Exhibit 10(b)
 


AMENDED AND RESTATED
 
INVESTMENT AND PARTICIPATION AGREEMENT
 
Dated as of January 11, 2007
 
Among
 
PROTECTIVE LIFE INSURANCE COMPANY,
 
As the Company,
 


 
WACHOVIA DEVELOPMENT CORPORATION
(as assignee of Wachovia Capital Investments, Inc.),
 
as Lessor,
 
WACHOVIA BANK, NATIONAL ASSOCIATION,
 
as Administrative Agent,
 


 
and
 


 
THE LEASE PARTICIPANTS SIGNATORIES HERETO
 


 

ATI-2238852v11 
 


--------------------------------------------------------------------------------




ARTICLE I.Defined Terms and Accounting Matters
 
Section 1.01Terms Defined Above
 
Section 1.02Certain Defined Terms
 
Section 1.03Accounting Terms and Determinations
 
ARTICLE II.Commitments
 
Section 2.01Lessor Investments; Purchase of Ownership Interests
 
Section 2.02[Intentionally Omitted]
 
Section 2.03[Intentionally Omitted]
 
Section 2.04Certain Supplemental Rent
 
Section 2.05Ownership Interests; Administrative Agent as Administrative Agent;
Record of Payments
 
Section 2.06Lessor Confirmation Letter
 
Section 2.07[Intentionally Omitted]
 
Section 2.08[Intentionally Omitted]
 
ARTICLE III.Recovery of Lessor Investments; Payment of Yield and Other Amounts
 
Section 3.01Recovery of Lessor Investments
 
Section 3.02Redemptions
 
Section 3.03Yield on Lessor Investments; Overdue Amounts
 
Section 3.04Payments by Lessor
 
Section 3.05Applications of Payments and Proceeds
 
ARTICLE IV.Payments; Computations; Etc
 
Section 4.01Payments
 
Section 4.02Pro Rata Treatment
 
Section 4.03Computations
 
Section 4.04Non-receipt of Funds by the Lessor
 
Section 4.05Sharing of Payments
 
Section 4.06Taxes
 
ARTICLE V.Yield Protection and Illegality
 
Section 5.01Basis for Determining Yield Rate Inadequate or Unfair
 
Section 5.02Illegality
 
Section 5.03Increased Cost and Reduced Return
 
Section 5.04Base Rate Substituted for Adjusted LIBO Rate
 
Section 5.05Compensation
 
Section 5.06Payments and Computations
 
ARTICLE VI.Conditions Precedent
 
Section 6.01Conditions Precedent to Effectiveness of this Agreement
 
Section 6.02[Intentionally Omitted]
 
Section 6.03Closing19
 
ARTICLE VII.Representations and Warranties
 
Section 7.01Company Representations and Warranties
 
ARTICLE VIII.Covenants
 
Section 8.01Information
 
Section 8.02Maintenance and Inspection of Property, Books and Records
 
Section 8.03Related Contracts
 
Section 8.04Consolidations, Mergers and Sales of Assets
 
Section 8.05Maintenance of Existence
 
Section 8.06Dissolution
 
Section 8.07[Intentionally Omitted]
 
Section 8.08Compliance with Laws; Payment of Taxes
 
Section 8.09Insurance
 
Section 8.10Maintenance of Property
 
Section 8.11Environmental Notices
 
Section 8.12Environmental Matters
 
Section 8.13Environmental Release
 
Section 8.14Transactions with Affiliates
 
Section 8.15Further Assurances
 
Section 8.16Compliance with Certain Documents, Permits, Etc
 
Section 8.17Maintenance; Etc
 
Section 8.18[Intentionally Omitted]
 
Section 8.19Liens, Etc
 
Section 8.20Facility Plan
 
Section 8.21Change in Fiscal Year
 
Section 8.22Intentionally Omitted
 
Section 8.23Restrictions on Ability of Subsidiaries to Pay Dividends
 
Section 8.24Adjusted Consolidated Net Worth
 
Section 8.25Ratio of Adjusted Consolidated Indebtedness to Consolidated
Capitalization
 
Section 8.26Ratio of Unconsolidated Cash Inflow Available for Interest Expense
to Adjusted Consolidated Interest Expense
 
Section 8.27Company’s Total Adjusted Capital
 
Section 8.28Restricted Payments
 
Section 8.29Anti-Terrorism Laws
 
Section 8.30Company as Agent of Lessor With Respect to the Facility
 
ARTICLE IX.Events of Default
 
Section 9.01Events of Default
 
Section 9.02Remedies
 
ARTICLE X.The LESSOR as Servicing Agent for the Lease Participants; THE
Administrative Agent
 
Section 10.01Lessor as Servicing Agent
 
Section 10.02Appointment of the Administrative Agent
 
ARTICLE XI.Miscellaneous
 
Section 11.01Amendments, Etc
 
Section 11.02Notices
 
Section 11.03Payment of Expenses, Indemnities, Etc
 
Section 11.04No Waiver; Remedies
 
Section 11.05Right of Set-Off
 
Section 11.06Assignments and Participations
 
Section 11.07Invalidity
 
Section 11.08Entire Agreement
 
Section 11.09References
 
Section 11.10Successors; Survivals
 
Section 11.11Captions
 
Section 11.12Counterparts
 
Section 11.13Confidentiality
 
Section 11.14Governing Law; Submission to Jurisdiction
 
Section 11.15Yield
 
Section 11.16Characterization
 
Section 11.17Compliance
 
Section 11.18Facility
 
Section 11.19Funding Parties
 
Section 11.20Waiver of Jury Trial
 
Section 11.21Certain Acknowledgments of the Parties
 
Section 11.22Amendment and Restatement
 
EXHIBITS
 


 
Exhibit A - Legal Description of Site
 
Exhibit B - Ownership Certificate
 
Exhibit C - Form of Assignment and Acceptance
 
Exhibit D - Form of legal opinion of counsel to the Company and the Guarantor
 
Exhibit E - Form of Compliance Certificate
 
Exhibit F - Form of Amended and Restated Guaranty
 
Exhibit G - Form of Lessor Confirmation Letter
 
SCHEDULES
 
Schedule 1.02  - Defined Terms
 
Schedule 1.02(b) - Pricing Schedule
 
Schedule 1.02(c) - Limited Recourse Events of Default
 
Schedule 7.01(e) - Litigation
 
Schedule 7.01(h) - Subsidiaries
 
Schedule 7.01(n) - Environmental Matters


 

ATI-2238852v11 
 
   



 


--------------------------------------------------------------------------------




AMENDED AND RESTATED INVESTMENT AND
PARTICIPATION AGREEMENT


AMENDED AND RESTATED INVESTMENT AND PARTICIPATION AGREEMENT (as the same may be
amended, modified or supplemented from time to time, this “Agreement” or the
“Investment Agreement”) dated as of January 11, 2007, by and among PROTECTIVE
LIFE INSURANCE COMPANY, a Tennessee corporation (the “Company”), WACHOVIA
DEVELOPMENT CORPORATION, as Lessor (the “Lessor”), WACHOVIA BANK, NATIONAL
ASSOCIATION, a national banking association, as administrative agent for the
Lessor and the Lease Participants (in such capacity, the “Administrative
Agent”), and each of the Lease Participants that is a party hereto or becomes a
party hereto as provided in Section 11.06 (individually, together with its
successors and assigns, a “Lease Participant,” and collectively, together with
their successors and assigns, the “Lease Participants”).
 
RECITALS
 
WHEREAS, pursuant to the Original Ground Lease (as this and other terms are used
in these Recitals are defined below), WCI acquired a ground lease of certain
real property located in Jefferson County, Alabama, described in greater detail
on Exhibit A (the “Site”), and has, pursuant to the Original Lease Documents,
constructed and installed on the Site an annex office building and a related
parking deck and related enhancements and improvements, including furniture,
fixtures and equipment; and
 
WHEREAS, the Company, acting as WCI’s agent pursuant to the terms of the
Original Agency Agreement, completed the construction and installation of all
such enhancements and improvements on the Site and currently provides certain
operations, maintenance, and management support in respect of the Facility; and
 
WHEREAS, pursuant to the Original Lease Agreement, WCI leased the Facility to
the Company; and
 
WHEREAS, to finance the acquisition of the Lessor's ground lease of the Site and
the construction and installation of the building, related parking deck and such
related enhancements and improvements on the Site for the use and benefit of the
Company in accordance with the Original Lease Agreement, WCI, at the Company’s
request, made Lessor Investments in the Facility in an aggregate principal
amount of $75,000,000, and the Lease Participants purchased Ownership Interests
from WCI; and
 
WHEREAS, to induce WCI and the Lease Participants to enter into the Original
Investment and Participation Agreement and other Original Lease Documents, the
Guarantor executed and delivered the Original Guaranty Agreement in favor of WCI
(for the ratable benefit of the Lease Participants);
 
WHEREAS, the Company has requested to refinance and extend the maturity of the
Original Lease Agreement by, among other things, entering into this Agreement,
the Amended and Restated Ground Lease, and the Amended and Restated Lease
Agreement, and, in anticipation of such refinancing and extension, WCI has
assigned 100% of its interest in the Original Lease Documents to Lessor pursuant
to the terms of the Lessor Assignment Agreement;
 
WHEREAS, Guarantor will enter into the Amended and Restated Guaranty Agreement
to, among other things but subject to certain limitations, guarantee the
obligations of the Company to the Lessor (for the ratable benefit of certain of
the Lease Participants);
 
NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements herein contained, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
hereby agree as follows:
 
ARTICLE I.  
 


 
DEFINED TERMS AND ACCOUNTING MATTERS
 
Section 1.01  Terms Defined Above. As used in this Agreement, the terms defined
in the preamble and above shall have the meanings indicated above.
 
Section 1.02  Certain Defined Terms. As used herein, all capitalized terms used
but not otherwise defined herein shall have the meaning specified for such term
in Schedule 1.02.
 
Section 1.03  Accounting Terms and Determinations. Unless otherwise specified
herein, all terms of an accounting character used herein shall be interpreted,
all accounting determinations hereunder shall be made, and all financial
statements required to be delivered hereunder shall be prepared, in accordance
with GAAP (except that financial statements of the Insurance Subsidiaries shall
be prepared in accordance with SAP), applied on a basis consistent (except for
changes concurred with by the Guarantor’s independent public accountants or
otherwise required by a change in GAAP) with the most recent audited
consolidated financial statements of the Guarantor and the Consolidated
Subsidiaries delivered to the Funding Parties unless with respect to any such
change concurred with by the Guarantor’s independent public accountants or
required by GAAP or SAP, in determining compliance with any of the provisions of
this Agreement or any of the other Operative Documents: (a) the Guarantor shall
have objected to determining such compliance on such basis at the time of
delivery of such financial statements, or (b) the Majority Funding Parties shall
so object in writing within 30 days after the delivery of such financial
statements, in either of which events such calculations shall be made on a basis
consistent with those used in the preparation of the latest financial statements
as to which such objection shall not have been made (which, if objection is made
in respect of the first financial statements delivered under Section 8.01, shall
mean the financial statements referred to in Section 7.01(d)).
 
ARTICLE II.  
 


 
COMMITMENTS
 
Section 2.01  Lessor Investments; Purchase of Ownership Interests.
 
(a)  Lessor Investments. The Company and Lessor acknowledge and agree that all
fundings of “Lessor Advances” and “Lease Participant Advances” (as each of such
terms was defined in the Original Investment and Participation Agreement) were
duly made pursuant to the Original Investment Agreement and that, before the
date hereof, all “Lessor Commitments” and “Lease Participant Commitments” (as
each of such terms was defined in the Original Investment and Participation
Agreement) expired or were terminated in their entirety. All parties hereto as
of the Restatement Closing Date acknowledge and agree that (i) pursuant to the
Initial Master Assignment and Acceptance (which is deemed to be effective
immediately before the effectiveness of this Agreement), Lessor accepted 100% of
the Lessor Investments from all Lease Participants; (ii) pursuant to the terms
of this Agreement and the Secondary Master Assignment and Acceptance (which is
deemed effective contemporaneously herewith), all such Lessor Investments
outstanding immediately before the effectiveness of this Agreement are hereby
deemed to be recharacterized such that they constitute A Percentage Lessor
Investments and B Percentage Lessor Investments (with a portion of the B
Percentage Lessor Investments being in excess of the Non-Recourse Amount and the
remainder being attributable to the Non-Recourse Amount); and (iii) pursuant to
the Secondary Master Assignment and Acceptance, each of the Lease Participants
under this Agreement have accepted from Lessor such A Percentage Lessor
Investments and/or B Percentage Lessor Investments (and, consequently, related A
Percentage Ownership Interests and B Percentage Ownership Interests) as are
indicated in the Secondary Master Assignment and Acceptance and, as of the
Restatement Closing Date, the signature pages hereof.
 
(b)  On the Restatement Closing Date, and after giving full effect to the
Secondary Master Assignment and Acceptance, the Lessor shall furnish to each
Lease Participant, with a copy to the Company, a certificate in the form of
Exhibit B (an “Ownership Certificate”) setting forth, as of the date hereof, the
information described in Section 2.05(a).
 
Section 2.02  [Intentionally Omitted].
 
Section 2.03  [Intentionally Omitted].
 
Section 2.04  Certain Supplemental Rent. In addition to other Supplemental Rent
payable pursuant to the Operative Documents, the Company shall pay to the Lessor
(for its own account and for the account of any other Person as specified below)
the Supplemental Rent described in this Section 2.04 pursuant to the provisions
hereof.
 
(a)  [Intentionally Omitted].
 
(b)  The Company shall pay or cause to be paid to the Lessor Supplemental Rent
in the amount of 0.05% of the Unrecovered Lessor Investments as of the
Restatement Closing Date (the “Upfront Supplemental Rent”). The Upfront
Supplemental Rent shall be payable in full on the Restatement Closing Date.
Promptly upon receipt by the Lessor of such payment of the Upfront Supplemental
Rent, it shall distribute to each Lease Participant its Percentage Share
thereof.
 
(c)  On the Restatement Closing Date, the Company shall pay or cause to be paid
to the Administrative Agent, for the account of Arranger, Supplemental Rent in
the amount set forth in the Engagement and Fee Letter (the “Arranger’s
Supplemental Rent”), which Arranger’s Supplemental Rent shall be deemed fully
earned on the Restatement Closing Date and, once paid, shall be non-refundable.
The Company shall pay to Administrative Agent, for its own account, an
administrative fee in the amount of $25,000.00 per year (the “Administrative
Supplemental Rent”), which Administrative Supplemental Rent shall be paid
initially on the Restatement Closing Date and on each anniversary thereof until
the Lease Termination Date. The Administrative Supplemental Rent shall be deemed
fully earned on the Restatement Closing Date and on each anniversary thereof
and, once paid, shall be non-refundable.
 
Section 2.05  Ownership Interests; Administrative Agent as Administrative Agent;
Record of Payments.
 
(a)  The Ownership Certificates furnished by the Lessor pursuant to Sections
2.01(b), 3.02 and 11.06 shall evidence, as of the date thereof, the aggregate
amount of (i) all Lessor Investments, (ii) the A Percentage Ownership Interests
owned by the Lessor and each A Percentage Lease Participant, (iii) the A
Percentage Share of the Lessor and each A Percentage Lease Participant, (iv) the
percentage which the A Percentage Lessor Investments bears to the total Lessor
Investments, (v) the B Percentage Ownership Interests owned by the Lessor and
each B Percentage Lease Participant, (vi) the B Percentage Share of the Lessor
and each B Percentage Lease Participant, (vii) the percentage which the B
Percentage Lessor Investments bears to the total Lessor Investments and (viii)
with respect to each B Percentage Lease Participant, the identification of that
portion of such B Percentage Lease Participant’s B Percentage Lessor Investments
which is attributable to the Non-Recourse Amount and that portion which is in
excess of the Non-Recourse Amount. Such Ownership Certificates shall be final
and conclusive evidence of the amounts set forth therein, in the absence of
manifest error. The sale by the Lessor to the Lease Participants of Ownership
Interests shall be absolute sales, and the Lease Participants shall have no
recourse to the Lessor in the event of failure of the Company to pay any Rent,
fees or other amounts payable pursuant to the Lease, this Agreement and the
other Operative Documents which are attributable to their Ownership Interests,
or right to require the Lessor to repurchase their Ownership Interests in any
event.
 
(b)  The Lessor shall serve as the servicing agent for the Lease Participants to
collect and receive all payments of Rent and other amounts payable pursuant to
the Lease, this Agreement and the other Operative Documents which are
attributable to their Ownership Interests, and such amounts, when received by
the Lessor and until distributed to the Lease Participants pursuant to the
Lease, this Agreement or the other Operative Documents, shall be held by the
Lessor in trust for the Lessor and the Lease Participants. In accordance with
Section 10.02, the parties hereto acknowledge and agree that the Administrative
Agent shall perform certain of the Lessor’s obligations and be entitled to
certain rights hereunder.
 
(c)  The Administrative Agent, on behalf of the Lessor, shall maintain a record
of payments of Rent and all other amounts paid to the Lessor pursuant to the
Lease, this Agreement and the other Operative Documents, and the amounts paid by
the Lessor to the Lease Participants pursuant to this Agreement, and such record
shall be final and conclusive evidence of the amounts recorded therein, absent
manifest error. A copy of such record shall be made available to the Company and
any Lease Participant upon its request.
 
Section 2.06  Lessor Confirmation Letter. Upon Lessee’s request made in writing,
but no more frequently than once per fiscal quarter, Lessor shall provide an
update to the letter referred to in Section 6.01(h).
 
Section 2.07  [Intentionally Omitted].
 
Section 2.08  [Intentionally Omitted].
 
ARTICLE III.  
 


 
RECOVERY OF LESSOR INVESTMENTS;
 
PAYMENT OF YIELD AND OTHER AMOUNTS
 
Section 3.01  Recovery of Lessor Investments.
 
(a)  The Company will pay or cause to be paid to the Lessor all Rent and other
amounts payable to the Lessor, for the account of the Lessor and the Lease
Participants, as the case may be, including all Unrecovered Lessor Investments,
all accrued and unpaid Yield, Supplemental Rent and other amounts owing under
this Agreement and the other Operative Documents, in full on the Maturity Date,
subject to Section 3.01(b).
 
(b)  If, on or before the Maturity Date, the Company or the Guarantor (or any of
their respective Affiliates) shall exercise the option to purchase the Facility
in its entirety, then the purchase price for the Facility shall be equal to the
Purchase Price and the proceeds of such sale, when received by the Lessor, shall
be applied by the Lessor in the order specified in Section 3.05(a). If, on the
Maturity Date, no Cancellation Event shall have occurred and the Company or the
Guarantor (or any of their respective Affiliates) shall elect to pay the Final
Rent Payment and not to purchase the Facility, and shall pay the Final Rent
Payment, all amounts received by the Lessor pursuant to or in connection with
the Lease, this Agreement or any other Operative Document or as proceeds of the
disposition of the Facility shall be applied by the Lessor to pay the
Unrecovered Lessor Investments and all accrued Yield (which shall be distributed
ratably to the Funding Parties in accordance with their respective Ownership
Interests), and to the Persons entitled thereto pursuant to the Operative
Documents all Supplemental Rent and other amounts owing under this Agreement in
the order specified in Section 3.05(b).
 
Section 3.02  Redemptions.
 
(a)  On or after the third anniversary of the Restatement Closing Date, the
Company may from time to time, upon at least 2 Business Days’ notice to the
Lessor which specifies the proposed date (which shall be a Business Day) and
aggregate principal amount of the redemption and the Lessor Investments to be
redeemed, and if such notice is given the Company shall, as specified in such
notice, redeem no later than 12:00 noon, Charlotte, North Carolina, time, on
such date, and the amount of such redemption payment, when received by the
Lessor, shall be applied to redeem, the outstanding principal amounts of the
Lessor Investments constituting A Percentage Lessor Investments, in whole or
ratably in part, together with accrued Yield to the date of such redemption on
the amount redeemed (and the Lessor shall, on the same Business Day on which
received, distribute to the A Percentage Lease Participants as provided below;
provided, however, that (i) each partial redemption shall be in an aggregate
principal amount not less than $1,000,000 or an integral multiple of $500,000 in
excess thereof, and (ii) in the event of any such redemption of Lessor
Investments on any day other than the last day of the Yield Period for such
Lessor Investments, the Company, as agent for the Lessor, shall be obligated to
reimburse the applicable Funding Parties in respect thereof pursuant to, and to
the extent required by, Section 5.05. Any redemption pursuant to this Section
3.02 shall be allocated among the A Percentage Lessor Investments in accordance
with their respective A Percentage Shares. Within 5 Business Days after its
receipt of such redemption amount, the Lessor, at the expense of the Company,
shall execute and deliver to each of the Lease Participants a new Ownership
Certificate, giving effect to such redemption and dated the date thereof.
 
(b)  [Intentionally Omitted].
 
Section 3.03  Yield on Lessor Investments; Overdue Amounts.
 
(a)  Yield shall accrue on the Lessor Investments and be payable at a rate per
annum equal to the Adjusted LIBO Rate for the applicable Yield Period plus the
Applicable Margin, but in no event to exceed the Highest Lawful Rate (the
“Yield”).
 
(b)  Notwithstanding the foregoing, the Company, by the payment of additional
Rent under the Lease, or otherwise, shall pay or cause to be paid to the Lessor,
at the applicable Default Rate on the amount of Lessor Investments, Yield,
Supplemental Rent or other amounts owing by the Company under this Agreement or
any other Operative Document which shall not be paid in full when due (whether
at stated maturity, by acceleration or otherwise), for the period commencing on
the due date thereof until the same is paid in full, in each case to the maximum
extent permitted by applicable law (and the Lessor shall, on the day of receipt,
if received prior to 2:00 p.m., Charlotte, North Carolina, time, or on the next
succeeding Business Day, if received at or after 2:00 p.m., Charlotte, North
Carolina, time, distribute to the Lease Participants their respective A
Percentage Share or B Percentage Share, as applicable, thereof, or to such other
Person as shall be entitled thereto pursuant to the Operative Documents).
 
(c)  Accrued Yield on the Lessor Investments shall be payable on the last day of
each Yield Period therefor and on the Maturity Date. Yield payable at the
Default Rate shall be payable from time to time on demand.
 
(d)  Promptly after the determination of the rate of any Yield provided for
herein or any change therein, the Lessor shall notify the Lease Participants
which have an Ownership Interest in such Yield and the Company of such
determination or change.
 
Section 3.04  Payments by Lessor. All moneys received by the Lessor pursuant to
the Lease including, but not limited to, payments of Basic Rent, Supplemental
Rent, the Termination Value or the Final Rent Payment, except for amounts
allocable to fees and expenses of the Lessor pursuant to the Operative Documents
and amounts comprising Supplemental Rent payable to third Persons, if any, shall
be paid to the Funding Parties in accordance with, and to pay amounts owing
pursuant to, the terms of this Agreement, including without limitation Section
4.01 and, if applicable, Section 3.05.
 
Section 3.05  Applications of Payments and Proceeds.
 
(a)  Upon the occurrence of (x) a Cancellation Event or (y) a Termination Event
(and the Company elects pursuant to Section 15(a) of the Lease to exercise its
option to purchase the Facility for the Purchase Price), or if the Company
otherwise elects to acquire the Facility for the Purchase Price, the Purchase
Price or the Termination Value, as the case may be, and all other monies
received by the Lessor (or the Administrative Agent on the Lessor’s behalf)
pursuant to or in connection with the Lease, this Agreement or any other
Operative Document, including, without limitation, the proceeds of any insurance
or condemnation awards received as a result of any Casualty Occurrence or Loss
Event, shall be applied in the following order:
 
(i)  first, to pay or reimburse all Supplemental Rent and other costs and
expenses, including, without limitation, those in connection with Indemnified
Risks, increased costs, or Taxes, then due and owing to the Funding Parties
under the other Operative Documents (collectively, the “Other Transaction
Expenses”), pro rata to each such Person;
 
(ii)  second, to pay all accrued, unpaid Yield on the A Percentage Lessor
Investments and the B Percentage Lessor Investments, to the Lessor (who shall
distribute pro rata to each of the A Percentage Lease Participants and B
Percentage Lease Participants its A Percentage Share and/or B Percentage Share
thereof, as applicable); and
 
(iii)  third, in an amount equal to the aggregate outstanding principal balance
of the A Percentage Lessor Investments, to the Lessor (who shall distribute to
each of the A Percentage Lease Participants its A Percentage Share thereof); and
 
(iv)  fourth, in an amount equal to the aggregate outstanding principal balance
of that portion of the B Percentage Lessor Investments which is in excess of the
Non-Recourse Amount, to the Lessor (who shall distribute to each of the B
Percentage Lease Participants its B Percentage Share thereof); and
 
(v)  fifth, in an amount equal to the aggregate outstanding principal balance of
that portion of the B Percentage Lessor Investments which is attributable to the
Non-Recourse Amount, to Lessor (who shall distribute to each of the B Percentage
Lease Participants its B Percentage Share thereof).
 
Any monies remaining after payment in full of the foregoing amounts and all
other amounts owing by the Company from time to time under the Operative
Documents shall be paid to the Lessor for distribution to the Company.
 
(b)  If (i) a Termination Event has occurred, (ii) a Cancellation Event does not
exist and (iii) the Company has not elected to purchase the Facility for the
Purchase Price, and has paid the Final Rent Payment pursuant to Section 15(a) of
the Lease, then the Final Rent Payment shall be applied as follows:
 
(i)  first, to pay or reimburse all Other Transaction Expenses;
 
(ii)  second, to pay all accrued, unpaid Yield on the A Percentage Lessor
Investments and the B Percentage Lessor Investments, to the Lessor (who shall
distribute pro rata to each of the A Percentage Lease Participants and B
Percentage Lease Participants its A Percentage Share and/or B Percentage Share
thereof, as applicable);
 
(iii)  third, in an amount equal to the aggregate outstanding principal balance
of the A Percentage Lessor Investments, to the Lessor (who shall distribute to
each of the A Percentage Lease Participants its A Percentage Share thereof); and
 
(iv)  fourth, in an amount equal to the aggregate outstanding principal balance
of that portion of the B Percentage Lessor Investments which is in excess of the
Non-Recourse Amount, to the Lessor (who shall distribute to each of the B
Percentage Lease Participants its B Percentage Share thereof); and
 
(v)  fifth, the balance, if any, to be applied as provided in the following
provisions of this paragraph (b).
 
In such circumstances, all other monies received by the Lessor pursuant to or in
connection with the Lease, this Agreement or any other Operative Document or as
proceeds of disposition of the Facility shall be applied as follows:
 
(i)  first, to pay to the Lessor (who shall distribute to each of the B
Percentage Lease Participants its B Percentage Share thereof), an amount equal
to the aggregate outstanding principal balance of that portion of the B
Percentage Lessor Investments which is attributable to the Non-Recourse Amount,
excluding the portion thereof attributable to the Lessor Equity Interest;
 
(ii)  second, to pay to the Lessor, for its own account, an amount equal to the
aggregate outstanding principal balance of that portion of the B Percentage
Lessor Investments attributable to the Lessor Equity Interest; and
 
(iii)  third, to reimburse the Company for Support Expenses.
 
Any monies remaining after payment in full of the foregoing amounts and all
other amounts owing by the Company from time to time under the Operative
Documents shall be paid to the Lessor for distribution to the Company.
 
(c)  If the circumstances described in Section 3.05(b)(i) and (ii) exist, but
the Company has either failed to elect to exercise its option to purchase the
Facility, failed to make the Final Rent Payment and/or failed to furnish to the
Lessor a satisfactory update of the environmental reports initially furnished
with respect to the Facility, then the Lessor will be entitled to exercise
foreclosure remedies set forth in Section 26 of the Lease and all moneys
received by the Lessor from the disposition of the Facility or other foreclosure
action, net of enforcement costs, will be applied (i) first, to payment of the
Unrecovered Lessor Investments attributable to that portion of the principal
balance of the B Percentage Lessor Investments which is attributable to the
Non-Recourse Amount, but excluding the portion thereof attributable to the
Lessor Equity Interest (which payment shall be distributed to each of the B
Percentage Lease Participants according to its B Percentage Share thereof), (ii)
second, to the remaining Unrecovered Lessor Investments attributable to the
Lessor Equity Interest (which shall be retained by the Lessor), and (iii) third,
any remaining net proceeds shall be applied in accordance with 3.05(a) in the
same manner as if the Final Rent Payment had been made, and in such
circumstances, the Company shall remain liable for any deficiency in such
remaining net proceeds to pay such amounts described in Section 3.05(a). 
 
ARTICLE IV.  
 


 
PAYMENTS; COMPUTATIONS; ETC.
 
Section 4.01  Payments. The Company (or, in the case of the principal amount of
the B Percentage Lessor Investments in the circumstances described in Section
3.05(b) and if the Company shall have paid the Final Rent Payment, the Lessor),
shall make each payment under this Agreement, whether the amount so paid is
owing to any or all of the Funding Parties, not later than 12:00 noon,
Charlotte, North Carolina, time, without setoff, counterclaim, or any other
deduction whatsoever, on the day when due in Dollars to the Lessor c/o the
Administrative Agent, at its address: Wachovia Bank, National Association, 301
S. College Street, MC 0174, Charlotte, North Carolina 28288, Attention:
Gabrielle Braverman, Reference: Protective Life Insurance Company Facility, or
at such other location designated by notice to the Company from the Lessor, in
same day funds,. The Lessor will promptly thereafter (on the same day received,
if received by 2:00 p.m., Charlotte, North Carolina, time) cause to be
distributed to the other Funding Parties like funds relating to the payment of
principal or Yield ratably (other than amounts payable pursuant to Section 4.06
or 11.03 or Article V) according to the respective amounts of such principal or
Yield then due and owing to the Funding Parties, to be applied in accordance
with the terms of this Agreement. Upon its acceptance of an Assignment and
Acceptance and recording of the information contained therein in the Register
pursuant to Section 11.06(d), from and after the effective date specified in
such Assignment and Acceptance, the Lessor shall make all payments under this
Agreement in respect of the interest assigned thereby to the assignee
thereunder, and the parties to such Assignment and Acceptance shall make all
appropriate adjustments in such payments for periods prior to such effective
date directly between themselves. Any payments and redemptions received
hereunder, other than after the occurrence and during the continuation of a
Cancellation Event or Termination Event, shall be applied in accordance with the
purpose for which such payment or redemption is made. All payments by the
Company under any Operative Document shall be made in the manner specified in
this Article IV.
 
Section 4.02  Pro Rata Treatment. Except to the extent otherwise provided
herein: (a) each payment of A Percentage Lessor Investments and B Percentage
Lessor Investments received by the Lessor shall be distributed to the A
Percentage Lease Participants and B Percentage Lease Participants, as
applicable, pro rata in accordance with their respective A Percentage Ownership
Interests and B Percentage Ownership Interests, as applicable; (b) each payment
of A Percentage Yield and B Percentage Yield received by the Lessor shall be
distributed to the A Percentage Lease Participants and B Percentage Lease
Participants pro rata in accordance with their respective A Percentage Ownership
Interests and B Percentage Ownership Interests, as applicable; and (e) each
amount received by a setoff by any Funding Party pursuant to Section 11.05 shall
be shared with all other Funding Parties so that each Funding Party receives its
A Percentage Share and B Percentage Share, respectively, thereof.
 
Section 4.03  Computations. All computations of Yield shall be made by the
Lessor, on the basis of a year of 360 days (or, in the case of computations
based on the Prime Rate, 365/366 days), in each case for the actual number of
days (including the first day but excluding the last day) occurring in the
period for which such Yield is payable. Whenever any payment hereunder shall be
stated to be due on a day other than a Business Day, such payment shall be made
on the next succeeding Business Day, and such extension of time in such case
shall be included in the computation of payment of Yield; provided, however,
that if such extension would cause payment of Yield on or amount of any Lessor
Investment to be made in the next following calendar month, such payment shall
be made on the next preceding Business Day.
 
Section 4.04  Non-receipt of Funds by the Lessor. Unless the Lessor shall have
received notice from the Company, as Lessee under the Lease, prior to the date
on which any payment is due to the Funding Parties hereunder that the Company
will not make such payment in full, the Lessor may assume that the Company, as
Lessee under the Lease, has made such payment in full to the Lessor on such date
and the Lessor may, in reliance upon such assumption, but shall not be obligated
to, cause to be distributed to each Lease Participant on such due date an amount
equal to the amount then due such Lease Participant. If and to the extent the
Lessor or the Company shall not have so made such payment in full to the Lessor,
each Lease Participant shall repay to the Lessor forthwith on demand such amount
distributed to such Lease Participant together with interest thereon, for each
day from the date such amount is distributed to such Lease Participant until the
date such Lease Participant repays such amount to the Lessor, at a rate equal to
(i) until the Business Day after the Business Day on which such demand is made,
the Federal Funds Rate for such day and (ii) thereafter 50 basis points above
the Federal Funds Rate for such day.
 
Section 4.05  Sharing of Payments. If any Funding Party shall obtain any payment
(whether voluntary, involuntary, through the exercise of any right of set-off,
or otherwise) on account of its Ownership Interests (other than pursuant to
Section 4.06 or 11.03 or Article V) in excess of its ratable share of payments
then due and owing to it in accordance with the payment orders specified in
Section 3.05 or Section 4.02 on account of the Lessor Investments obtained by
all the Funding Parties, such Funding Party shall forthwith purchase from the
other Funding Parties participations in such Ownership Interests of the other
Funding Parties, as shall be necessary to cause such purchasing Funding Party to
share the excess payment ratably with each of them (or, if necessary, to cause
such purchasing Funding Party to assume the payment priority specified in
Section 3.05), provided, however, that if all or any portion of such excess
payment is thereafter recovered from such purchasing Funding Party, such
purchase from each Funding Party shall be rescinded and each Funding Party shall
repay to the purchasing Funding Party the purchase price to the extent of such
recovery together with an amount equal to such Funding Party’s A Percentage
Share or B Percentage Share, as applicable. The Company agrees that any Funding
Party so purchasing a participation from another Funding Party pursuant to this
Section may, to the fullest extent permitted by law, exercise all its rights of
payment (including any right of set-off) with respect to such participation as
fully as if such Funding Party were the direct creditor of the Company in the
amount of such participation.
 
Section 4.06  Taxes.
 
(a)  Any and all payments of principal, Yield and all other amounts to be paid
to the Lessor, for itself or for distribution to any Lease Participant, by the
Company, as Lessee under the Lease, or any other Operative Document to each
Indemnified Party, shall be made, in accordance with Section 4.01, without
deduction for, and free from, any tax, imposts, levies, duties, deductions, or
withholdings of any nature now or at any time hereafter imposed by any
Governmental Authority or by any taxing authority thereof or therein, excluding
in the case of each Funding Party, taxes imposed on or measured by the net
income or net worth of any Funding Party, and franchise taxes imposed on such
Funding Party (all such non-excluded taxes, imposts, levies, duties, deductions
or withholdings of any nature being “Taxes”). In the event that the Lessor or
Company, as Lessee under the Lease, is required by applicable law to make any
such withholding or deduction of Taxes with respect to any Ownership Interest or
other amount, the Company, as Lessee under the Lease, shall pay such deduction
or withholding to the applicable taxing authority, shall promptly furnish to any
Funding Party or other Person in respect of which such deduction or withholding
is made all receipts and other documents evidencing such payment and shall pay
to such Funding Party or other Person additional amounts as may be necessary in
order that the amount received by such Funding Party or other Person after the
required deduction or withholding shall equal the amount such Funding Party
would have received had no such deduction or withholding been made.
 
(b)  Each Lease Participant that is not chartered and organized under the laws
of the United States of America or a state thereof (each a “Non-U.S. Domestic
Participant”) agrees, as soon as practicable after receipt by it of a request by
the Lessor or the Company, as Lessee under the Lease, to do so, to file all
appropriate forms and take other appropriate action to obtain a certificate or
other appropriate document from the appropriate governmental authority in the
jurisdiction imposing the relevant taxes, establishing that it is entitled to
receive payments of principal and Yield under or in respect of this Agreement
and its Ownership Interests without deduction and free from withholding of any
Taxes imposed by such jurisdiction; provided, that, if it is unable, by virtue
of any applicable law, rule or regulation, to establish such exemption or to
file such forms and, in any event, during such period of time as such request
for exemption is pending, the Company, as Lessee under the Lease, shall
nonetheless remain obligated under the terms of the immediately preceding
paragraph. Without limiting the foregoing, each Non-U.S. Domestic Participant
agrees to deliver to the Lessor and to the Company, as Lessee under the Lease,
promptly upon any request therefor from time to time, such forms, documents and
other information as may be required by applicable law from time to time to
establish that payment to such Non-U.S. Domestic Participant hereunder or with
respect to its Ownership Interests or under the Guaranty are exempt from Taxes.
Without limiting the generality of the foregoing, each Non-U.S. Domestic
Participant agrees, on the date of its execution of this Agreement (or, in the
case of an Eligible Assignee, on the date on which such Eligible Assignee
becomes a party to this Agreement), to deliver in duplicate to the Lessor and to
the Company, as Lessor under the Lease, accurate and duly completed and executed
Internal Revenue Service Form 4224 or 1001 (as applicable), together with
Internal Revenue Service Forms W-8 or W-9, as appropriate, establishing that
such Non-U.S. Domestic Participant is entitled to a complete exemption from all
Taxes imposed by the federal government of the United States by way of
withholding, including without limitation, all backup withholding (“U.S.
Withholding Taxes”). Thereafter, from time to time (i) upon any change by a
Non-U.S. Domestic Participant of its Applicable Funding Office, (ii) before or
promptly after any event occurs (including, without limitation, the passing of
time) requiring a change in or update of the most recent Form 4224 or 1001
previously delivered by such Non-U.S. Domestic Participant, or (iii) upon the
reasonable request of the Lessor or the Company, as Lessee under the Lease, such
Non-U.S. Domestic Participant shall deliver in duplicate to the Lessor and to
the Company, as Lessee under the Lease, accurate and duly completed and executed
Form 4224 or 1001 (as applicable) (together with Forms W-8 or W-9, as aforesaid)
in replacement of the forms previously delivered by such Non-U.S. Domestic
Participant, establishing that such Non- U.S. Domestic Participant is entitled
to an exemption in whole or in part from all U.S. Withholding Taxes except to
the extent that a change in law has rendered all such forms inapplicable to such
Non-U.S. Domestic Participant.
 
(c)  If the Internal Revenue Service or any other taxation authority in the
United States or in any other jurisdiction successfully asserts a claim that
such Non-U.S. Domestic Participant, the Lessor or the Company, as Lessee under
the Lease, did not properly withhold tax from amounts paid to or for the account
of any Non-U.S. Domestic Participant or its participant (because the appropriate
form was not properly executed, or because such Non-U.S. Domestic Participant
failed to notify the Lessor, Company, as Lessee under the Lease, of a change in
circumstances which rendered the exemption from (or reduction in) U.S.
Withholding Taxes ineffective), such Non-U.S. Domestic Participant shall
indemnify the Company, as Lessee under the Lease, fully for all amounts paid,
directly or indirectly, by the Lessor or the Company, as Lessee under the Lease,
as applicable, as tax or otherwise, including, without limitation, penalties and
interest.
 
(d)  In the event any Funding Party receives a refund from the Governmental
Authority to which such Taxes were paid of any Taxes paid by the Company
pursuant to this Section 4.06, it will pay to the Company the amount of such
refund promptly upon receipt thereof; provided, however, if at any time
thereafter it is required to return such refund, the Company shall promptly
repay to it the amount of such refund.
 
(e)  Nothing in this Section shall require any Funding Party to disclose any
information about its tax affairs or interfere with, limit or abridge the right
of any Funding Party to arrange its tax affairs in any manner in which it
desires.
 
(f)  Without prejudice to the survival of any other agreement of the Company
hereunder, the agreements and obligations of the Company and the Funding Parties
contained in this Section 4.06 shall be applicable with respect to any Funding
Party, Eligible Assignee or other transferee, and any calculations required by
such provisions (i) shall be made based upon the circumstances of such Funding
Party, Eligible Assignee or other transferee (subject to Section 11.06(j)), and
(ii) constitute a continuing agreement and shall survive for a period of 2 years
after the termination of this Agreement and the payment in full of the Lessor
Investments.
 
ARTICLE V.  
 


 
YIELD PROTECTION AND ILLEGALITY
 
Section 5.01  Basis for Determining Yield Rate Inadequate or Unfair. The Lessor
shall give prompt notice to the Company and the Lease Participants of the
applicable Yield determined by the Lessor for purposes of Sections 3.03(a) and
(b). If on or prior to the first day of any Yield Period:
 
(a)  the Lessor determines that deposits in Dollars (in the applicable amounts),
are not being offered in the relevant market for such Yield Period, or
 
(b)  the Majority Funding Parties determine and give notice to the Lessor that
the rates or yield determined on the basis of the LIBO Rate for any Yield Period
for Lessor Investments or Lease Participant Investments will not adequately and
fairly reflect the cost to Majority Funding Parties of maintaining their
respective Lessor Investments or Lease Participant Investments for such Yield
Period, the Lessor shall forthwith so notify the Company and the Lease
Participants, whereupon,
 
(i)  in the case of such notice from the Majority Funding Parties, the Lessor
Investments and Lease Participant Investments will automatically, on the last
day of the then existing Yield Period, accrue Yield at a rate based upon the
Base Rate plus the Applicable Margin as set forth in the Pricing Schedule, and
 
(ii)  the obligation of the Majority Funding Parties to maintain Lessor
Investments or Lease Participant Investments, as applicable, at the Adjusted
LIBO Rate shall be suspended until the Lessor shall notify the Company and the
Lease Participants that the circumstances causing such suspension no longer
exist.
 
Upon the written request of the Company, the Lessor shall negotiate with the
Company and the relevant Lease Participants for a reasonable period of time, as
determined in the Lessor’s discretion, to develop a substitute interest rate
basis hereunder; provided, however, (x) the Lessor, the Lease Participants and
the Company make no representation, warranty or covenant that any such agreement
will be made, and (y) any relevant Lessor Investments and Lease Participant
Investments shall continue to have Yield accrue thereon at the Base Rate during
the continuance of any such negotiations and thereafter should no alternate
interest rate be agreed to by the necessary parties.
 
Section 5.02  Illegality. If, after the date hereof, the adoption of any
applicable law, rule or regulation, or any change therein, or any change in the
interpretation or administration thereof by any governmental authority, central
bank or comparable agency charged with the interpretation or administration
thereof (any such agency being referred to as a “Banking Authority” and any such
event being referred to as a “Change of Law”), or compliance by any Funding
Party (or its Applicable Funding Office) with any request or directive (whether
or not having the force of law) of any Banking Authority shall make it unlawful
or impossible for any Funding Party (or its Applicable Funding Office) to make
or maintain its Lessor Investments or Lease Participant Investments, as
applicable, based upon the Adjusted LIBO Rate and such Funding Party (if not the
Lessor) shall so notify the Lessor, the Lessor shall forthwith give notice
thereof to the other Funding Parties and to the Company and the Guarantor,
whereupon until such Funding Party notifies the Lessor (if it is not such
Funding Party), the other Funding Parties, the Company and the Guarantor that
the circumstances giving rise to such suspension no longer exist, the obligation
of such Funding Party to make or maintain Lessor Investments or Lease
Participant Investments, as applicable, based upon the Adjusted LIBO Rate shall
be suspended. Before giving any notice to the Lessor (or, in the case of the
Lessor as a Funding Party, to the Company) pursuant to this Section, such
Funding Party shall designate a different Applicable Funding Office if such
designation will avoid the need for giving such notice and will not, in the
judgment of such Funding Party, be otherwise disadvantageous to such Funding
Party. If such Funding Party shall determine that it may not lawfully continue
to maintain and fund any of its outstanding Lessor Investments or Lease
Participant Investments, as applicable, to maturity and shall so specify in such
notice, the Company shall immediately redeem the full amount of the Lessor
Investments (if such Funding Party is the Lessor) together with Yield thereon,
or the full amount of such Funding Party’s Lease Participant Investments (if
such Funding Party is not the Lessor) together with Yield thereon. At any time
within 90 days after the giving of a notice by any Lease Participant pursuant to
this Section 5.02, so long as no Event of Default shall be in existence, and so
long as the Lessor has granted its consent (which it may grant or withhold in
its sole and absolute discretion), the Company may require by written notice to
that Lease Participant that (a) it assign its Lease Participant Investments to
another Lease Participant or to a bank or other financial institution selected
by the Company which is willing to accept such assignment or (b) it surrender
its Lease Participant Investments and terminate its rights and obligations as a
Lease Participant hereunder, concurrently with a redemption by the Company of
the Lease Participant Investments of such Lease Participant together with Yield
thereon (which redemption and Yield shall be paid to such Lease Participant).
 
Section 5.03  Increased Cost and Reduced Return.
 
(a)  If after the date hereof, a Change of Law or compliance by any Funding
Party (or its Applicable Funding Office) with any request or directive (whether
or not having the force of law) of any Banking Authority:
 
(i)  shall subject any Funding Party (or its Applicable Funding Office) to any
tax, duty or other charge on its Lessor Investments or Lease Participant
Investments, or maintain its Lessor Investments or Lease Participant Investments
or shall change the basis of taxation of payments to any Funding Party (or its
Applicable Funding Office) of the principal amount of or interest on its Lessor
Investments or Lease Participant Investments, or Yield thereon or any other
amounts due under this Agreement or any other Operative Document in respect of
its Lessor Investments or Lease Participant Investments (except for changes in
the rate of any tax based on the net income, net worth or gross receipts of such
Funding Party or its Applicable Funding Office); or
 
(ii)  shall impose, modify or deem applicable any reserve, special deposit or
similar requirement (including, without limitation, any such requirement imposed
by the Board of Governors of the Federal Reserve System, but excluding any such
requirement included in an applicable Euro-Dollar Reserve Percentage) against
assets of, deposits with or for the account of, or credit extended by, any
Funding Party (or its Applicable Funding Office); or
 
(iii)  shall impose on any Funding Party (or its Applicable Funding Office) or
on the United States market or the London interbank market any other condition
affecting its Lessor Investments or Lease Participant Investments, or obligation
to make or maintain Lessor Investments or Lease Participant Investments;
 
and the result of any of the foregoing is to increase the cost to such Funding
Party (or its Applicable Funding Office) of making or maintaining any Lessor
Investments or Lease Participant Investments, or to reduce the amount of any sum
received or receivable by such Funding Party (or its Applicable Funding Office)
under this Agreement or any other Operative Document with respect thereto, by an
amount deemed by such Funding Party to be material, then, within fifteen (15)
days after demand by such Funding Party (with a copy to the Lessor, if it is not
such Funding Party), the Company shall pay to such Funding Party such additional
amount or amounts as will compensate such Funding Party for such increased cost
or reduction; provided, however, that no such amount may be claimed by any
Funding Party which is attributable to periods prior to the date which is 180
days preceding the date on which the officer of the Funding Party having primary
responsibility for asset-liability management shall have obtained actual
knowledge of such Change of Law or request or directive. At any time within 90
days after payment by the Company of any material amount to any Lease
Participant or Lease Participants pursuant to paragraph (a) or (b) of this
Section, so long as no Event of Default shall be in existence, and so long as
the Lessor has granted its consent (which it may grant or withhold in its sole
and absolute discretion), the Company may require by written notice to each such
Lease Participant that (i) it assign its Lease Participant Investments to
another Lease Participant or to a bank or other financial institution selected
by the Company which is willing to accept such assignment or (ii) it surrender
its Lease Participant Investments and terminate its rights and obligations as a
Lease Participant hereunder, concurrently with a redemption by the Company of
the Lessor Investments by an amount equal to the Lease Participant Investments
held by that Lease Participant together with Yield thereon (which redemption and
Yield shall be paid to such Lease Participant).
 
(b)  If any Funding Party shall have determined that after the date hereof the
adoption of any applicable law, rule or regulation regarding capital adequacy,
or any change therein, or any change in the interpretation or official
administration thereof, or compliance by any Funding Party (or its Applicable
Funding Office) or any Person controlling such Funding Party with any request or
directive regarding capital adequacy (whether or not having the force of law) of
any Banking Authority, has or would have the effect of reducing the rate of
return on such Funding Party’s or such controlling Person’s capital as a
consequence of its obligations hereunder to a level below that which such
Funding Party or such controlling Person could have achieved but for such
adoption, change or compliance (taking into consideration such Funding Party’s
or such controlling Person’s policies with respect to capital adequacy) by an
amount deemed by such Funding Party or such controlling Person to be material,
then from time to time, within 15 days after demand by such Funding Party or
such controlling Person, the Company shall pay to such Funding Party such
additional amount or amounts as will compensate such Funding Party or such
controlling Person for such reduction, subject to the proviso at the end of
Section 5.03(a).
 
(c)  Each Funding Party will promptly notify the Lessor (if such Funding Party
is a Lease Participant) and the Company of any event of which its officer having
primary responsibility for asset-liability management has knowledge, which
occurs or is expected to occur after the date hereof, which will entitle such
Funding Party to compensation pursuant to and subject to the limitations
contained in this Section and will designate a different Applicable Funding
Office if such designation will avoid the need for, or reduce the amount of,
such compensation and will not, in the reasonable judgment of such Funding
Party, be otherwise materially disadvantageous to such Funding Party. A
certificate of any Funding Party claiming compensation under this Section and
setting forth in reasonable detail the additional amount or amounts to be paid
to it hereunder shall be presumed to be correct in the absence of manifest
error. In determining such amount, such Funding Party may use any reasonable
averaging and attribution methods. Nothing in this Section shall require any
Funding Party to disclose any information about its tax affairs or interfere
with, limit or abridge the right of any Funding Party to arrange its tax affairs
in any manner it desires, subject to Section 11.16(b).
 
(d)  The provisions of this Section 5.03 shall (i) be applicable with respect to
any Funding Party, assignee or other transferee, and any calculations required
by such provisions shall be made based upon the circumstances of such Funding
Party, assignee or other transferee and (ii) constitute a continuing agreement
and shall survive for a period of one year after the termination of this
Agreement and the redemption in full of the Lessor Investments and Lease
Participant Investments.
 
Section 5.04  Base Rate Substituted for Adjusted LIBO Rate. If (i) the
obligation of any Funding Party to make or maintain Lessor Investments or Lease
Participant Investments has been suspended pursuant to Section 5.02 or (ii) any
Funding Party has demanded compensation under Section 5.03, and the Company
shall, by at least 5 Business Days’ prior notice to such Funding Party, with a
copy to the Lessor (if it is not such Funding Party), have elected that the
provisions of this Section shall apply to such Funding Party, then, unless and
until such Funding Party notifies the Lessor (if it is not such Funding Party)
and the Company that the circumstances giving rise to such suspension or demand
for compensation no longer apply:
 
(a)  all Lessor Investments or Lease Participant Investments that would
otherwise be made or maintained by such Funding Party (and Lessor Investments
related thereto, if such Funding Party is a Lease Participant) based upon the
Adjusted LIBO Rate shall be made or, from the beginning of the next Yield Period
therefor, be maintained instead based upon the Base Rate, plus the Applicable
Margin (in all cases Yield and principal or other amounts payable on such Lessor
Investments and/or Lease Participant Investments shall be payable
contemporaneously with the related or comparable amount payable in respect of
the other Funding Parties), and
 
(b)  after each of the Lessor Investments and/or Lease Participant Investments
made or maintained based upon the Adjusted LIBO Rate has been repaid, all
payments of principal that would otherwise be applied to redeem such Lessor
Investments and/or Lease Participant Investments shall be applied to redeem
Lessor Investments and/or Lease Participant Investments made or maintained based
upon the Base Rate instead.
 
Section 5.05  Compensation. Upon the request of any Funding Party, delivered to
the Lessor (if it is not such Funding Party) and the Company, the Company shall
pay to such Funding Party such amount or amounts as shall compensate such
Funding Party for any loss, cost or expense incurred by such Funding Party as a
result of any payment, prepayment or redemption (pursuant to Section 5.02 or
otherwise) of a Lessor Investment or Lease Participant Investment on a date
other than the last day of the Yield Period therefor.
 
Section 5.06  Payments and Computations. Each determination by the Lessor of
Yield, or by any Funding Party of an increased cost or increased capital or of
illegality hereunder, shall be presumed to be correct and binding for all
purposes (absent manifest error) if made reasonably and in good faith, subject
to Section 5.03(c).
 
ARTICLE VI.  
 


 
CONDITIONS PRECEDENT
 
Section 6.01  Conditions Precedent to Effectiveness of this Agreement. This
Agreement shall become effective when (i) it shall have been executed by the
Lessor and the Company and any A Percentage Lease Participants and B Percentage
Lease Participants required by the Lessor as of the Restatement Closing Date and
delivered to the office of the Lessor in Charlotte, North Carolina, (ii) the
Lessor either shall have been notified at its office in Charlotte, North
Carolina, by each A Percentage Lease Participant and B Percentage Lease
Participant which it requires to be a Lease Participant as of the Restatement
Closing Date that it has executed this Agreement or shall have received at its
office in Charlotte, North Carolina, or by Lessor’s counsel, a counterpart of
this Agreement executed by such A Percentage Lease Participant and/or B
Percentage Lease Participants, and (iii) the Lessor (or the Funding Parties, as
specified below) shall have received at its office in Charlotte, North Carolina,
or by Lessor’s counsel, the following, each being in form and substance
satisfactory to the Lessor and (as to this Agreement and the opinions described
below) in sufficient counterparts for each Lease Participant:
 
(a)  Certificates of Company and Guarantor. Certificates of the Secretary or
Assistant Secretary of each of the Company and the Guarantor setting forth (i)
resolutions of its board of directors authorizing the execution, delivery and
performance of the obligations contained in this Agreement, with respect to the
Company, and the other Operative Documents to which it is a party, with respect
to the Company and the Guarantor, (ii) the officers of the Company and the
Guarantor specified in such Secretary’s Certificates that are authorized to sign
this Agreement and the other Operative Documents to which the Company or the
Guarantor is a party and, until replaced by another officer or officers duly
authorized for that purpose, to act as its respective representative for the
purposes of signing documents and giving notices and other communications in
connection with this Agreement and the Operative Documents to which it is a
party and (iii) true and correct copies of the articles or certificate of
incorporation and the bylaws of each of the Company and the Guarantor. The
parties to this Agreement may conclusively rely on such certificate until the
Lessor (who shall promptly notify all other parties) receives notice in writing
from the Company or the Guarantor, as the case may be, to the contrary.
 
(b)  Opinion of Company’s and Guarantor’s Counsel. Favorable opinions of
Sutherland, Asbill & Brennan LLP, special counsel to the Company and the
Guarantor, Balch and Bingham LLP, special Alabama counsel to the Company and the
Guarantor, Bass, Berry & Sims, special Tennessee counsel to the Company and the
Guarantor, and a senior in-house attorney working under the General Counsel of
the Company and the Guarantor (together with a certificate from the Company’s
and Guarantor’s general counsel in form and substance satisfactory to Lessor to
the effect that such senior attorney is authorized and permitted to deliver such
opinion under the respective bylaws, articles or certificate of incorporation,
and internal policies and procedures of the Company and the Guarantor), in the
aggregate covering the matters addressed in Exhibit D, and as to such other
matters as any Funding Party, through the Lessor, may reasonably request.
 
(c)  Execution and Delivery of Operative Documents. Each of the other Operative
Documents, including the Guaranty, duly completed and executed in sufficient
number of counterparts for recording where appropriate.
 
(d)  Recordation of Security Instruments. The Security Instruments (to the
extent filing thereof is required for perfection or otherwise under applicable
law) and all related financing statements and other requisite filing documents
shall have been duly filed in the appropriate offices and, to the fullest extent
allowed by applicable law, all costs and taxes associated with such filing shall
have been paid or provided for by the Company.
 
(e)  Insurance Certification. The Lessor shall have received a certificate by a
firm of independent insurance brokers or consultants chosen by the Company
setting forth the insurance obtained, and to be obtained pursuant to the Lease,
with respect to the Facility and the Company’s operations with respect thereto.
 
(f)  Lessor Assignment Agreement. The Lessor and WCI shall have executed and
delivered the Lessor Assignment Agreement.
 
(g)  Environmental Matters. The Funding Parties, the Arranger, and the
Administrative Agent shall have received an Environmental Assessment on the
Site, conducted not more than 90 days before the Restatement Closing Date,
demonstrating to their satisfaction that there is no evidence of any hazardous
or toxic material or substance which has been generated, treated, stored,
released or disposed of on the Site, and that there is no evidence of any
violation of any Environmental Requirement and no evidence of any Environmental
Damages on or pertaining to the Facility, except as are specified on Schedule
7.01(n).
 
(h)  Lessor Confirmation Letter. The Lessor shall have executed and delivered to
Lessee a Lessor confirmation letter in the form of Exhibit G, attached hereto
and made a part hereof.
 
(i)  Survey. The Lessor shall have received Surveys respecting the Annex
Building and the Parking Deck.
 
(j)  Appraisal. The Funding Parties shall have received an Approved Appraisal of
the Property, which Approved Appraisal shall be in form and substance
satisfactory to the Funding Parties, the Arranger, and the Administrative Agent,
shall not have been conducted more than 90 days before the Restatement Closing
Date, and shall indicate the estimated fair market value of the Facility as of
the Restatement Closing Date.
 
(k)  Title Insurance. A title insurance company acceptable to the Lessor in its
reasonable discretion shall have issued, or provided the Lessor with evidence
satisfactory to the Lessor that such title insurance company is irrevocably
obligated to issue immediately after closing of the assignment of the Original
Ground Lease (and the corresponding leasehold interest in the Site) from WCI to
Lessor pursuant to the Lessor Assignment Agreement and the amendment and
restatement thereto as set forth in the Ground Lease, an owner’s title policy
issued to the Lessor insuring the leasehold interest of the Lessor in the Site
and, in the event that the Lease is ever deemed to be a mortgage, as mortgagee
of the Facility under the Lease.
 
(l)  No Default. The fact that no Default or Event of Default shall have
occurred and be continuing (under the Original Lease Documents).
 
(m)  Accuracy of Representations, etc. The representations and warranties of the
Company contained in this Agreement, and the representations and warranties of
the Company and the Guarantor contained in any other Operative Document, are
true and correct in all material respects.
 
(n)  Related Contracts; Title. The Lessor shall have good and marketable title
to the Facility; and the Lessor shall have received executed copies of all
Related Contracts requested by it.
 
(o)  Receipt of Applicable Permits. All Applicable Permits shall have been
obtained. All Applicable Permits shall be in proper form, in full force and
effect and not subject to any appeal or other unsatisfied contest that may allow
modification or revocation thereof.
 
(p)  Casualties. The Facility shall not have suffered (i) a Loss Event or (ii) a
Casualty Occurrence other than a Casualty Occurrence for which a plan reasonably
acceptable to the Lessor for replacing, or causing to be replaced, the portions
of the Facility that are the subject of such Casualty Occurrence has been
provided to the Lessor.
 
(q)  No Material Adverse Change or Effect. No material adverse change shall have
occurred in the financial condition of the Guarantor and the Consolidated
Subsidiaries on a consolidated basis since December 31, 2005, and no event, act,
condition or occurrence shall exist or have occurred that has had, or would
reasonably be expected to have, a Material Adverse Effect.
 
(r)  Taxes, Filings, Recordings. All filings or recordings reasonably considered
necessary by the Lessor or any Lease Participant have been completed and all
taxes and fees in connection therewith, and all Impositions with respect to the
Facility that are due and payable, shall have been paid by the Company.
 
(s)  Wachovia Corporation Indemnity Letter. Wachovia Corporation shall have
executed and delivered to Lessee an indemnity letter dated the Restatement
Closing Date and in form and substance satisfactory to Wachovia Corporation and
Lessor, pursuant to which, among other things, Wachovia Corporation will support
the obligations of Lessor as Lessor under the Operative Documents.
 
(t)  Other. Such other documents as the Lessor or any Lease Participant or
special counsel to the Lessor may reasonably request.
 
Section 6.02  [Intentionally Omitted].
 
Section 6.03  Closing. On the Restatement Closing Date (or in the case of clause
(b), as soon thereafter as the applicable closing conditions shall have been
satisfied), at such place as the parties hereto shall agree:
 
(a)  this Agreement and each of the Operative Documents shall be duly executed
and delivered by the parties to such documents; and
 
(b)  subject to the satisfaction of the conditions precedent specified in
Section 6.01 of this Agreement, the Original Ground Lease shall be deemed
amended and restated as set forth in the Ground Lease, the Original Lease
Agreement shall be deemed amended and restated as set forth in the Lease, the
Original Guaranty Agreement shall be deemed amended and restated as set forth in
the Guaranty, this Agreement shall become effective, and the Lessor Investments
shall be deemed recharacterized as the A Percentage Lessor Investments and the B
Percentage Lessor Investments, as applicable.
 
ARTICLE VII.  
 


 
REPRESENTATIONS AND WARRANTIES
 
Section 7.01  Company Representations and Warranties. The Company (and, by
execution and delivery of the Guaranty, the Guarantor) represents and warrants
to each Person who now is or hereafter becomes a party to this Agreement that:
 
(a)  Corporate Existence and Power. The Company and the Guarantor are
corporations duly incorporated, validly existing and in good standing under the
laws of the State of Tennessee and Delaware, respectively. The Company and the
Guarantor are each duly qualified to transact business in every jurisdiction
where failure to be qualified reasonably could be expected to have a Material
Adverse Effect, and has all corporate powers and all government authorizations,
licenses, consents and approvals required to engage in its business and
operations as now conducted.
 
(b)  Corporate and Governmental Authorization; No Contravention. The execution,
delivery and performance by the Company of this Agreement and by the Guarantor
of the Guaranty and the other Operative Documents to which each of them is a
party (i) are within its corporate powers, (ii) have been duly authorized by all
necessary corporate action, (iii) require no action by or in respect of or
filing with, any governmental body, agency or official, other than filings
contemplated by the Operative Documents, (iv) do not contravene, or constitute a
default under, any provision of applicable law or regulation or of the
certificate of incorporation or by-laws of the Company and the Guarantor, or any
judgment, injunction, order, or decree binding upon the Guarantor, the Company
or any other Subsidiary, (v) do not contravene, or constitute a default under,
any material agreement or other instrument binding upon the Guarantor, the
Company or any other Subsidiary, and (vi) do not result in the creation or
imposition of any Lien on any asset of the Guarantor, the Company or any other
Subsidiary or on the Facility, other than as contemplated by the Operative
Documents.
 
(c)  Binding Effect. This Agreement and each of the other Operative Documents to
which the Company or the Guarantor is a party constitutes a valid and binding
agreement of the Company and/or the Guarantor, as applicable, enforceable in
accordance with their respective terms, provided that the enforceability hereof
and thereof is subject in each case to general principles of equity and to
bankruptcy, insolvency and similar laws affecting the enforcement of creditor’s
rights generally.
 
(d)  Financial Information.
 
(i)  The consolidated balance sheet of the Guarantor and the Consolidated
Subsidiaries as of December 31, 2005, and the related consolidated statements of
income, stockholders’ equity and cash flows for the Fiscal Year then ended,
reported on by PricewaterhouseCoopers LLP, copies of which have been delivered
to the Funding Parties, fairly present in all material respects, in conformity
with GAAP, the consolidated financial position of the Guarantor and the
Consolidated Subsidiaries as of such date and the consolidated results of
operations and cash flows for such Fiscal Year.
 
(ii)  Since December 31, 2005, there has been no event, act, condition or
occurrence having a Material Adverse Effect.
 
(e)  No Litigation. Except as disclosed on Schedule 7.01(e), there is no action,
suit or proceeding pending, or to the actual knowledge of the Company and the
Guarantor, threatened in writing, against or affecting the Guarantor, the
Company or any other Subsidiary before any court or arbitrator or any
governmental body, agency or official which (i) would reasonably be expected to
have or cause a Material Adverse Effect or (ii) in any manner draws into
question the validity of or could reasonably be expected to impair the ability
of the Company or the Guarantor to perform its obligations under this Agreement
or any of the Operative Documents executed by the Company or the Guarantor.
 
(f)  Compliance with ERISA.
 
(i)  Neither the Guarantor nor any member of the Controlled Group has incurred
any withdrawal liability with respect to any Multiemployer Plan under Title IV
of ERISA, and no such liability is expected to be incurred.
 
(ii)  Neither the Guarantor nor any member of the Controlled Group is or has
during the preceding 6 years been obligated to contribute to any Multiemployer
Plan.
 
(g)  Compliance with Laws; Payment of Taxes. The Guarantor, the Company and each
other Subsidiary is in compliance with all applicable laws, regulations and
similar requirements of governmental authorities, except where such compliance
is being contested in good faith through appropriate proceedings or where
non-compliance would not have and could not reasonably be expected to cause a
Material Adverse Effect. There have been filed on behalf of the Guarantor, the
Company and each other Subsidiary, all Federal, state and material local income,
excise, property and other tax returns which are required to be filed by them,
except where the failure to file has not had, and would not reasonably be
expected to have, a Material Adverse Effect, and all taxes due pursuant to such
returns or pursuant to any assessment received by or on behalf of the Guarantor,
the Company or any other Material Subsidiary have been paid or are being
contested in good faith or, if unpaid and uncontested, would not have and could
not reasonably be expected to cause a Material Adverse Effect. The charges,
accruals and reserves on the books of the Guarantor, the Company and each other
Material Subsidiary, in respect of taxes or other governmental charges are, in
the opinion of the Company, adequate. United States income tax returns of the
Guarantor, the Company and each other Material Subsidiary which is a U.S. Person
have been examined and closed through the Fiscal Year ended 2002.
 
(h)  Subsidiaries. Each of the Subsidiaries other than the Company is duly
organized, validly existing and in good standing under the laws of its
jurisdiction of formation, is duly qualified to transact business in every
jurisdiction where, by the nature of its business, such qualification is
necessary, and has all corporate powers and all governmental licenses,
authorizations, consents and approvals required to carry on its business as now
conducted, except where failure to be qualified or to have such powers,
licenses, authorizations, consents or approvals would not have and could not
reasonably be expected to cause a Material Adverse Effect. As of the date
hereof, the Guarantor has no Subsidiaries except for the Company and those other
Subsidiaries listed on Schedule 7.01(h), which accurately sets forth each such
other Subsidiary’s complete name and jurisdiction of incorporation.
 
(i)  Investment Company Act. Neither the Guarantor nor the Company is an
“investment company” within the meaning of the Investment Company Act of 1940,
as amended.
 
(j)  [Intentionally Omitted].
 
(k)  Ownership of Property; Liens. The Guarantor, the Company and each of the
other Consolidated Subsidiaries has title to or leasehold or other interests in
its material properties sufficient for the conduct of its business, and none of
such property is subject to any Lien except Permitted Liens.
 
(l)  No Default. Neither the Guarantor, the Company nor any of the other
Subsidiaries is in default under or with respect to any agreement, instrument or
undertaking to which it is a party or by which it or any of its property is
bound which has had or could reasonably be expected to have a Material Adverse
Effect. No Default or Event of Default has occurred and is continuing.
 
(m)  Full Disclosure. To the best of the Company’s knowledge, all written
information heretofore furnished by the Guarantor or the Company to the Lessor
or any Lease Participant for purposes of or in connection with this Agreement,
any of the Operative Documents, or any transaction contemplated hereby or
thereby is, and all such information hereafter furnished by the Guarantor or the
Company to the Lessor or any Lease Participant will be, true, accurate and
complete in every material respect or based on reasonable estimates on the date
as of which such information is stated or certified. The Company has disclosed
to the Funding Parties in writing any and all facts which reasonably could be
expected to have or cause a Material Adverse Effect.
 
(n)  Environmental Matters.
 
(i)  Neither the Guarantor, the Company nor any other Subsidiary is subject to
any Environmental Liability which has had or could reasonably be expected to
have a Material Adverse Effect and neither the Guarantor, the Company nor any
other Subsidiary has been designated as a potentially responsible party under
CERCLA or under any state statute similar to CERCLA. None of the Properties of
the Company, the Guarantor or any other Material Subsidiary has been identified
on any current or proposed (i) National Priorities List under 40 C.F.R. § 300,
(ii) CERCLIS list or (iii) any list arising from a state statute similar to
CERCLA.
 
(ii)  No Hazardous Materials have been or are being used, produced,
manufactured, processed, treated, recycled, generated, stored, disposed of,
managed or otherwise handled at, or shipped or transported to or from the
Facility or from any of the Properties owned by the Company, the Guarantor or
any other Material Subsidiary or are otherwise present at, on, in or under the
Facility or any of the Properties owned by the Guarantor, the Company or any
other Material Subsidiary, or, to the best of the actual knowledge of the
Company and the Guarantor, at or from any adjacent site or facility, except for
(A) Hazardous Materials such as cleaning solvents, pesticides and other
materials used, produced, manufactured, processed, treated, recycled, generated,
stored, disposed of, managed, or otherwise handled in minimal amounts in the
ordinary course of business in compliance with all applicable Environmental
Requirements and (B) Hazardous Materials in the form of diesel fuel for purposes
of fueling generators used to power the Facility, which fuel is stored in
above-ground storage tanks in compliance with all applicable Environmental
Requirements.
 
(iii)  The Guarantor, the Company and each of the other Material Subsidiaries
has procured all Environmental Authorizations necessary for the conduct of its
business, and is in compliance with all Environmental Requirements in connection
with the operation of their respective Properties and their respective
businesses, except where the failure to procure such authorizations or be in
compliance has not had and could not reasonably be expected to have a Material
Adverse Effect.
 
(iv)  Except to the extent specified on Schedule 7.01(n), (a) there are no
Hazardous Materials on the Facility, other than minimal amounts of cleaning
solvents, pesticides and other similar materials used, produced, manufactured,
processed, treated, recycled, generated, stored, disposed, managed, or otherwise
handled in the ordinary course of business or in management or maintenance of
the Facility, (b) no Hazardous Material has migrated from the Facility to, upon,
about or beneath other properties, (c) no Hazardous Material has migrated or
threatened to migrate from other properties to, upon, about or beneath the
Facility, and (d) all Hazardous Materials or solid wastes generated at the
Facility have at all times been transported, treated and disposed of in
compliance with Environmental Requirements.
 
(v)  Except to the extent specified on Schedule 7.01(n), (a) there is not, nor
has there been, constructed, placed, deposited, stored, disposed of or located
on the Facility any asbestos in any form, (b) no underground improvements,
including treatment or storage tanks, pumps, or water wells, are or have been
located on the Facility, (c) there are no polychlorinated biphenyls (PCBs) or
transformers, capacitors, ballasts, machinery, fixtures or other equipment which
contain PCBs constructed, placed, deposited, stored, disposed of or located on
the Facility, (d) the uses and activities of, on or relating to the Facility
have at all times complied in all material respects with all Environmental
Requirements, and the use which the Guarantor and/or the Company, and their
Affiliates, Subsidiaries and/or Sublessees make of the Facility will not result
in the disposal or other Environmental Release of any Hazardous Material, (e)
the Company or the Guarantor has obtained for the Facility all permits necessary
under applicable Environmental Requirements, and (f) the Facility has not been,
and is not now, listed on CERCLIS, the Environmental Protection Agency’s list of
violating facilities established pursuant to the Clean Water Act or the National
Priorities List established pursuant to CERCLA.
 
(vi)  Except to the extent specified on Schedule 7.01(n), (a) there exists no
judgment, decree, order, writ or injunction outstanding, or litigation, action,
suit, claim (including citation or directive) or proceeding pending or, to the
knowledge of the Guarantor, the Company or any of the other Material
Subsidiaries, threatened, relating to the ownership, use, maintenance or
operation of the Facility by any person or entity, or arising from any alleged
violation of Environmental Requirements with respect to the Facility, or any
alleged liability for Environmental Damages with respect to the Facility, (b)
there are no existing facts or conditions that could give rise to any such
violation or liabilities, (c) there have been no written or, to the knowledge of
the Guarantor, the Company or any of the other Material Subsidiaries, oral
reports of environmental investigations, audits, studies, tests, reviews or
other analyses conducted by or which have been presented to or are in the
possession of the Guarantor, the Company, or any of the other Material
Subsidiaries, relating to the Facility, which have not been delivered to the
Lessor and (d) neither the Guarantor or the Company nor, to the knowledge of the
Guarantor and Company, any of the other Material Subsidiaries, any other person
or entity has received any notice or other communication concerning any alleged
violation of Environmental Requirements, whether or not corrected to the
satisfaction of the appropriate authority, or any notice or other communication
concerning alleged liability for Environmental Damages in connection with the
Facility.
 
(vii)  From the date hereof, there shall be no actual or threatened
Environmental Release of a Hazardous Material on or from the Facility caused by
the Guarantor, the Company or any other Subsidiary.
 
(viii)  Except to the extent specified on Schedule 7.01(n), the Company: (a) has
obtained all permits, licenses, and other authorizations which are required
under Environmental Requirements in association with the Facility; and (b) will
be in full compliance with all terms and conditions of such required permits,
licenses, and other authorizations associated with the Facility.
 
(ix)  No permits or licenses are required to be obtained or maintained in
connection with the use, operation, or ownership of the Facility arising from
any portion of the Facility which constitute (i) “wetlands” under any
Environmental Requirement, or (ii) habitat for species which is deemed to be
endangered under any Environmental Requirement, nor are there any ongoing or
continuing obligations regarding any portion of the Facility which constitute
wetlands. There are no species of plants or animals located on any portion of
the Facility which are classified as threatened or endangered under any
Environmental Requirement. There have been no written or, to the knowledge of
the Guarantor and the Company or any of the other Subsidiaries, oral wetlands
delineations conducted by or which have been presented to or are in the
possession of the Guarantor, the Company or any of the other Subsidiaries
relating to the Facility which have not been delivered to the Lessor.
 
(o)  Capital Stock. All Capital Stock, debentures, bonds, notes and all other
securities of the Guarantor and the Company presently issued and outstanding are
validly and properly issued in accordance with all applicable laws in all
material respects, including but not limited to, the “Blue Sky” laws of all
applicable states and the federal securities laws, except where non-compliance
has not had and would not reasonably be expected to have a Material Adverse
Effect. The Guarantor owns directly or indirectly at least a majority of the
issued shares of capital stock of each of the other Consolidated Subsidiaries
(other than the Monet Trust, a New York trust, in which the Guarantor owns no
direct or indirect equity interest but which is a Consolidated Subsidiary as a
result of the application of Financial Interpretation Number 46 issued by the
Financial Accounting Standards Board).
 
(p)  Use of Proceeds; Margin Stock. This Agreement constitutes an amendment and
restatement of the Original Investment Agreement and, among other things, the
terms relating to the “Lessor Advances” made thereunder. All of the proceeds of
such “Lessor Advances” were used to finance the Facility Cost with respect to
the Facility, including the enhancements and improvements made thereto and the
design, renovation, construction and installation thereof and were used only in
the manner permitted under the Original Lease Documents. The Company is not
engaged principally, or as one of its important activities, in the business of
purchasing or carrying any Margin Stock, and no part of the proceeds of any such
“Lessor Advances” were used to purchase or carry any Margin Stock or to extend
credit to others for the purpose of purchasing or carrying any Margin Stock, or
be used for any purpose which violates, or which is inconsistent with, the
provisions of Regulations T, U or X.
 
(q)  Insolvency. After giving effect to the execution and delivery of the Lease,
neither the Company nor the Guarantor will be “insolvent” within the meaning of
such term as used in § 101 of Title 11 of the United States Code, Section 2 of
the Uniform Fraudulent Transfer Act, or any other applicable state law
pertaining to fraudulent transfers, as amended from time to time, or be unable
to pay its debts generally as such debts become due, or have an unreasonably
small capital to engage in any business or transaction, whether current or
contemplated.
 
(r)  Facility Plan. In all material respects, the Facility was constructed prior
to the Restatement Closing Date in compliance with, and in accordance with, the
Facility Plan. There are no agreements, instruments, licenses or other rights
necessary to own, operate, lease or use the Facility, other than the Applicable
Permits, the documents and instruments comprising the Facility Plan, and the
Operative Documents; and renovation, construction, ownership, operation, leasing
or use of the Facility by the Company (and after the expiration or termination
of the Lease, the renovation, construction, ownership, operation, leasing or use
of the Facility by the Lessor or its successors or assigns) does not and will
not infringe on, or otherwise violate, any patents, patent applications,
trademarks (whether registered or not), trademark applications, trade names,
proprietary computer software, or copyrights of any Person.
 
(s)  Boundaries; Encroachment; Etc. The Facility is situated wholly within the
boundary lines of the Site and does not encroach upon any contiguous or
adjoining Property (other than those portions of the Facility for which the
Lessor has the right to locate and operate such portions pursuant to use or
operating agreements); and the Facility does not violate any other easements,
rights-of-way, licenses or other agreements affecting the Site.
 
(t)  Anti-Terrorism Laws.
 
(i)  General. None of the Guarantor, the Company, or their Affiliates is in
violation of any Anti-Terrorism Law or engages in or conspires to engage in any
transaction that evades or avoids, or has the purpose of evading or avoiding, or
attempts to violate, any Anti-Terrorism Law.
 
(ii)  Executive Order No. 13224. None of the Guarantor, the Company, or the
their Affiliates is any of the following (each a “Blocked Person”):
 

 
(A)
a Person owned or controlled by, or acting for or on behalf of, any Person that
is listed in the annex to, or is otherwise subject to the provisions of,
Executive Order No. 13224;

 

 
(B)
a Person or entity with which any bank or other financial institution is
prohibited from dealing or otherwise engaging in any transaction by any
Anti-Terrorism Law;

 

 
(C)
a Person or entity that commits, threatens or conspires to commit or supports
“terrorism” as defined in Executive Order No. 13224;

 

 
(D)
a Person or entity that is named as a “specially designated national” on the
most current list published by the U.S. Treasury Department Office of Foreign
Asset Control at its official website or any replacement website or other
replacement official publication of such list; or

 

 
(E)
a Person or entity who is affiliated with a Person or entity listed above.

 
(iii)  None of the Guarantor, the Lessee, or their Affiliates (i) conducts any
business or engages in making or receiving any contribution of funds, goods or
services to or for the benefit of any Blocked Person or (ii) deals in, or
otherwise engages in any transaction relating to, any property or interests in
property blocked pursuant to Executive Order No. 13224.
 
ARTICLE VIII.  
 


 
COVENANTS
 
The Company (and, by execution and delivery of the Guaranty, the Guarantor)
covenants and agrees with the Lessor and each Lease Participant to comply with
the following covenants until either (i) the Facility has been purchased by the
Company (or one of its Affiliates) for the Purchase Price or (ii) the Lease has
been terminated, the Facility has been returned to the Lessor and the
Termination Value or the Final Rent Payment, as the case may be, and all other
amounts payable under the Lease and the other Operative Documents upon such
occurrence have been paid in full:
 
Section 8.01  Information. The Guarantor will deliver to the Lessor and each of
the Lease Participants:
 
(a)  as soon as available and in any event within 95 days after the end of each
Fiscal Year, a copy of the unaudited Annual Statement of the Company, and a
consolidated balance sheet of the Guarantor and the Consolidated Subsidiaries as
of the end of such Fiscal Year and the related consolidated statements of
income, shareholders’ equity and cash flows for such Fiscal Year, setting forth
in each case in comparative form the figures for the previous fiscal year, all
certified by PricewaterhouseCoopers LLP or other independent public accountants
of nationally recognized standing, with such certification to be free of
exceptions and qualifications not reasonably acceptable to the Majority Funding
Parties;
 
(b)  as soon as available and in any event within 50 days after the end of each
of the first 3 Fiscal Quarters of each Fiscal Year, a consolidated balance sheet
of the Guarantor and the Consolidated Subsidiaries as of the end of such Fiscal
Quarter and the related statement of income and statement of cash flows for such
Fiscal Quarter and for the part of the Fiscal Year ended at the end of such
Fiscal Quarter, setting forth in each case in comparative form the figures for
the corresponding Fiscal Quarter and the corresponding portion of the previous
Fiscal Year, all certified (subject to normal year-end adjustments) as to
fairness of presentation, GAAP and consistency by the chief financial officer or
the chief accounting officer of the Guarantor;
 
(c)  simultaneously with the delivery of each set of financial statements
referred to in paragraphs (i) and (ii) above, a certificate, substantially in
the form of Exhibit E (a “Compliance Certificate”), of the chief financial
officer or the chief accounting officer of the Guarantor (x) setting forth in
reasonable detail the calculations required to establish whether the Guarantor
was in compliance with the requirements of Section 8.04, Section 8.19 and
Sections 8.24 through 8.27, inclusive, on the date of such financial statements,
(y) stating whether any Default exists on the date of such certificate and, if
any Default then exists, setting forth the details thereof and the action which
the Guarantor is taking or proposes to take with respect thereto and (z)
certifying that the Debt Rating as of the most recent Performance Pricing
Determination Date has not changed from the prior Performance Pricing
Determination Date, or if it has changed, setting forth such changed Debt
Rating, and the change in the Applicable Margin in effect as a result thereof;
 
(d)  simultaneously with the delivery of each set of annual financial statements
referred to in paragraph (i) above, a statement of the firm of independent
public accountants which reported on such statements to the effect that nothing
has come to their attention to cause them to believe that any Default existed on
the date of such financial statements;
 
(e)  promptly upon the mailing thereof to the shareholders of the Guarantor
generally, copies of all financial statements, reports and proxy statements so
mailed;
 
(f)  promptly upon the filing thereof, copies of all Forms 10Q, 10K and 8K
(other than earnings press releases) which the Guarantor shall have filed with
the Securities and Exchange Commission;
 
(g)  if and when any member of the Controlled Group (x) gives or is required to
give notice to the PBGC of any “reportable event” (as defined in Section 4043 of
ERISA) with respect to any Plan which might constitute grounds for a termination
of such Plan under Title IV of ERISA, or knows that the plan administrator of
any Plan has given or is required to give notice of any such reportable event, a
copy of the notice of such reportable event given or required to be given to the
PBGC; (y) receives notice of complete or partial withdrawal liability under
Title IV of ERISA, a copy of such notice; or (z) receives notice from the PBGC
under Title IV of ERISA of an intent to terminate or appoint a trustee to
administer any Plan, a copy of such notice;
 
(h)  promptly, and, in any event, within 5 Business Days after the Company or
the Guarantor becomes aware of any Default or Event of Default, a certificate of
the chief financial officer or the chief accounting officer of the Company or
the Guarantor setting forth the details thereof and the action which the Company
or the Guarantor is taking or proposes to take with respect thereto;
 
(i)  promptly upon becoming aware of the occurrence of either a Loss Event or a
Casualty Occurrence, or any other event or condition requiring notice under
either Section 7 or Section 8 of the Lease, the Company shall give the Lessor
written notice thereof, which notice shall specify the damage or loss to the
Facility in reasonable detail;
 
(j)  promptly and in any event within 10 days after learning thereof,
notification of any change after the Restatement Closing Date of any Debt Rating
or any rating given by S&P or Moody’s with respect to Guarantor or any
Subsidiary or A.M. Best & Co. with respect to any Insurance Subsidiary; and
 
(k)  from time to time such additional information regarding the financial
position or business of the Company, the Guarantor and the Subsidiaries as the
Lessor, at the request of any Funding Party, may reasonably request.
 
Section 8.02  Maintenance and Inspection of Property, Books and Records. The
Guarantor will cause the Company, and the Company agrees, to keep proper books
of record and account regarding the Lease in accordance with GAAP or SAP, as
applicable, which books shall include copies of all Related Contracts and any
amendments thereto and the book value of the Facility and of each material item
of Property comprising or included in the Facility, and shall provide copies of
the foregoing to the Funding Parties from time to time on request at the
Company’s expense. The Guarantor will cause the Company, and the Company agrees,
to (i) keep proper books of record and account in which full, true and correct
entries in conformity with GAAP and SAP, shall be made of all dealings and
transactions in relation to its business and activities; and (ii) permit
representatives of any Funding Party (x) at such Funding Party’s expense and
upon reasonable notice prior to the occurrence of a Default and (y) at the
Guarantor’s and the Company’s expense after the occurrence of a Default, to
visit and inspect the Facility and any of its properties, to examine and make
abstracts from any of its books and records and to discuss its affairs, finances
and accounts with its officers and independent public accountants. The Guarantor
and the Company agree to cooperate and assist in such visits and inspections, in
each case at such reasonable times and as often as may reasonably be desired.
 
Section 8.03  Related Contracts. The Company, either in its capacity as Lessee
under the Lease or as agent for the Lessor, will comply with, maintain execution
counterparts of, and promptly upon request by the Lessor from time to time
deliver copies of, or after the occurrence of an Event of Default, originals of,
all Related Contracts.
 
Section 8.04  Consolidations, Mergers and Sales of Assets. The Guarantor and the
Company will not, nor will the Guarantor or the Company permit any other
Subsidiary to, consolidate or merge with or into, or sell, lease or otherwise
transfer all or any substantial part of its assets to, any other Person,
provided that (a) the Guarantor, or the Company or a Subsidiary may merge with
another Person if (i) such Person was organized under the laws of the United
States of America or one of its states, (ii) the Company, the Guarantor or a
Subsidiary is the corporation surviving such merger (provided that in any merger
of the Guarantor or the Company and a Subsidiary, the Guarantor or the Company
shall be the corporation surviving such merger) and (iii) immediately after
giving effect to such merger, no Default shall have occurred and be continuing,
(b) Subsidiaries (other than the Company) may merge with one another or into the
Company or the Guarantor, (c) the foregoing limitation on the sale, lease or
other transfer of assets shall not prohibit sales of investment assets in the
ordinary course of business, and (d) the foregoing limitation on merger and
consolidation and the sale, lease or other transfer of assets shall not
prohibit, during any Fiscal Quarter, a merger, consolidation or transfer of
assets (in a single transaction or in a series of related transactions) unless
the aggregate assets that are the subject of such merger or consolidation or to
be so transferred, when combined with all other assets transferred (including as
the result of a merger or consolidation) during such Fiscal Quarter and the
immediately preceding 3 Fiscal Quarters, constituted more than 15% of
Consolidated Total Assets at the end of the most recent Fiscal Year.
 
Section 8.05  Maintenance of Existence. The Guarantor and the Company shall, and
the Guarantor and the Company shall cause each other Material Subsidiary to,
maintain its existence and carry on the major part of its business in
substantially the same manner as such business is now carried on and maintained,
except as permitted by Section 8.04.
 
Section 8.06  Dissolution. The Guarantor and the Company shall not, and the
Guarantor and the Company shall cause each other Material Subsidiary to not,
suffer or permit dissolution or liquidation either in whole or in part or redeem
or retire any shares of its own stock, except through corporate reorganization
to the extent permitted by Section 8.04.
 
Section 8.07  [Intentionally Omitted].
 
Section 8.08  Compliance with Laws; Payment of Taxes. The Guarantor and the
Company shall, and the Company shall cause each other Subsidiary to, comply with
applicable laws (including but not limited to ERISA), regulations and similar
requirements of governmental authorities (including but not limited to PBGC),
except where the necessity of such compliance is being contested in good faith
through appropriate proceedings or where non-compliance would not have and could
not reasonably be expected to cause a Material Adverse Effect. The Guarantor and
the Company shall, and the Guarantor and the Company shall cause each other
Material Subsidiary to, pay, prior to the date on which penalties attach
thereto, all taxes, assessments, governmental charges, claims for labor,
supplies, rent and other obligations which, if unpaid, might become a Lien
against the Facility or against Property of the Guarantor, the Company or any
other Material Subsidiary, except for liabilities being contested in good faith
and against which, if requested by the Lessor, the Guarantor, the Company or
such other Subsidiary will set up reserves in accordance with GAAP and except
for Permitted Liens.
 
Section 8.09  Insurance. The Guarantor and the Company shall, and the Guarantor
and the Company shall cause each other Material Subsidiary to, maintain (either
in the name of the Lessor, the Guarantor or the Company, as applicable), with
financially sound and reputable insurance companies, insurance on such of its
property in at least such amounts, and with such deductibles, and against at
least such risks as are usually insured against in the same general area by
companies of established repute engaged in the same or similar businesses.
Without limitation of the foregoing, the Company shall maintain or cause to be
maintained, with Permitted Insurers, insurance with respect to the Facility and
its business in connection therewith of the types and in the amounts specified
in the Lease. The Company will deliver or cause to be delivered to the Lessor
promptly upon request of the Lessor, and in any event on or prior to January 1st
of each calendar year, commencing with January 1, 2007, a certificate by a firm
of independent insurance brokers or consultants chosen by the Company and
acceptable to the Lessor setting forth the insurance or self-insurance obtained
pursuant to the Lease, including, without limitation, the amounts thereof, the
names of the insurers and the property, hazards and risks covered thereby, and
certifying that the same comply with the requirements of the Lease, that all
premiums then due and payable thereon have been paid and that the same are in
full force and effect, that the Lessor has been named as additional insured and
loss payee, as its interests may appear, under each such policy, and is not
liable for payment of premiums thereunder, that such policies may not be
cancelled without at least 30 days prior notice to the Lessor with an
opportunity to cure any default thereunder. The Lessor shall be entitled to rely
on such reports without further investigation of the facts and circumstances set
forth therein.
 
Section 8.10  Maintenance of Property. The Company shall maintain and preserve
the Facility in accordance with the requirements of the Lease. The Guarantor and
the Company shall maintain and preserve all of their other properties and
assets, in good condition, repair and working order, ordinary wear and tear
excepted, except to the extent of any failure which would not have and could not
reasonably be expected to cause a Material Adverse Effect.
 
Section 8.11  Environmental Notices. The Company shall furnish to the Lessor
prompt written notice of all Environmental Liabilities, pending or threatened
Environmental Proceedings, Environmental Notices, Environmental Judgments and
Orders, and Environmental Releases at, on, in, under or in any way affecting the
Facility or any of the Properties of the Guarantor, the Company or any other
Material Subsidiary, or any adjacent property, except, as to such Properties
other than the Facility, as to matters which would not have and could not
reasonably be expected to cause a Material Adverse Effect, and all facts,
events, or conditions actually known to the Company that could reasonably be
expected to lead to any of the foregoing.
 
Section 8.12  Environmental Matters. The Guarantor and the Company shall not,
and the Guarantor and the Company shall cause each other Material Subsidiary to
not, and shall not permit any Third Party to, use, produce, manufacture,
process, treat, recycle, generate, store, dispose of, manage at, or otherwise
handle, or ship or transport to or from the Facility or the Properties of the
Guarantor, the Company or any Material Subsidiary any Hazardous Materials except
for (a) Hazardous Materials such as cleaning solvents, pesticides and other
similar materials used, produced, manufactured, processed, treated, recycled,
generated, stored, disposed of, managed, or otherwise handled in minimal amounts
in the ordinary course of business or of management or maintenance of the
Facility or such Properties in material compliance with all applicable
Environmental Requirements, except in each case, as to such Properties other
than the Facility, as to matters which would not have and could not reasonably
be expected to cause a Material Adverse Effect, and (b) Hazardous Materials in
the form of diesel fuel for purposes of fueling generators to power the
Facility, which fuel is stored in above-ground storage tanks in compliance with
all applicable Environmental Requirements.
 
Section 8.13  Environmental Release. The Company agrees that upon the occurrence
of an Environmental Release at or on the Facility or any of the Properties of
the Guarantor, the Company or any Material Subsidiary it will act immediately to
investigate the extent of, and to take appropriate remedial action to eliminate,
such Environmental Release, whether or not ordered or otherwise directed to do
so by any Environmental Authority, except, as to such Properties other than the
Facility, as to matters which would not have and could not reasonably be
expected to cause a Material Adverse Effect.
 
Section 8.14  Transactions with Affiliates. Neither the Guarantor, nor the
Company, nor any of the other Material Subsidiaries shall enter into, or be a
party to, any transaction with any Affiliate of the Guarantor, the Company or
such other Material Subsidiary (which Affiliate is not the Guarantor or the
Company or a Wholly Owned Subsidiary), except (a) as permitted by law and in the
ordinary course of business and pursuant to reasonable terms which are no less
favorable to Guarantor, the Company or such other Material Subsidiary than would
be obtained in a comparable arm’s length transaction with a Person which is not
an Affiliate and (b) any such transaction that could not reasonably be expected
to have a Material Adverse Effect.
 
Section 8.15  Further Assurances. The Guarantor and the Company will cure
promptly any defects in the due execution and delivery by it of the Operative
Documents, including this Agreement. The Guarantor and the Company at their
expense will promptly execute and deliver to the Lessor upon request all such
other and further documents, agreements and instruments in compliance with or
accomplishment of the covenants and agreements of the Guarantor and the Company
in the Operative Documents, including this Agreement, or to further evidence and
more fully describe the collateral relating to the Facility intended as security
for the Lessor Investments and the Lease Participant Investments, or to correct
any item that the Company and the Lessor agree constitutes an omission or error
in the Operative Documents, or more fully to state the existing security
obligations set out herein or in any of the Operative Documents, or to perfect,
protect or preserve any Liens created pursuant to any of the Operative
Documents, or to make any recordings, to file any notices, or obtain any
consents required by the terms of the Operative Documents, all as may be
necessary or appropriate in connection therewith.
 
Section 8.16  Compliance with Certain Documents, Permits, Etc. The Company will
perform and observe its obligations under the agreements and instruments
comprising the Facility Plan and all Applicable Permits. The Company, at its
expense and as Lessee under the Lease or as agent for the Lessor, will obtain,
preserve, protect and maintain in effect all Applicable Permits.
 
Section 8.17  Maintenance; Etc. The Company shall, at its expense and as Lessee
under the Lease or as agent for the Lessor, preserve, protect and maintain in
accordance with prudent industry practices their rights in and to the Applicable
Permits used in the ordinary course of business of the Facility that are
necessary for and material to the operation of the Facility; and the Company
shall defend and hold harmless the Lessor and each Lease Participant from and
against any cost, liability or expense arising from any claim of infringement,
misuse or misappropriation of any of the foregoing.
 
Section 8.18  [Intentionally Omitted].
 
Section 8.19  Liens, Etc. The Guarantor and the Company shall not, and the
Guarantor and the Company shall cause each other Material Subsidiary to not,
create, assume or suffer to exist, any Liens upon any Property now owned or
hereafter acquired by it or upon the Facility, except Permitted Liens.
 
Section 8.20  Facility Plan. The Company shall not under any circumstance
undertake to operate or use the Facility except in accordance in all material
respects with the Facility Plan and except for the Permitted Use.
 
Section 8.21  Change in Fiscal Year. The Guarantor and the Company shall not,
and the Guarantor and the Company shall cause each other Consolidated Subsidiary
to not, change its Fiscal Year without the consent of the Lessor (acting at the
direction of the Majority Funding Parties).
 
Section 8.22  Intentionally Omitted.
 
Section 8.23  Restrictions on Ability of Subsidiaries to Pay Dividends. Except
in accordance with any applicable regulatory requirements, the Company shall
not, and the Guarantor and the Company shall not permit any Material Subsidiary
to, directly or indirectly, create or otherwise cause or suffer to exist or
become effective any encumbrance or restriction not in existence on the
Restatement Closing Date on the ability of the Company or any such other
Subsidiary to (i) pay any dividends or make any other distributions on its
Capital Stock or any other interest or (ii) make or repay any loans or advances
to the Guarantor, the Company or the other direct parent of such Subsidiary.
 
Section 8.24  Adjusted Consolidated Net Worth. The Guarantor will maintain at
all times Adjusted Consolidated Net Worth equal to not less than the sum of (i)
$1,400,000,000 plus (ii) 25% of the Guarantor’s cumulative Consolidated Net
Income, if positive, earned after December 31, 2003, through the last day of the
most recent fiscal quarter or year, as applicable, for which statements were
delivered or required to have been delivered to the Lessor pursuant to Section
8.01(a) or (b), taken as one accounting period, minus (iii) the Guarantor’s
consolidated allowance for potential future losses on investments at the end of
such fiscal quarter.
 
Section 8.25  Ratio of Adjusted Consolidated Indebtedness to Consolidated
Capitalization. The Guarantor will maintain at all times a ratio of Adjusted
Consolidated Indebtedness to Consolidated Capitalization of not more than 0.4 to
1.00.
 
Section 8.26  Ratio of Unconsolidated Cash Inflow Available for Interest Expense
to Adjusted Consolidated Interest Expense. The Guarantor will maintain, for each
fiscal quarter, a ratio of Unconsolidated Cash Inflow Available for Interest
Expense to Adjusted Consolidated Interest Expense, in each case calculated for
such fiscal quarter, of not less than 2.00 to 1.00.
 
Section 8.27  Company’s Total Adjusted Capital. The Company will maintain at all
times Total Adjusted Capital in an amount not less than 4.0 times the Company’s
Authorized Control Level Risk-Based Capital. As used herein the terms “Total
Adjusted Capital” and “Authorized Control Level Risk-Based Capital” have the
meanings attributed thereto in the Risk-Based Capital (RBC) for Life and/or
Health Insurers Model Act adopted by the NAIC in December 2000, as the same may
be modified, supplemented or amended from time to time.
 
Section 8.28  Restricted Payments. The Guarantor will not declare or make any
Restricted Payment during any Fiscal Year unless it has first provided for
payment of all current principal payments on long-term Indebtedness; provided,
that after giving effect to the payment of any such Restricted Payments, no
Default shall be in existence or be created thereby.
 
Section 8.29  Anti-Terrorism Laws. Neither the Guarantor nor the Company shall,
nor shall they permit any of their respective Subsidiaries to, (i) conduct any
business or engage in any transaction or dealing with any Blocked Person,
including the making or receiving any contribution of funds, goods or services
to or for the benefit of any Blocked Person; (ii) deal in, or otherwise engage
in any transaction relating to, any property or interests in property blocked
pursuant to Executive Order No. 13224; or (iii) engage in on conspire to engage
in any transaction that evades or avoids, or has the purpose of evading or
avoiding, or attempts to violate, any of the prohibitions set forth in Executive
Order No. 13224, the USA Patriot Act, or any other Anti-Terrorism Law. Each of
the Guarantor and the Company shall deliver to the Lessor, the Administrative
Agent, and Lease Participants any certification or other evidence requested from
time to time in the Agent’s sole discretion confirming such Person’s compliance
with this Section.
 
Section 8.30  Company as Agent of Lessor With Respect to the Facility.
 
(a)  Termination of Original Agency Agreement; Continuing Services. The parties
hereto acknowledge and agree that, pursuant to the Original Lease Agreement, the
Company, as the Lessor’s agent thereunder, undertook certain responsibilities
and obligations with respect to the design, acquisition, construction, fit up,
maintenance, and operation of the Facility. Given that the initial construction
of the Facility has been completed, all parties hereto, and the Company and the
Lessor in particular, hereby agree that the Original Agency Agreement is
terminated (other than with respect to the terms thereof which, by their terms,
survive such termination); provided, however, that the Company agrees that it
shall continue to provide certain services as provided below and elsewhere in
the other Operative Documents on the terms set forth below.
 
(b)  Certain Services. From the date on which the Lease terminates as provided
therein, including any Lease Termination Date or Cancellation Date, through the
date provided in Section 8.30(n), the Company hereby agrees to provide and
perform, or cause to be provided or performed, all services, labor, supervision,
management, maintenance, repairs, common facilities and consumables necessary
for the operation of the Facility for the Permitted Use, in accordance with all
Governmental Requirements and Insurance Requirements and within the capability
set forth in the Facility Plan, including, without limitation:
 
(i)  To cause all contracts and other agreements, including without limitation
all Related Contracts, entered into by the Company on behalf of the Lessor to be
assignable, including, without limitation, the right to be subject to the
Security Instruments;
 
(ii)  To avoid purchasing Property from or entering into any agreement with its
Affiliates in connection with the Facility unless upon fair and reasonable terms
that are not less favorable to the Lessor than those which might be obtained in
an arm's-length transaction between unaffiliated Persons in the same business at
the time such terms are agreed upon;
 
(iii)  In the event the Company does not exercise its option to purchase the
Facility pursuant to Section 15 of the Lease, to attempt to sell the Facility
for cash upon the termination or cancellation of the Lease (subject to the
Lessor's prior written approval of the terms of the sale), and to grant,
bargain, sell, convey or contract for the sale or conveyance of the Facility in
the name of the Lessor in connection with the duties in this paragraph;
 
(iv)  To contract with all Vendors and contractors for supplies, equipment,
materials and services, including, without limitation, necessary maintenance
work affecting the Facility;
 
(v)  To keep and maintain proper books and records relating to the accounts of
the Facility and the book value of the Facility and the Property comprising the
Facility;
 
(vi)  To pay for, exchange or otherwise settle accounts for the acquisition of
supplies, equipment, materials or services affecting the Facility;
 
(vii)  To ask for, demand, collect, recover, and receive, each in the name of
the Lessor, all moneys which may become due and owing by reason of conveyances,
whether by deed, contract, bill of sale or other instruments or to pay for,
exchange or otherwise settle accounts for the acquisition of supplies,
equipment, materials or services affecting the Facility; provided however, the
Company shall have the right in its reasonable discretion to settle or waive
claims in amounts less than $50,000.00;
 
(viii)  To ask for, demand, collect, and recover, each in the name of Lessor,
any and all sums that may be due on account of any damage to any of the
Facility;
 
(ix)  To manage correspondence and conduct communications with all Governmental
Authorities with regard to matters affecting the Facility, including, but not
limited to, the acquisition of all Permits and satisfaction of all Governmental
Requirements and Insurance Requirements and with regard to rights of way and
easements, if any, affecting the Facility;
 
(x)  To provide the Lessor with copies of material Related Contracts executed by
the Company as Lessor’s agent or on behalf of the Lessor promptly following such
execution; and
 
(xi)  To provide such additional services as may be reasonably requested by the
Lessor for the full and efficient operation of the Facility
 
(c)  Easements, Utilities, Services and Contracts. Within 120 days prior to the
Scheduled Lease Termination Date (or immediately if the Lease terminates on any
Cancellation Date or Lease Termination Date which is not a Scheduled Lease
Termination Date), and provided that the Company shall not have elected to
purchase, or purchased, the Facility pursuant to the terms of the Lease, at all
times thereafter for the term of this Agreement, the Company, at no cost to the
Lessor, shall provide, either directly or indirectly, to the Lessor, in
compliance with all Governmental Requirements (including, without limitation,
all Environmental Requirements, Environmental Authorizations and Environment
Judgments and Orders and Insurance Requirements), as confirmed by the Lessor,
(i) all rights of ingress and egress, rights-of-way, easements (which easements
shall be reasonably direct and shall provide for access over any servient estate
created thereby, including the rights to use existing transmission lines),
access and real property licenses and rights in real property over or to the
Site, (ii) access to storage, transportation and maintenance facilities,
fixtures and appurtenances, (iii) an inventory of supplies necessary for the
full and efficient operation of the Facility, and (iv) services (whether on- or
off-Site, including any shared off-site facilities), including, without
limitation, water, electricity, heating, ventilation, air conditioning,
lighting, security, steam, waste water treatment and sanitation, receiving and
shipping facilities as such rights, licenses, easements, services and utilities
are or may be necessary for the full and efficient operation of the Facility.
 
(d)  Equipment and Other Rights. Within 120 days prior to the Scheduled Lease
Termination Date (or immediately if the Lease terminates on any Cancellation
Date or Lease Termination Date which is not a Scheduled Lease Termination Date),
and provided that the Company shall not have elected to purchase, or purchased,
the Facility pursuant to the Lease, at all times thereafter for the term of this
Agreement, the Company shall provide to the Lessor, by rent-free lease or other
similar arrangement, any and all equipment and maintenance tools, and, for a
price equal to the Company's cost therefor if not included in the Facility Cost,
all spare parts (including, without limitation, rebuilt parts and major
components) and maintenance equipment not covered by the services provided, or
caused to be provided, pursuant to the Operative Documents, as are or may be
customarily maintained on the Site by the Company for the operation of the
Facility in the manner described herein. Within the period set forth above (or
immediately in the circumstance contemplated above) the Company, in compliance
with all Governmental Requirements, shall also transfer, or cause to be
transferred, to the Lessor any and all equipment inspection reports and
maintenance records and all licenses and Applicable Permits required to operate
the Facility and all such equipment located on the Site as confirmed by the
Lessor. Within the period set forth above (or immediately in the circumstance
contemplated above), the Company shall provide, or cause to be provided, to the
Lessor, by non-exclusive, royalty free license or other similar arrangement,
rights to all patents, patent applications, proprietary computer software,
operating and other manuals, “know-how,” copyrights or other intellectual
property (excluding trade names and trademarks) as are or may be necessary for
the operation of the Facility in the manner described herein. The Company
represents and warrants to the Lessor that as of the Restatement Closing Date,
and at all times thereafter during the term of this Agreement, the construction,
assembly, ownership, use, occupancy, maintenance and operation of the Facility
and Property included therein does not and will not cause a violation of any
Governmental Requirements or Insurance Requirements.
 
(e)  Cost of Services and Rights.
 
(i)  Any and all services described in Section 8.30(c) and all easements and
other rights in real property existing or necessary for the full and efficient
operation of the Facility during the term of this Agreement shall be provided
(A) to the Lessor as specified in Section 8.30(b), and (B) in the case of such
easements and other rights in real property as aforesaid, on the terms set forth
in Section 8.30(e)(ii) to any Person acquiring title or use of the Facility
other than the Lessor.
 
(ii)  Unless otherwise provided herein, any and all services and supplies
provided by the Company pursuant to this Section 8.30 after the Lease
Termination Date (or any earlier date on which the Lease terminates as provided
therein) and for so long as this Agreement remains in effect (i) which are
generally commercially available shall be priced at fair market value, and on
arms-length terms and conditions subject to applicable provisions of agreements
with producers, shippers and suppliers and Governmental Requirements, or (ii)
which are not generally commercially available shall be priced at an amount
equal to the Company's cost (excluding any profit margin).
 
(f)  Reversion of Rights and Contracts. Upon payment of the Purchase Price as
provided in Section 15 of the Lease: (a) the various agreements, licenses,
Applicable Permits and contracts, including without limitation Related
Contracts, to be provided hereunder by Company to the Lessor shall revert to the
Company (or be transferred to the Company), (b) service contracts with the
Company, property rights and licenses granted by the Company to the Lessor shall
terminate or be transferred to the Company, and (c) third-party service
contracts shall be assigned by the Lessor to the Company, all the foregoing
transfers and assignments to be made without recourse and without any
representation or warranty whatsoever, other than the absence of “Lessor Liens”,
as defined in Section 16(a)(i) of the Lease. Upon the termination of the Lease
and the failure of the Company, the Guarantor or one of their Affiliates to
purchase the Facility as provided in Section 15 of the Lease, all such
agreements, Applicable Permits, contracts, property rights and licenses and
Third Party service contracts, including without limitation Related Contracts,
shall remain in place unless terminated by the Lessor.
 
(g)  Additional Support. In the event that none of the Company, the Guarantor or
any of their Affiliates purchases the Facility from the Lessor pursuant to the
Lease, the parties hereto agree to negotiate in good faith to provide to the
Lessor such support in addition to that provided for in this Agreement as the
Lessor reasonably may deem necessary to maintain, use, occupy and operate the
Facility for the Permitted Use or any other purpose requested by the Lessor.
 
(h)  Personnel. The Company shall at all times employ, or cause to be employed,
qualified and properly trained personnel to perform the Company's obligations
under this Section 8.30, and shall pay all wages and benefits required by law or
contract. The Company shall be responsible for all matters relating to labor
relations, working conditions, training, employee benefits, safety programs and
related matters pertaining to such employees. The Lessor shall have the right to
request the removal from the Facility of any personnel reasonably deemed
unqualified by the Lessor.
 
(i)  Warranties and Guarantees. The Company shall use its best reasonable
efforts consistent with good industry practices to obtain warranties for the
Lessor for parts, equipment, materials or services provided by third-party
suppliers in fulfilling the Company's obligations under this Agreement. The
Company shall comply with all applicable warranties and guarantees presented by
Vendors or contractors, and shall take no action that in any way impairs any
rights or claims of the Lessor under this Agreement or any Vendor's or other
Person's warranty. Without limiting the foregoing, the Company shall use spare
parts that will not adversely affect the Lessor's protection or rights under
such warranties or guarantees.
 
(j)  Removal. The Lessor may at any time, upon 5 days written notice, terminate
its engagement of the Company under this Section 8.30 to maintain and operate
the Facility, without terminating this Agreement; provided, however, that the
Lessor shall, upon 2 week's written notice to the Company, be entitled to
request the Company to resume its duties under this Section 8.30 for the
duration of the term of this Agreement to maintain and operate the Facility and
the Company shall comply with such request.
 
(k)  Independent Contractor Status. The Lessor acknowledges that the Company, in
performing its duties under this Section 8.30 to maintain and operate the
Facility, is acting as an independent contractor and except as otherwise
expressly provided by this Agreement, none of the Lessor, the Administrative
Agent, nor the Lease Participants shall have the right to control the conduct of
the Company or its personnel in the proper performance of the obligations of the
Company under this Section 8.30. The Company acknowledges that the Lessor is the
owner of the Facility and, as such, is entitled to control the Facility and its
use, subject to the provisions of this Agreement, the Lease, and the other
Operative Documents.
 
(l)  Support Expenses. All reasonable and necessary costs associated with the
continued normal operation, preservation and maintenance of the Facility in the
manner provided herein during the period commencing on the date on which the
Lease terminates as provided therein, including any Lease Termination Date or
Cancellation Date, through the date provided in Section 8.30(n) (“Support
Expenses”) shall be timely advanced by the Company on behalf of Lessor subject
to reimbursement as hereafter set forth. All such Support Expenses advanced by
the Company shall be accounted for by the Company and reported to Lessor
pursuant to monthly written operating reports certified by an authorized officer
of the Company. The Lessor shall reimburse the Company for support expenses
actually advanced by the Company together with simple interest thereon at the
Base Rate per annum, on the earlier to occur of the date following (i) the
termination of this Agreement in accordance with Section 8.30(n), or (ii) the
date the Facility is sold by or on behalf of the Lessor (and if this Agreement
is terminated by the Lessor prior to the sale of the Facility by the Company on
behalf of the Lessor, the Lessor shall use reasonable commercial efforts to sell
the Facility as soon as is reasonably practical, taking into account the then
existing real estate market and the ability to realize sufficient proceeds to
pay in full all of the Lessor Investment, Yield thereon and other amount due and
payable under the Lease and the other Operative Documents). Reimbursement under
subsection (i) of this Section 8.30(l) shall be reimbursed by the Lessor solely
out of available excess proceeds from the sale of the Facility under Section 15
of the Lease and reimbursement under subsection (ii) of this Section 8.30(l)
shall be reimbursed by the Lessor solely out of available excess proceeds from
the sale of the Facility by the Lessor as contemplated therein. In no event
shall the Lessor be obligated to reimburse the Company for Support Expenses
except to the extent of available excess proceeds described above. The Company's
right to reimbursement pursuant hereto above shall at all times and in all
respects be subject and subordinate to the rights of the Lessor to receive full
repayment of the Unrecovered Lessor Investments, including Yield thereon.
Notwithstanding anything to the contrary contained herein, the Company shall not
be entitled to reimbursement for any costs expended or incurred from the Lease
Termination Date or Cancellation Date, as applicable, through the Purchase
Closing Date, if extended by the Lessor under Section 15(e) of the Lease, in the
event that the Company elects to purchase the Facility and elects to remain in
possession of the Facility pursuant to the license referenced in Section 15(e)
of the Lease. All such costs shall be the responsibility of the Company and
shall represent the license fee payable in consideration of the rights afforded
under such license.
 
(m)  Standard of Care. The Company shall perform all of its duties and
obligations under this Section 8.30 in accordance with the standards mandated
under Section 7 of the Lease as if fully set forth herein (which standards are
hereby incorporated, mutatis mutandis, herein by reference) and in a good,
workmanlike and commercially reasonable manner. The Company shall exercise such
care and in the same manner as a prudent Person engaged in the business of
managing and operating Property similar to the Facility and used in a similar
location for the Permitted Use would in the advancement and protection of such
Person's own economic interests and the maximization of such Person's profits
therefrom. Maintenance shall be scheduled so as to minimize interference with
the use, occupation and operation of the Facility and cost consistent with good
industry operating and safety standards and all Governmental Requirements and
Insurance Requirements.
 
(n)  Termination of the Company’s Obligations Under Section 8.30. Except as
otherwise expressly provided herein, the Company’s obligations under this
Section 8.30 shall commence on the Restatement Closing Date and shall terminate
upon the expiration or other termination of the Lease and consummation of the
purchase by the Company or the Guarantor (or an Affiliate thereof) of the
Facility for the Purchase Price in accordance with the Lease; provided, however,
that upon the termination of the Lease, and provided that the Company or the
Guarantor (or an Affiliate thereof) shall not have purchased and paid the
Purchase Price for the Facility in accordance with the terms of the Lease, this
Section 8.30 shall continue in full force and effect until the date the Facility
is sold to a Person other than the Lessee or any of its Affiliates or any
earlier written notice from the Lessor of its election to terminate this
Agreement.
 
Section 8.31  Post-Closing Matters. Within twenty days following the Restatement
Closing Date, the Company will:
 
(a)  Execute and deliver an amendment (in form and substance reasonably
satisfactory to Lessor) to that certain Reciprocal Easement Agreement dated as
of February 1, 2000, by and between the Company and WCI, recorded as instrument
#200002/0941 in the Probate Court of Jefferson County, Alabama (as the same may
have been amended, restated, supplemented, or otherwise modified from time to
time through the date of such amendment), so as to extend the easements granted
thereunder over that portion of the Site which was released prior to the
Restatement Closing Date in accordance with the Original Lease Documents; and
 
(b)  Execute and deliver an agreement (in form and substance reasonably
satisfactory to Lessor) pertaining to the existence of, and terms and conditions
governing, the common wall between the Facility and another parcel of real
property currently owned by Lessee.
 
ARTICLE IX.  
 


 
EVENTS OF DEFAULT
 
Section 9.01  Events of Default. The occurrence and continuation of any one or
more of the following events shall constitute an “Event of Default.”
 
(a)  The Company, in its own capacity or in the capacity as Lessor’s agent or as
Lessee under the Lease, shall default in the payment of the principal amount of
any Lessor Investment when due; or default in the payment of any Yield on any
Lessor Investment when due; or default in the payment of any other amounts
payable by it hereunder or under the Operative Documents, to the Funding Parties
when due and the continuance of such default for 5 Business Days thereafter; or
default in the payment of any other amounts payable hereunder or under any other
Operative Documents to agents, attorneys and consultants of the Lessor or any
Lease Participant when due and the continuance of such nonpayment for 30 days
thereafter; or
 
(b)  Any representation, warranty, certification or statement made by the
Guarantor or the Company in Article VII of this Agreement or in any other
Operative Document or in any certificate, financial statement or other document
delivered pursuant to this Agreement or any other Operative Document shall prove
to have been incorrect or misleading in any material respect when made or
reaffirmed (or deemed made or reaffirmed); or
 
(c)  The Guarantor or the Company shall fail to observe or perform any covenant
or agreement contained in clause (iii) of Section 8.01, in clause (ii) of
Section 8.02, or in Sections 8.04 through 8.07 inclusive, or in 8.23 through
8.28, inclusive, of this Agreement; or
 
(d)  The Company shall fail to observe or perform any covenant or agreement
contained or incorporated by reference in this Agreement (other than those
covered by paragraphs (a) and (c) above), or the Guarantor shall fail to observe
or perform any other covenant or agreement contained or incorporated by
reference in the Guaranty, and in either case such failure shall not have been
cured within 30 days after the earlier to occur of (i) written notice thereof
has been given to the Guarantor and the Company by the Lessor at the request of
the Majority Funding Parties or (ii) either the Vice President-Investments or
the Controller (or if no person has such title, any other officer having similar
functions, regardless of title) of the Guarantor or the Company otherwise
becomes aware of any such failure; or
 
(e)  A “Lease Event of Default” shall occur, any other default or event of
default shall occur under any other Operative Document, or any default or event
of default shall occur under the Revolving Credit Agreement; or
 
(f)  The Guarantor, the Company or any other Consolidated Subsidiary shall fail
to make any payment in respect of Indebtedness outstanding in an aggregate
principal amount equal to or greater than $15,000,000 (excluding Indebtedness
incurred pursuant hereto) after the expiry of any applicable grace period; or
 
(g)  Any other event or condition shall occur which (i) results in the
acceleration of the maturity of Indebtedness (other than Indebtedness which
would not constitute a “liability” in accordance with GAAP) outstanding of the
Guarantor, the Company or any other Consolidated Subsidiary in an aggregate
principal amount equal to or greater than $15,000,000 (including, without
limitation, any required mandatory prepayment or “put” of such Indebtedness to
the Guarantor (other than a “put” which is not predicated solely on the basis of
a breach or other default by the Guarantor, the Company or any other
Consolidated Subsidiary), the Company or any other Consolidated Subsidiary) or
(ii) enables (or, with the giving of notice or lapse of time or both, would
enable) the holders of such Indebtedness or any Person acting on such holders’
behalf to accelerate the maturity thereof (including, without limitation, any
required mandatory prepayment or any such “put” of such Indebtedness to the
Guarantor, the Company or any other Consolidated Subsidiary); or
 
(h)  The Guarantor, the Company or any other Consolidated Subsidiary shall
commence a voluntary case or other proceeding seeking liquidation,
reorganization or other relief with respect to itself or its debts under any
bankruptcy, insolvency or other similar law now or hereafter in effect or
seeking the appointment of a trustee, receiver, liquidator, custodian or other
similar official of it or any substantial part of its property, or shall consent
to any such relief or to the appointment of or taking possession by any such
official in an involuntary case or other proceeding commenced against it, or
shall make a general assignment for the benefit of creditors, or shall fail
generally to pay its debts as they become due, or shall take any corporate
action to authorize any of the foregoing; or
 
(i)  An involuntary case or other proceeding shall be commenced against the
Guarantor, the Company or any other Consolidated Subsidiary seeking liquidation,
reorganization or other relief with respect to it or its debts under any
bankruptcy, insolvency or other similar law now or hereafter in effect or
seeking the appointment of a trustee, receiver, liquidator, custodian or other
similar official of it or any substantial part of its property, and such
involuntary case or other proceeding shall remain undismissed and unstayed for a
period of 30 days; or an order for relief shall be entered against the
Guarantor, the Company or any other Consolidated Subsidiary under the federal
bankruptcy laws as now or hereafter in effect; or
 
(j)  The Guarantor, the Company or any member of the Controlled Group shall fail
to pay when due any material amount which it shall have become liable to pay to
the PBGC or to a Plan under Title IV of ERISA; or notice of intent to terminate
a Plan or Plans shall be filed under Section 4041(c) of ERISA by the Company,
any member of the Controlled Group, any plan administrator or any combination of
the foregoing; or the PBGC shall institute proceedings under Title IV of ERISA
to terminate or to cause a trustee to be appointed to administer any such Plan
or Plans or a proceeding shall be instituted by a fiduciary of any such Plan or
Plans to enforce Section 515 or 4219(c)(5) of ERISA and such proceeding shall
not have been dismissed within 30 days thereafter; or a condition shall exist by
reason of which the PBGC would be entitled to obtain a decree adjudicating that
any such Plan or Plans must be terminated, if the PBGC gives notice of its
intention to seek or takes any action seeking to obtain such a decree; or
 
(k)  One or more judgments or orders for the payment of money in an aggregate
amount in excess of $15,000,000 (exclusive of amounts fully covered by
insurance) shall be rendered against the Guarantor, the Company or any other
Consolidated Subsidiary and such judgment or order shall continue unsatisfied
and unstayed for a period of 45 days; or
 
(l)  A federal tax lien shall be filed against the Guarantor, the Company or any
other Consolidated Subsidiary under Section 6323 of the Code or a lien of the
PBGC shall be filed against the Guarantor, the Company or any other Consolidated
Subsidiary under Section 4068 of ERISA and if in either case the amount involved
is in an aggregate amount in excess of $15,000,000 and such lien shall remain
undischarged for a period of 60 days after the date of filing;
 
(m)  Any of the Operative Documents shall cease, for any reason, to be in full
force and effect or the Guarantor or the Company shall so assert; or
 
(n)  A Change of Control shall occur.
 
Section 9.02  Remedies.
 
(a)  Upon the occurrence and continuation of any Event of Default (other than a
Limited Recourse Event of Default):
 
(i)  in the case of an Event of Default (other than one referred to in Sections
9.01(h) or (i)), the Lessor may and, upon request of the Majority Funding
Parties, shall, declare the principal amount of the Unrecovered Lessor
Investments and the accrued Yield thereon and all other amounts payable by the
Company hereunder and under the other Operative Documents, to be forthwith due
and payable, whereupon such amounts shall be immediately due and payable without
presentment, demand, protest, notice of intent to accelerate, notice of
acceleration or other formalities of any kind, all of which are hereby expressly
waived by the Company;
 
(ii)  in the case of the occurrence of an Event of Default referred to in
Sections 9.01(h) or (i), the Unrecovered Lessor Investments and the accrued
Yield thereon and all other amounts payable by the Company hereunder and under
the other Operative Documents shall become automatically immediately due and
payable without presentment, demand, protest, notice of intent to accelerate,
notice of acceleration or other formalities of any kind, all of which are hereby
expressly waived by the Company; and
 
(iii)  At the direction of the Majority Funding Parties, Lessor shall take such
other action and exercise such remedies pursuant to the Operative Documents as
are available to it under law or in equity.
 
(b)  Notwithstanding Sections 9.02(a)(i) and (ii), the Guarantor or the Company
may cure any Default or Event of Default under Section 9.01 by paying the
Termination Value or purchasing the Facility as provided in Section 15(c) of the
Lease for the Purchase Price.
 
(c)  No Lease Participant may initiate or pursue remedies unless and until the
Lessor initiated remedies against the Facility, the Guarantor or the Company. In
the event the Lessor has initiated remedies, the Lease Participants may join in
enforcement of remedies against the Facility, the Guarantor or the Company.
 
(d)  If the Majority Funding Parties shall have instructed the Lessor to sell or
foreclose on the Facility and other collateral in accordance with the Security
Instruments and the Lease, then (i) the net cash sales or foreclosure proceeds
to be received must at least equal an amount equal to the Funded Amount, plus
all other amounts then owing to the Funding Parties hereunder and under the
other Operative Documents and (ii) the Majority Funding Parties may not, without
the consent of the Lessor, instruct the Lessor to sell the Facility or any
portion thereof for an amount less than sufficient to pay in full the Funded
Amount pursuant to Section 3.05, or instruct the Lessor to foreclose on the
Facility in accordance with the Security Instruments and the Lease for a cash
bid which is not sufficient to pay in full the Funded Amount.
 
(e)  The Funding Parties agree not to exercise their remedies against the
Facility under the Security Instruments unless an Event of Default (other than a
Limited Recourse Event of Default) has occurred and is continuing hereunder and
the Lease has terminated and the Guarantor or the Company (or any Affiliate
thereof) shall not have purchased the Facility on or before the Cancellation
Date.
 
(f)  Any other term or provision hereof, or in any other Operative Document, to
the contrary notwithstanding, upon the occurrence of an Event of Default which
constitutes a Limited Recourse Event of Default, the Lessor may, and upon
request of the Majority Funding Parties, shall, notify the Company of its
election to terminate the Lease in accordance with Sections 2 and 15 of the
Lease, at which time a Termination Event shall be deemed to have occurred and
the Lessor and the Lease Participants shall have the rights with respect thereto
as set forth in the Lease and the other Operative Documents. For purposes of
certainty, nothing herein shall prohibit the Lessor and the Lease Participants
from exercising remedies under the Lease and under 9.02(a) in connection with
the occurrence of an Event of Default which occurs after a Termination Event and
the undertaking of actions in response thereto.
 
ARTICLE X.  
 


 
THE LESSOR AS SERVICING AGENT FOR THE LEASE PARTICIPANTS; THE ADMINISTRATIVE
AGENT
 
Section 10.01  Lessor as Servicing Agent.
 
(a)  Appointment, Powers and Immunities. Each Lease Participant hereby appoints
and authorizes the Lessor to take such action as servicing agent on its behalf
and to exercise such powers under this Agreement as are delegated to the Lessor
by the terms hereof, together with such powers as are reasonably incidental
thereto. As to any matters not expressly provided for by this Agreement
(including, without limitation, enforcement of this Agreement or collection of
the Lessor Investments), the Lessor shall not be required to exercise any
discretion or take any action, but shall be required to act or to refrain from
acting (and shall be fully protected in so acting or refraining from acting)
upon the instructions of the Majority Funding Parties, and such instructions
shall be binding upon all Lease Participants; provided, however, that the Lessor
shall not be required to take any action which exposes the Lessor to personal
liability or which is contrary to this Agreement or applicable law. The Lessor
agrees to give to each Lease Participant prompt notice of each notice given to
it by the Guarantor or the Company pursuant to the terms of this Agreement or
any of the Operative Documents.
 
(b)  Reliance by Lessor. Neither the Lessor nor any of its respective directors,
officers, agents or employees shall be liable for any action taken or omitted to
be taken by it or them under or in connection with this Agreement, except for
its or their own gross negligence or willful misconduct, or its failure to pay
to any Lease Participant its Percentage Share of any Rent or other amounts in
which such Lease Participant has an Ownership Interest which the Lessor actually
has received. Without limitation of the generality of the foregoing, the Lessor:
(a) may treat any Lease Participant as the owner of its Ownership Interest until
the Lessor receives and accepts an Assignment and Acceptance entered into by
such Lease Participant, as assignor, and an Eligible Assignee, as assignee, as
provided in Section 11.06; (b) may consult with legal counsel (including counsel
for the Guarantor or the Company), independent public accountants and other
experts selected by it and shall not be liable for any action taken or omitted
to be taken in good faith by it in accordance with the advice of such counsel,
accountants or experts; (c) makes no warranty or representation to any Lease
Participant and shall not be responsible to any Lease Participant for any
statements, warranties or representations (whether written or oral) made in or
in connection with this Agreement or any of the other Operative Documents; (d)
shall not have any duty to ascertain or to inquire as to the performance or
observance of any of the terms, covenants or conditions of this Agreement or any
of the other Operative Documents on the part of the Guarantor or the Company or
to inspect the Facility or the property (including the books and records) of the
Guarantor or the Company; (e) shall not be responsible to any Lease Participant
for the due execution, legality, validity, enforceability, genuineness,
sufficiency or value of this Agreement, any other Operative Documents or any
other instrument or document furnished pursuant hereto; (f) shall incur no
liability under or in respect of this Agreement or the Operative Documents by
acting upon any notice, consent, certificate or other instrument or writing
(which may be by telegram, telecopier, cable or telex) believed by it to be
genuine and signed or sent by the proper party or parties; and (g) shall act or
refrain from acting, and shall be fully protected in acting or refraining from
acting, in selling or otherwise disposing of the Facility in accordance with the
Security Instruments, upon receiving instructions signed by the Majority Funding
Parties.
 
(c)  Defaults. The Lessor shall not be deemed to have knowledge of the
occurrence of a Default (other than the non-payment of Rent) unless the Lessor
has received notice from a Lease Participant or the Company specifying such
Default and stating that such notice is a “Notice of Default.” In the event that
the Lessor receives such a notice of the occurrence of a Default, the Lessor
shall give prompt notice thereof to the Lease Participants (and shall give each
Lease Participant prompt notice of each such non-payment). The Lessor shall
(subject to Section 10.07) take such action with respect to such Default as
shall be directed by the Majority Funding Parties, as provided in Section 10.02,
provided that, unless and until the Lessor shall have received such directions,
the Lessor may (but shall not be obligated to) take such action, or refrain from
taking such action, with respect to such Default as it shall deem advisable in
the best interest of the Funding Parties.
 
(d)  Rights as a Funding Party. With respect to its Lessor Commitment and its
Ownership Interests, the Lessor shall have the same rights and powers under this
Agreement as any other Funding Party (except to the extent the rights and
obligations of the Lessor as such are different from the rights of the Lease
Participants as such) and may exercise the same as though it were not acting as
the agent of the Lease Participants as provided herein; and the term “Funding
Party” or “Funding Parties” shall, unless otherwise expressly indicated, include
the Lessor in its individual capacity. The Lessor and its affiliates may accept
deposits from, lend money to, act as trustee under indentures of, and generally
engage in any kind of business with, the Guarantor, the Company, any of the
other Subsidiaries and any Person who may do business with or own securities of
the Guarantor or any of the Subsidiaries, all as if the Lessor were not the
agent of the Lease Participants pursuant hereto and without any duty to account
therefor to the Lease Participants.
 
(e)  Indemnification by Lease Participants. The Lease Participants agree to
indemnify the Lessor (to the extent not reimbursed by the Company), ratably
according to their respective Ownership Interests, from and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments,
orders, suits, costs, expenses or disbursements of any kind or nature whatsoever
which may be imposed on, incurred by, or asserted against the Lessor in any way
relating to or arising out of this Agreement or any of the Operative Documents
or any action taken or omitted by the Lessor under this Agreement or any of the
Operative Documents, provided that no Lease Participant shall be liable for any
portion of such liabilities, obligations, losses, damages, penalties, actions,
judgments, orders, suits, costs, expenses or disbursements resulting from the
Lessor’s gross negligence or willful misconduct, or its failure to pay to any
Lease Participant its Percentage Share of any Rent or other amounts in which
such Lease Participant has an Ownership Interest which the Lessor actually has
received. Without limitation of the foregoing, each Lease Participant agrees to
reimburse the Lessor promptly upon demand for its ratable share of any
out-of-pocket expenses (including reasonable counsel fees) incurred by the
Lessor in connection with the preparation, execution, delivery, administration,
modification, amendment or enforcement (whether through negotiations, legal
proceedings, in bankruptcy or insolvency proceedings, or otherwise) of, or legal
advice in respect of rights or responsibilities under, this Agreement or the
other Operative Documents, to the extent that the Lessor is not reimbursed for
such expenses by the Guarantor or the Company.
 
(f)  Indemnification by Lessor. Solely to the limited extent, if any, monies are
received by Lessor from Company with respect to the Indemnified Risks and
without recourse to the Lessor except with respect to such monies received, the
Lessor agrees to indemnify and save harmless each other Indemnified Party, from
and against all liabilities, Liens, Taxes, losses, obligations, claims, damages
(including, without limitation, penalties, fines, court costs and administrative
service fees), penalties, demands, causes of action, suits, proceedings
(including any investigations, litigation or inquiries), judgments, orders, sums
paid in settlement of claims, and costs and expenses of any kind or nature
whatsoever, including, without limitation, reasonable attorneys’ fees and
expenses and all other expenses incurred, suffered or realized in connection
with investigating, defending or preparing to defend any cause of action, suit
or proceeding (including any investigations, litigation or inquiries) or claim
which may be incurred by or asserted against or involve any of them (whether or
not any of them is named as a party thereto) as a result of, arising directly or
indirectly out of or in any way related to any of the Indemnified Risks.
 
(g)  Non-Reliance on Lessor and other Lease Participants. Each Lease Participant
acknowledges that it has, independently and without reliance upon the Lessor or
any other Lease Participant and based on the financial statements referred to in
Section 7.01 and such other documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lease Participant also acknowledges that it will, independently
and without reliance upon the Lessor or any other Lease Participant and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
this Agreement. Except for notices, reports and other documents and information
expressly required to be furnished to the Lease Participants by the Lessor
hereunder, the Lessor shall not have any duty or responsibility to provide any
Lease Participant with any credit or other information concerning the affairs,
financial condition or business of the Guarantor, the Company or any affiliates
thereof, which may come into the possession of the Lessor or any of its
affiliates.
 
(h)  Failure to Act. The Lessor shall in all cases be fully justified in failing
or refusing to act hereunder or under the Operative Documents unless it shall be
indemnified to its satisfaction by the Lease Participants against any and all
liability and expenses which may be incurred by it by reason of taking or
continuing to take any such action.
 
Section 10.02  Appointment of the Administrative Agent.
 
(a)  The parties hereto acknowledge and agree that Lessor may, and hereby does,
appoint the Administrative Agent to undertake and perform on its behalf all of
Lessor’s administrative and servicing obligations under the Operative Documents,
including, without limitation, (i) sending and receiving notices by or on behalf
of the Lessor (all of which notices, when delivered by the Administrative Agent,
shall constitute constructive delivery thereof by the Lessor and, when received
by the Administrative Agent, shall constitute constructive receipt thereof by
the Lessor), (ii) the collection and disbursement of all payments which are to
be made to or from Lessor to any other party (including, without limitation, the
payment of Rent, Supplemental Rent, Yield, payments under the Guaranty, the
proceeds of any collateral, the proceeds of any right of setoff, and insurance
or condemnation proceeds), (iii) the receipt, on Lessor’s behalf, of any
reports, financial statements, and other information required to be delivered to
Lessor under the Operative Documents (including, without limitation, the
financial statements required to be delivered pursuant hereto, and environmental
reports), all of which, when received by the Administrative Agent shall
constitute constructive receipt thereof by the Lessor, (iv) maintaining the
Register in accordance with Section 11.06(d), (v) delivering notices with
respect to Yield and the Applicable Margin, and (vi) exercising, to the extent
requested by Lessor from time to time, all rights and remedies afforded Lessor,
and on Lessor’s behalf, under the Operative Documents.
 
(b)  In performing its duties as the Administrative Agent hereunder, the
Administrative Agent shall be entitled to all of the rights and benefits
afforded Lessor as servicing agent under Section 10.01, all of which are
incorporated by reference into this Section 10.02 in favor of the Administrative
Agent, mutatis mutandis, including, without limitation, the rights with respect
to indemnification from the Lease Participants, the benefits of any exculpation
afforded Lessor under Section 10.01, rights with respect the failure or refusal
to act, and the rights as a Funding Party (if the Administrative Agent is or
becomes a Funding Party).
 
(c)  Each of the parties hereto (and the Guarantor by execution and delivery of
the Guaranty) agrees to abide by the provisions of this Section 10.02 and other
provisions in the Operative Documents in respect of the Administrative Agent’s
role and function in connection with the administration of the transactions
contemplated herein and therein by, among other things, making all payments of
money (whether as Rent, proceeds, or otherwise) which would otherwise be payable
to Lessor directly to the Administrative Agent and sending all notices which
would otherwise be sent to Lessor directly to the Administrative Agent.
 
(d)  Each of the parties hereto (and the Guarantor by execution and delivery of
the Guaranty) agrees that (i) notice under any of the Operative Documents
delivered to the Administrative Agent shall constitute constructive receipt
thereof by Lessor and that notice delivered by the Administrative Agent shall
constitute in all respects notice delivered by the Lessor under the Operative
Documents and (ii) receipt by the Administrative Agent of any payment under the
Operative Documents which would otherwise be payable to or for Lessor’s account
shall constitute receipt thereof by the Lessor.
 
(e)  The Guarantor acknowledges and agrees to the provisions of this Section
10.02 by its execution and delivery of the Guaranty.
 
ARTICLE XI.  
 


 
MISCELLANEOUS
 
Section 11.01  Amendments, Etc. The parties hereby agree that (1) no amendment,
modification or waiver of any provision of this Agreement, and no consent to any
departure by the Company herefrom, shall be effective against the Company, the
Lessor, the Administrative Agent, or the Lease Participants unless it shall be
in writing and signed by the Company and the Majority Funding Parties; (2) no
amendment, modification or waiver of any provision of the Guaranty, and no
consent to any departure by the Guarantor therefrom, shall be effective against
the Guarantor, the Lessor or the Lease Participants, unless signed by the
Guarantor and the Lessor, with the consent of all of the Lease Participants; and
(3) no amendment, modification or waiver of any provision of any other Operative
Documents, and no consent to any departure by the Company or the Guarantor, as
applicable, therefrom, shall be effective against the Guarantor or the Company,
as applicable, or the Lessor or the Lease Participants unless signed by the
Persons executing such Operative Document, the Guarantor and/or the Company, as
applicable, and the Lessor, with the consent of the Majority Funding Parties;
provided, however, that:
 
(a)  no such amendment, waiver or consent shall, unless in writing and signed by
the Company, all the Funding Parties, and the Administrative Agent, be effective
to (i) amend this Section 11.01 or (ii) or change the definition of “Final Rent
Payment,” “Termination Value,” or “Purchase Price”;
 
(b)  no such amendment, waiver or consent shall, unless in writing and signed by
all the Funding Parties, be effective to (i) subject any Funding Parties to any
additional obligation, (ii) reduce or forgive all or any portion of the
principal of the Lessor Investments or Yield thereon or reduce the rates used to
determine Yield (including, without limitation, the Pricing Schedule), (iii)
postpone or otherwise change any date fixed for any payment of the principal of
the Lessor Investments or Yield thereon, (iv) change the definition of “Majority
Funding Parties,” “A Percentage Share,” or “B Percentage Share” or the
percentage of the aggregate Ownership Interests which shall be required for the
Lessor (or the Administrative Agent on Lessor’s behalf) to take any action under
this Agreement, (v) except as otherwise permitted in this Agreement or the other
Operative Documents, permit the creation of any Lien (other than Permitted
Liens) on the Collateral equal to or prior to the interests of the Funding
Parties or sell or otherwise dispose of any portion of the Collateral or release
any Lien created under the Operative Documents, or (vi) waive the terms of any
payment obligation (whether Yield or Lessor Investments) or amend or modify the
order of application of payments and proceeds; (vii) release the Company or any
surety or guarantor of any of the Company’s obligations or otherwise limit
recourse to such surety or guarantor; or (v) waive any of the conditions
specified in Article VI;
 
(c)  no such amendment, waiver or consent shall, unless in writing and signed by
the Lessor and all other Funding Parties, be effective to restrict, limit, or
terminate the rights of, or increase or modify the duties of, Lessor under any
Operative Document; and
 
(d)  no such amendment, waiver or consent shall, unless in writing and signed by
the Administrative Agent and all of the Funding Parties, be effective to
restrict, limit, or terminate the rights of, or increase or modify the duties
of, the Administrative Agent under any Operative Document.
 
In any of the foregoing events, any such waiver or consent shall be effective
only in the specific instance and for the specific purpose for which given.
 
Section 11.02  Notices. Except as otherwise provided in Article II or Article V,
all notices and other communications provided for hereunder shall be in writing
(including by telecopier and other readable communication) and mailed by
certified mail, return receipt requested, telecopied or otherwise transmitted or
delivered, for the Guarantor, at 2801 Highway 280 South, Birmingham, Alabama
35223, Attention: Lance Black, Telecopier: 205-268-3642, for any party hereto,
at its address set forth under its name on its signature page hereto or, as to a
Lease Participant that is not a party hereto as of the date hereof, in an
Assignment and Acceptance, or as to each party at such other address as shall be
designated by such party in a written notice to the other parties. All such
notices and communications shall, if so mailed, telecopied or otherwise
transmitted, be effective when received, if mailed, or when the appropriate
answer back or other evidence of receipt is given, if telecopied or otherwise
transmitted, respectively. A notice received by the Lessor (or the
Administrative Agent on Lessor’s behalf) by telephone pursuant to Article II or
Article V shall be effective if the Lessor (or, if to the Administrative Agent,
the Administrative Agent) believes in good faith that it was given by an
authorized representative of the Company and acts pursuant thereto,
notwithstanding the absence of written confirmation or any contradictory
provision thereof. The parties hereto acknowledge the applicability of Section
10.02 to terms in this Section 11.02 relating to the delivery of notice to and
from the Lessor.
 
Section 11.03  Payment of Expenses, Indemnities, Etc.
 
(a)  The Company agrees to pay on demand (i) all reasonable fees and
out-of-pocket expenses of counsel for the Lessor and the Administrative Agent in
connection with the preparation, execution and delivery of this Agreement, the
other Operative Documents and the other documents to be delivered hereunder and
the fulfillment or attempted fulfillment of conditions precedent hereunder, (ii)
all reasonable costs and expenses incurred by Lessor and the Administrative
Agent and their Affiliates (including, without limitation, WCI) in effecting the
assignment of WCI’s interest in the Operative Documents and the Original Lease
Documents to Lessor and in syndicating or re-issuing to the Lease Participants
all or any portion of the Lessor Investments hereunder, including, without
limitation, the related reasonable fees and out-of-pocket expenses of counsel
for WCI, Lessor, and the Administrative Agent or any of their Affiliates, travel
expenses, duplication and printing costs and courier and postage fees, and
excluding any syndication fees paid to other parties joining the syndicate and
(iii) all out-of-pocket costs and expenses, if any, incurred by the Lessor, the
Administrative Agent, and the Lease Participants in connection with the
enforcement (whether through negotiations, legal proceedings in bankruptcy or
insolvency proceedings, or otherwise) of this Agreement, the other Operative
Documents and the other documents to be delivered hereunder and thereunder,
including the reasonable fees and out-of-pocket expenses of counsel. In
furtherance of and not in limitation of the foregoing, the Company shall pay all
fees, costs and expenses incurred in obtaining the Approved Appraisal, the
Environmental Assessment, the title policy referred to in Section 6.01(k), the
certification to the Survey required by Section 6.01(i)] and the Related
Contracts. The Company shall indemnify the WCI, Lessor, the Administrative
Agent, and each Lease Participant against any transfer taxes, documentary taxes,
assessments or charges made by any Governmental Authority by reason of the
execution and delivery of, and performance of obligations under, any of the
Operative Documents or the Lessor Assignment Agreement.
 
(b)  The Company (in its capacity as Lessee) agrees, in addition to any other
indemnity obligations set forth in any Operative Document, to indemnify and save
harmless each Indemnified Party from and against all liabilities, Liens, Taxes,
losses, obligations, claims, damages (including, without limitation, penalties,
fines, court costs and administrative service fees), penalties, demands, causes
of action, suits, proceedings (including any investigations, litigation or
inquiries), judgments, orders, sums paid in settlement of claims, and costs and
expenses of any kind or nature whatsoever, including, without limitation,
reasonable attorneys’ fees and expenses and all other expenses incurred,
suffered or realized in connection with investigating, defending or preparing to
defend any cause of action, suit or proceeding (including any investigations,
litigation or inquiries) or claim which may be incurred by or asserted against
or involve any of them (whether or not any of them is named as a party thereto)
as a result of, arising directly or indirectly out of or in any way related to
(i) the failure of the Guarantor or the Company to perform or caused to be
performed, or the inadequacy of, the environmental due diligence required under
Article IV of the Original Agency Agreement or any of the applicable Operative
Documents, (ii) the breach of any representation, warranty or agreement set
forth under the Operative Documents regarding Environmental Requirements or
relating to environmental matters, (iii) the failure of the Guarantor or the
Company to perform any obligation required to be performed under the Operative
Documents pursuant to Environmental Requirements or relating to environmental
matters, (iv) the failure of the Guarantor or the Company to obtain any
Environmental Authorizations required in the management, maintenance and
operation of the Facility, or the operation of any business on or related to the
Facility or the Site, (v) any Environmental Damages, Environmental Liabilities
and Environmental Proceedings relating to the Facility; (vi) all acts or
omissions by or on behalf of the Company, its contractors, employees, agents,
licensees, representatives or any other Person for whose conduct the Company is
responsible in connection with this Agreement, any Related Contract or under any
Operative Document (individually and collectively, as the context shall require,
the “Company Agents”); (vii) the breach or failure to perform by the Company
(directly or by any of the Company Agents) of any provisions of this Agreement
or under any Operative Document; (viii) the operations of the business of the
Company; (ix) the failure of the Company (directly or by any of the Company
Agents) to comply with any Governmental Requirement (including, without
limitation, design, construction, manufacture, engineering, assembly,
installation, use, operation or ownership of the Facility or any portion
thereof); (x) the failure of the Company (directly or by any of the Company
Agents) to pay any amount required to be paid hereunder or under the Lease or
any other Operative Document, including, without limitation (and without
duplication), the Lessor Investments and Yield thereon (whether or not the Lease
has terminated) and Rent; (xi) the Lessor’s ownership and leasing of the
Facility pursuant to the Lease (other than taxes excluded from the definition of
Taxes); (xii) the sale of any portion of the Facility either to the Company or
any other Person pursuant to the provisions of the Lease; (xiii) any Imposition,
Lien, judgment, order, tax, or other payment owing in respect of the Facility or
which the Company is obligated to discharge or pay to any Person; (xiv) the
renovation, construction, leasing, subleasing, operation, occupancy, possession,
use or non-use by the Company of the Facility or any portion thereof, or the
condition of the Facility or any portion thereof; (xv) any Default or Event of
Default under the Lease or this Agreement; (xvi) any act or omission of the
Company (directly or by any of the Company Agents) relating to, or in connection
with, the ownership, renovation, construction, leasing, subleasing, operation,
management, maintenance, occupancy, possession, use, non-use or condition of the
Facility or any portion thereof; (xvii) performance of any labor or services or
furnishing of any materials or other Property in respect of the Facility or any
portion thereof; (xviii) any permitted contest referred to in Section 15 of the
Lease; and (xix) any claims for patent, trademark, trade name or copyright
infringement;
 
provided, however, that no Indemnified Party shall be entitled to indemnity (or
any other payment or reimbursement) for any Indemnified Risks pursuant to this
Section 11.03(b) to the extent such Indemnified Risks result from or arise out
of (i) the willful misconduct or gross negligence of such Indemnified Party or
(ii) for any risks arising from any third-party damage claims arising from acts
or omissions occurring during the Construction Term, other than third-party
damage claims caused by or resulting from the Company’s (or any of the Company
Agents’) own actions or failures to act while in possession or control of the
Facility or for any risks beyond the control of the Company during the
Construction Term (directly or through the Company Agents), including acts of
God, casualty losses and condemnations.
 
(c)  The risks identified in Section 11.03(b) are referred to in this Agreement,
individually and collectively, as the context shall require, as the “Indemnified
Risks.” The Lessor, the Administrative Agent, and each Lease Participant, and
their respective successors and assigns, and their officers, directors,
incorporators, shareholders, employees, agents, partners, attorneys, affiliates,
contractors, subcontractors and servants are referred to in this Agreement
individually as an “Indemnified Party” and collectively as the “Indemnified
Parties.”
 
(d)  If any cause of action, suit, proceeding or claim arising from any of the
foregoing is brought against any Indemnified Party, whether such action, suit,
proceeding, or claim shall be actual or threatened, or in preparation therefor,
the Company will have the right, at its expense, to assume the resistance and
defense of such cause of action, suit, proceeding or claim or cause the same to
be resisted and defended; provided that such Indemnified Party shall be entitled
(but not obligated) to participate jointly in such defense, in which case such
Indemnified Party will be responsible for its own legal fees or other expenses,
if any, related to such defense incurred subsequent to the joint participation
by such party in such defense. Notwithstanding the foregoing, the Indemnified
Party may assume the defense of such action, suit, proceeding, or claim (and the
Company agrees to reimburse such Indemnified Party on demand for the reasonable
fees and expenses of any counsel retained by the Indemnified Party), if (i) such
Indemnified Party shall have been advised by counsel chosen by it that there may
be one or more legal defenses available to such Indemnified Party that are
different from or additional to those available to the Company or (ii) the
Indemnified Party’s counsel shall have advised such Indemnified Party that such
action, suit, proceeding, or claim involves a risk of the imposition of criminal
liability or will involve a material risk of the sale, forfeiture, or loss of,
or the creation of any Lien (other than a Permitted Lien of the type described
in clause (i) of the definition thereof) on the Lease or the Facility or any
part thereof. The Company may settle any action which it defends hereunder on
such terms as it may deem advisable in its sole discretion, subject to its
ability promptly to perform in full the terms of such settlement and only if
such settlement does not include any admission of bad faith, gross negligence,
willful misconduct, or criminal conduct to be entered against, or deemed made
by, any Indemnified Party (unless the Indemnified Parties implicated thereby or
involved therein agree thereto in writing in their sole discretion). No
Indemnified Party may seek indemnification or other reimbursement or payment,
including attorneys’ fees or expenses, from the Company for any cause of action,
suit, proceeding or claim settled, compromised or in any way disposed of by the
Indemnified Party without the Company’s prior written consent, which will not be
unreasonably withheld.
 
(e)  The obligations of the Company under this Section 11.03 shall survive the
expiration or any termination of this Agreement (whether by operation of law or
otherwise) and the payment of amounts owed by the Company under this Agreement
and the other Operative Documents, and shall also expressly survive any sale,
transfer or conveyance of the Facility made by the Lessor pursuant to the Lease
for a period of 2 years after the termination of this Agreement and any such
sale, transfer or conveyance, except for indemnification obligations of the
Company, which shall continue to survive thereafter.
 
(f)  Upon demand for payment by any Indemnified Party of any Indemnified Risks
incurred by it for which indemnification is sought, the Company shall pay when
due and payable the full amount of such Indemnified Risks to the appropriate
party, unless and only so long as: (i) the Company shall have assumed the
defense of such action and is diligently prosecuting the same; (ii) the Company
is financially able to pay all its obligations outstanding and asserted against
the Company at that time, including the full amount of the Indemnified Risks;
and (iii) the Company has taken all action as may be reasonably necessary to
prevent (1) the collection of such Indemnified Risks from, or the assertion of
any Lien in respect thereof against, the Indemnified Party or its property or
assets; (2) the sale, forfeiture or loss of the Facility or any portion thereof,
or any property or assets of such Indemnified Party during such defense of such
action; and (3) the imposition of any civil or criminal liability for failure to
pay such Indemnified Risks when due and payable.
 
(g)  The Company acknowledges and agrees, subject to the limitations contained
in paragraph (b), that its obligations under this Section 11.03 are intended to
include and extend to any and all liabilities, Liens, Taxes, losses,
obligations, claims, damages (including, without limitation, penalties, fines,
court costs and administrative service fees), penalties, demands, causes of
action, suits, proceedings (including any investigations, litigation or
inquiries), judgments, orders, sums paid in settlement of claims, costs and
expenses (including, without limitation, response and remediation costs,
stabilization costs, encapsulation costs, and treatment, storage or disposal
costs), imposed upon or incurred by or asserted at any time against any
Indemnified Party (whether or not indemnified against by any other party) as a
result of, arising directly or indirectly out of or in any way related to (A)
the treatment, storage, disposal, generation, use, transport, movement,
presence, release, threatened release, spill, installation, sale, emission,
injection, leaching, dumping, escaping or seeping of any alleged Hazardous
Materials at, under, onto, above, within or from the Facility or any part
thereof or any business conducted on or related to the Facility or the Site; (B)
the violation or alleged violation of any Environmental Requirements relating to
or in connection with the Facility or any part thereof or any acts or omissions
thereon or relating thereto; (C) all other federal, state and local laws
designed to protect the environment or persons or property therein, whether now
existing or hereinafter enacted, promulgated or issued by any governmental
authority relating to or in connection with the Facility or any part thereof or
any acts or omissions thereon or relating thereto; (D) the Company’s failure to
comply with its obligations under Section 7 of the Lease; and (E) any
abandonment of the Facility by the Company.
 
(h)  Without limiting the generality of the foregoing provisions of this Section
11.03, the Company agrees to pay or reimburse, promptly upon demand, and
protect, indemnify and save harmless, the Lessor following the occurrence of a
Termination Event, from any action by any Sublessee or other owner of an
interest in the Facility (other than a Co-Lessee) which causes the Lessor any
delay in exercising its remedies, or results in the reduction of the Lessor’s
remedies, under the Lease.
 
(i)  In case any action shall be brought against any Indemnified Party in
respect of which indemnity may be sought against the Company, such Indemnified
Party shall promptly notify the Company in writing, but the failure to give such
prompt notice shall not relieve the Company from liability hereunder, except to
the extent such failure deprives the Company of any material defense otherwise
available to the Company in connection therewith.
 
Section 11.04  No Waiver; Remedies. No failure on the part of any Funding Party
to exercise, and no delay in exercising, any right hereunder or under any
Operative Document shall operate as a waiver thereof; nor shall any single or
partial exercise of any right hereunder or under any Operative Document preclude
any other or further exercise thereof or the exercise of any other right. The
remedies herein provided are cumulative and not exclusive of any remedies
provided by law.
 
Section 11.05  Right of Set-Off. Upon the declaration of the principal amount
Unrecovered Lessor Investments and the accrued Yield thereon and all other
amounts payable by the Company hereunder and under the other Operative
Documents, to be due and payable pursuant to the provisions of Section 9.02(a),
each Funding Party and the Administrative Agent, and each of their respective
Affiliates, is hereby authorized at any time and from time to time, to the
fullest extent permitted by law, to set off and apply any and all deposits
(general or special, time or demand, provisional or final) at any time held and
other indebtedness at any time owing by such Funding Party, Administrative
Agent, or Affiliate to or for the credit or the account of the Company against
any and all of the obligations of the Company now or hereafter existing under
this Agreement held as part of its Ownership Interests by such Funding Party,
Administrative Agent, or Affiliate, irrespective of whether or not such Funding
Party, Administrative Agent, or Affiliate shall have made any demand under this
Agreement and although such obligations may be unmatured. Each Funding Party
(for itself and on behalf of its Affiliates) and the Administrative Agent (for
itself and on behalf of its Affiliates), as applicable, agrees promptly to
notify the Company after any such set-off and application, provided that the
failure to give such notice shall not affect the validity of such set-off and
application. The rights of each Funding Party, the Administrative Agent, and
such Affiliates under this Section 11.05 are in addition to other rights and
remedies (including, without limitation, other rights of set-off) which the same
may have. All amounts received by any Funding Party, the Administrative Agent,
or any such Affiliate pursuant to this Section 11.05 shall be shared with the
other Funding Parties pursuant to Section 4.02(d).
 
Section 11.06  Assignments and Participations.
 
(a)  The Company may not assign its rights or obligations hereunder or under any
other Operative Document without the prior consent of all of the Funding
Parties.
 
(b)  (i)The Lessor shall have the right at any time to sell A Percentage
Ownership Interests and/or B Percentage Ownership Interest to A Percentage Lease
Participants and/or B Percentage Lease Participants, as applicable, without the
prior consent of the other Lease Participants, but (unless a Default or Event of
Default is in existence) subject to the consent of the Company, which consent
shall not be unreasonably withheld or delayed. The Lessor shall not have the
right to assign its rights and obligations as Lessor hereunder and under the
Lease and the other Operative Documents except, with the prior written consent
of the Lease Participants and (unless a Default or Event of Default is in
existence) the Company, which consent in either case shall not be unreasonably
withheld or delayed, to an Eligible Lessor Assignee (and such Eligible Lessor
Assignee shall expressly assume in writing the Lessor’s rights and obligations
hereunder and under the Operative Documents). Upon such assignment, from and
after the effective date thereof, (A) the assignee thereunder shall be the
Lessor hereunder and have the rights and obligations of the Lessor hereunder
(including, without limitation, the obligations with respect to the Lessor
Investments and the Lessor Equity Interest) and (B) the assigning Lessor shall
relinquish its rights under this Agreement, and such assigning Lessor shall
cease to be a party hereto.
 
(ii)  With the prior written consent of the Lessor (which consent shall not be
unreasonably withheld or delayed) and, unless a Default or Event of Default is
in existence, the Company (which consent shall not be unreasonably withheld or
delayed), each Lease Participant may at any time assign to one or more banks or
other financial institutions all or a portion of its rights and obligations
under this Agreement (including, without limitation, all or a portion of its A
Percentage Ownership Interests and/or B Percentage Ownership Interests, as
applicable), and the assignee thereof shall assume all such rights and
obligations pursuant to an Assignment and Acceptance executed by such assignee,
such assigning Lease Participant and the Lessor); provided, however, that (1)
the amount of the A Percentage Ownership Interests or B Percentage Ownership
Interests of the assigning Lease Participant being assigned pursuant to each
such assignment (determined as of the date of the Assignment and Acceptance with
respect to such assignment) shall in no event be less than $5,000,000, or
integral multiples of $1,000,000 in excess thereof (or, if less, in either case,
the entire A Percentage Ownership Interests or B Percentage Ownership Interests
of the assigning Lease Participant (distinguished, however, by those B
Percentage Ownership Interests attributable to the Non-Recourse Amount and those
in excess of the Non-Recourse Amount), (4) each such assignment shall be to an
Eligible Assignee, (5) a Lease Participant may not have more than 2 assignees
that are not then Lease Participants at any one time and (6) the parties to each
such assignment shall execute and deliver to the Administrative Agent (on behalf
of the Lessor), for its acceptance and recording in the Register, an Assignment
and Acceptance, together with a processing and recordation fee of $3,500 (for
the account of the Lessor), and shall send to the Administrative Agent (on
behalf of the Lessor) an executed counterpart of such Assignment and Acceptance,
with a copy to the Company. Upon such execution, delivery, acceptance and
recording, from and after the effective date specified in each Assignment and
Acceptance, (A) the assignee thereunder shall be a party hereto and, to the
extent that rights and obligations hereunder have been assigned to it pursuant
to such Assignment and Acceptance, have the rights and obligations of a Lease
Participant hereunder and (B) the assigning Lease Participant thereunder shall,
to the extent that rights and obligations hereunder have been assigned by it
pursuant to such Assignment and Acceptance, relinquish its rights and be
released from its obligations under this Agreement (and, in the case of an
Assignment and Acceptance covering all or the remaining portion of an assigning
Lease Participant’s Ownership Interests, such Lease Participant shall cease to
be a party hereto).
 
(c)  By executing and delivering an assignment by the Lessor or an Assignment
and Acceptance by a Lease Participant, each assignor thereunder and the assignee
thereunder confirm to and agree with each other and the other parties hereto as
follows: (i) other than as provided in assignment by the Lessor or such
Assignment and Acceptance by a Lease Participant, such assigning Lessor or Lease
Participant makes no representation or warranty and assumes no responsibility
with respect to any statements, warranties or representations made in or in
connection with this Agreement or the execution, legality, validity,
enforceability, genuineness, sufficiency or value of this Agreement or any other
instrument or document furnished pursuant hereto; (ii) such assigning Lessor or
Lease Participant makes no representation or warranty and assumes no
responsibility with respect to the financial condition of the Guarantor or the
Company or the performance or observance by the Company of any of its
obligations under this Agreement or any other Operative Document or by the
Guarantor under the Guaranty; (iii) such assignee confirms that it has received
a copy of this Agreement, together with copies of the financial statements
referred to in Section 7.01 and such other documents and information as it has
deemed appropriate to make its own credit analysis and decision to enter into
assignment or such Assignment and Acceptance; (iv) such assignee will,
independently and without reliance upon the Lessor (if it is an assignee of a
Lease Participant), such assigning Lessor or Lease Participant or any other
Lease Participant and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under this Agreement; (v) such assignee confirms that it is an
Eligible Lessor Assignee or Eligible Assignee, as applicable; (vi) such assignee
appoints and authorizes the Lessor (if it is not an assignee of a Lease
Participant) and the Administrative Agent to take such action as agent or
Administrative Agent, as applicable, for the Lease Participants on its behalf
and to exercise such powers under this Agreement as are delegated to the Lessor
and the Administrative Agent by the terms hereof, together with such powers as
are reasonably incidental thereto; and (vii) such assignee agrees that it will
perform in accordance with their terms all of the obligations which by the terms
of this Agreement are required to be performed by it as either the Lessor or a
Lease Participant, as the case may be.
 
(d)  The Administrative Agent shall maintain on behalf of the Lessor at its
address referred to in Section 11.02 a copy of each Assignment and Acceptance
delivered to and accepted by it and a register for the recordation of the names
and addresses of the Lease Participants and the Ownership Interests and Lease
Participant Investments owing to each Lease Participant from time to time (the
“Register”). The entries in the Register shall be conclusive and binding for all
purposes, absent manifest error, and the Administrative Agent, the Guarantor,
the Company, the Lessor and the other Lease Participants may treat each Person
whose name is recorded in the Register as a Lease Participant hereunder for all
purposes of this Agreement. The Register shall be available for inspection by
the Guarantor, the Company, the Lessor, and any Lease Participant at any
reasonable time and from time to time upon reasonable prior notice. Upon the
acceptance of any Assignment and Acceptance for recordation in the Register,
Exhibit E hereto shall be deemed to be amended to reflect the revised Lease
Participant Commitments of the parties to such Assignment and Acceptance as well
as administrative information with respect to any new Lease Participant as such
information is recorded in the Register.
 
(e)  Upon its receipt of an Assignment and Acceptance executed by an assigning
Lease Participant and an assignee representing that it is an Eligible Assignee,
the Administrative Agent (on behalf of the Lessor) shall, if such Assignment and
Acceptance has been completed and is in substantially the form of Exhibit E
hereto, (i) accept such Assignment and Acceptance, (ii) record the information
contained therein in the Register and (iii) give prompt notice thereof to the
Guarantor, the Company, the Lessor, the other Lease Participants. Within 5
Business Days after its receipt of such notice and its receipt of an executed
counterpart of such Assignment and Acceptance, the Lessor, at the expense of the
Company, shall execute and deliver to each of the Lease Participants a new
Ownership Certificate, giving effect to such Assignment and Acceptance and dated
the date thereof. Such Ownership Certificates shall be conclusive and binding
absent manifest error.
 
(f)  Each Lease Participant may sell participations to one or more banks or
other entities in or to all or a portion of its rights and obligations under
this Agreement (including, without limitation, all or a portion of its Ownership
Interests); provided, however, that (i) such Lease Participant’s obligations
under this Agreement shall remain unchanged, (ii) such Lease Participant shall
remain solely responsible to the Lessor for the performance of such obligations,
(iii) such Lease Participant shall remain the owner of its Ownership Interests
for all purposes of this Agreement, (iv) the Guarantor, the Company, the
Administrative Agent, the Lessor and the other Lease Participants shall continue
to deal solely and directly with such Lease Participant in connection with its
rights and obligations under this Agreement and the other Operative Documents,
(v) such Lease Participant shall continue to be able to agree to any
modification or amendment of this Agreement or any waiver hereunder without the
consent, approval or vote of any such participant or group of participants,
other than modifications, amendments and waivers which (A) postpone any date
fixed for any payment of, or reduce any payment of, principal of or Yield on the
Lessor Investments, (B) reduce the Yield payable under this Agreement and such
Lease Participant’s Ownership Interests, or (C) consent to the assignment or the
transfer by the Company or the Lessor of any of its rights and obligations as
the Company or the Lessor, respectively, under this Agreement (to the extent
such consent is required pursuant to the Agreement) and (vi) except as
contemplated by the immediately preceding clause (v), no participant shall be
deemed to be or to have any of the rights or obligations of a “Lease
Participant” hereunder.
 
(g)  The Lessor or any Lease Participant may, in connection with any assignment
or participation or proposed assignment or participation pursuant to this
Section 11.06, disclose to the assignee or participant or proposed assignee or
participant any information relating to the Guarantor or the Company furnished
to the Lessor or such Lease Participant by or on behalf of the Company or the
Guarantor; provided that, prior to any such disclosure, the assignee or
participant or proposed assignee or participant shall agree in writing for the
benefit of the Guarantor and the Company to preserve the confidentiality of any
confidential information relating to the Guarantor or the Company received by it
from the Lessor or such Lease Participant in a manner consistent with Section
11.13.
 
(h)  Anything in this Agreement to the contrary notwithstanding, any Lease
Participant may at any time create a security interest in all or any portion of
its rights under this Agreement (including, without limitation, its Ownership
Interests) in favor of any Federal Reserve Bank in accordance with Regulation A
of the Board of Governors of the Federal Reserve System (or any successor
regulation) and the applicable operating circular of such Federal Reserve Bank.
 
(i)  Notwithstanding any other provision of this Agreement or any other
Operative Document, neither the Guarantor or the Company nor any of
their Affiliates (i) may acquire any of the Ownership Interests unless the
Guarantor or the Company or such Affiliate acquires all of the Ownership
Interests in a single transaction and thereby becomes bound by the provisions
hereof; and unless the Guarantor or the Company or such Affiliate shall have
acquired all of the Ownership Interests, it shall not be entitled to exercise
any rights or remedies of a Funding Party under any of the Operative Documents.
 
(j)  Notwithstanding any other provision of this Agreement to the contrary, no
assignee or participant shall be entitled to receive any greater payment under
Section 4.06 or 5.03 than the transferor Funding Party would have been entitled
to receive with respect to the rights transferred, unless such transfer is made
with the Company’s prior written consent or by reason of the provisions of
Section 5.02 or 5.03 hereof requiring such Funding Party to designate a
different Applicable Funding Office under certain circumstances or at a time
when the circumstances giving rise to such a greater payment did not exist.
 
Section 11.07  Invalidity. In the event that any one or more of the provisions
contained in this Agreement or in any other Operative Document shall, for any
reason, be held invalid, illegal or unenforceable in any respect, such
invalidity, illegality or unenforceability shall not affect any other provision
of this Agreement or any other Operative Document.
 
Section 11.08  Entire Agreement. THIS AGREEMENT AND THE OTHER OPERATIVE
DOCUMENTS EMBODY THE ENTIRE AGREEMENT AND UNDERSTANDING AMONG THE LESSOR, THE
ADMINISTRATIVE AGENT, THE LEASE PARTICIPANTS, THE GUARANTOR AND THE COMPANY AND
SUPERSEDE ALL OTHER AGREEMENTS AND UNDERSTANDINGS AMONG SUCH PARTIES RELATING TO
THE SUBJECT MATTER HEREOF AND THEREOF. THIS WRITTEN AGREEMENT AND THE OTHER
OPERATIVE DOCUMENTS REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT
BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE
PARTIES.
 
Section 11.09  References. The words “herein,” “hereof,” “hereunder” and other
words of similar import when used in this Agreement refer to this Agreement as a
whole, and not to any particular article, section or subsection. Any reference
herein to an Article or Section shall be deemed to refer to the applicable
Article or Section of this Agreement unless otherwise stated herein. Any
reference herein to an exhibit or schedule shall be deemed to refer to the
applicable exhibit or schedule attached hereto unless otherwise stated herein.
 
Section 11.10  Successors; Survivals. This Agreement shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
permitted assigns. The obligations of the Company under Section 4.06, Article V,
and Section 11.03 shall survive the redemption of the Lessor Investments and the
termination of this Agreement.
 
Section 11.11  Captions. Captions and section headings appearing herein are
included solely for convenience of reference and are not intended to affect the
interpretation of any provision of this Agreement.
 
Section 11.12  Counterparts. This Agreement may be executed in any number of
counterparts, all of which taken together shall constitute one and the same
instrument and any of the parties hereto may execute this Agreement by signing
any such counterpart. Delivery to the Lessor of a counterpart executed by a
Lease Participant shall constitute delivery of such counterpart to all of the
Lease Participants and the Administrative Agent. This Agreement may be delivered
by facsimile transmission of the relevant signature pages hereof.
 
Section 11.13  Confidentiality. Each Funding Party and the Administrative Agent
agrees to exercise commercially reasonable efforts to keep any information
delivered or made available by the Company or the Guarantor to it which is
clearly indicated or stated to be confidential information (or when the
circumstances under which such information is delivered or when the content
thereof would cause a reasonable person to believe that such information is
confidential) confidential from anyone other than Persons employed or retained
by such Funding Party or the Administrative Agent who are or are expected to
become engaged in evaluating, approving, structuring or administering the Lessor
Investments, the Ownership Interests or the Operative Documents (such Persons to
likewise be under similar obligations of confidentiality with respect to such
information); provided, however, that nothing herein shall prevent any Funding
Party or the Administrative Agent from disclosing such information (a) to any
other Funding Party or the Administrative Agent, (b) upon the order of any court
or administrative agency, (c) upon the request or demand of any regulatory
agency or authority having jurisdiction over such Funding Party or the
Administrative Agent, as applicable, (d) which has been publicly disclosed, (e)
to the extent reasonably required in connection with any litigation to which any
Funding Party, the Administrative Agent, or any of their respective Affiliates
may be a party, (f) to the extent reasonably required in connection with the
exercise of any remedy hereunder, (g) to such Funding Party’s or Administrative
Agent’s legal counsel and independent auditors, (h) to any actual or proposed
Eligible Lessor Assignee, Eligible Assignee or other participant in all or part
of its rights hereunder which has agreed in writing to be bound by the
provisions of this Section 11.13; provided that should disclosure of any such
confidential information be required by virtue of clause (b), (c) or (e) of the
immediately preceding sentence, any relevant Funding Party or the Administrative
Agent shall, to the extent permitted by applicable law, rule or regulations,
promptly notify the Company or the Guarantor of same so as to allow the Company
and the Guarantor to seek a protective order or to take any other appropriate
action; provided, further, that none of the Funding Parties nor the
Administrative Agent shall be required to delay compliance with any directive to
disclose beyond the last date such delay is legally permissible any such
information so as to allow the Company and the Guarantor to effect any such
action.
 
Section 11.14  Governing Law; Submission to Jurisdiction.
 
(a)  This Agreement (including, but not limited to, the validity and
enforceability hereof and thereof) shall be governed by, and construed in
accordance with, the laws of the State of New York, other than the conflict of
laws rules thereof (other than Section 5.1401 of the New York General
Obligations Law), except to the extent that the laws of the State of Alabama
mandatorily apply.
 
(b)  The Company hereby irrevocably submits to the jurisdiction of any New York
State or Federal court sitting in New York City and any appellate court from any
thereof in any action or proceeding by the Lessor or any Lease Participant in
respect of, but only in respect of, any claims or causes of action arising out
of or relating to this Agreement or the other Operative Documents (such claims
and causes of action, collectively, being “Permitted Claims”), and the Company
hereby irrevocably agrees that all Permitted Claims may be heard and determined
in such New York State court or in such Federal court. The Company hereby
irrevocably waives, to the fullest extent it may effectively do so, the defense
of an inconvenient forum to the maintenance of such action or proceeding in any
aforementioned court in respect of Permitted Claims. The Company hereby
irrevocably agrees that service of copies of the summons and complaint and any
other process which may be served by the Lessor, the Administrative Agent, or
the Lease Participants in any such action or proceeding in any aforementioned
court in respect of Permitted Claims may be made by delivering a copy of such
process to the Company by courier and by certified mail (return receipt
requested), fees and postage prepaid, at the Company’s address specified
pursuant to Section 11.02. The Company agrees that a final judgment in any such
action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
 
(c)  Nothing in this Section 11.14: (i) shall affect the right of any Lease
Participant or the Lessor to serve legal process in any other manner permitted
by law or affect any right otherwise existing of any Lease Participant or the
Lessor to bring any action or proceeding against the Company or its property in
the courts of other jurisdictions or (ii) shall be deemed to be a general
consent to jurisdiction in any particular court or a general waiver of any
defense or a consent to jurisdiction of the courts expressly referred to in
subsection (a) above in any action or proceeding in respect of any claim or
cause of action other than Permitted Claims.
 
Section 11.15  Yield. It is the intention of the parties hereto that each
Funding Party shall conform strictly to usury laws applicable to it.
Accordingly, if the transactions contemplated hereby would be usurious as to any
Funding Party under laws applicable to it (including the laws of the United
States of America and the State of New York or any other jurisdiction whose laws
may be mandatorily applicable to such Funding Party notwithstanding the other
provisions of this Agreement), then, in that event, notwithstanding anything to
the contrary in this Agreement or in any other Operative Document or any other
agreement entered into in connection with or as security for the Ownership
Interests, it is agreed as follows: (i) the aggregate of all consideration which
constitutes interest under law applicable to any Funding Party that is
contracted for, taken, reserved, charged or received by such Funding Party under
this Agreement or under any of the other aforesaid Operative Documents or other
agreements or otherwise in connection with the Ownership Interests shall under
no circumstances exceed the maximum amount allowed by such applicable law, and
any excess shall be cancelled automatically and if theretofore paid shall be
credited by such Funding Party on the principal amount of its Ownership
Interests (or, to the extent that the principal amount of its Ownership
Interests shall have been or would thereby be redeemed in full, refunded by such
Lease Participant to the Lessor and by the Lessor to the Company); and (ii) in
the event that the maturity of the Ownership Interests is accelerated by reason
of an election of the holder thereof resulting from any Event of Default under
this Agreement or otherwise, or in the event of any required or permitted
redemption, then such consideration that constitutes interest under law
applicable to any Funding Party may never include more than the maximum amount
allowed by such applicable law, and excess Yield, if any, provided for in this
Agreement or otherwise shall be cancelled automatically by such Funding Party as
of the date of such acceleration or prepayment and, if theretofore paid, shall
be credited by such Funding Party on the principal amount of its Ownership
Interests (or, to the extent that the principal amount of the Ownership
Interests shall have been or would thereby be redeemed in full, refunded by such
Lease Participant to the Lessor and by the Lessor to the Company). All sums paid
or agreed to be paid to any Funding Party for the use, forbearance or detention
of sums due hereunder shall, to the extent permitted by law applicable to such
Funding Party, be amortized, prorated, allocated and spread in equal parts
throughout the full term of the Ownership Interests, until payment in full, so
that the rate or amount of Yield on account of any Ownership Interests hereunder
does not exceed the maximum amount allowed by such applicable law. If at any
time and from time to time (i) the amount of Yield payable to any Funding Party
on any date shall be computed at the Highest Lawful Rate applicable to such
Funding Party pursuant to this Section 11.15 and (ii) in respect of any
subsequent Yield computation period the amount of Yield otherwise payable to
such Funding Party would be less than the amount of Yield payable to such
Funding Party computed at the Highest Lawful Rate applicable to such Funding
Party, then the amount of Yield payable to such Funding Party in respect of such
subsequent Yield computation period shall continue to be computed at the Highest
Lawful Rate applicable to such Funding Party until the total amount of Yield
payable to such Funding Party shall equal the total amount of Yield which would
have been payable to such Funding Party if the total amount of Yield had been
computed without giving effect to this Section.
 
Section 11.16  Characterization.
 
(a)  In order to protect the rights and remedies of the Funding Parties
following a Termination Event or a Cancellation Event, and for the purposes of
commercial law and Federal, state and local income and ad valorem taxes and
Title 11 of the United States Code (or any other applicable Federal, state or
local insolvency, reorganization, moratorium, fraudulent conveyance or similar
law now or hereafter in effect for the relief of debtors), the parties hereto
intend that (i) the Lease be treated as the repayment and security provisions of
a loan by the Lessor to the Company in the amount of the Facility Cost, (ii) all
payments of Basic Rent, Supplemental Rent, the Final Rent Payment, the
Termination Value and the Purchase Price be treated as payments of principal,
interest and other amounts owing with respect to such loan and (iii) the Company
be treated as entitled to all benefits of ownership of the Facility or any part
thereof. In addition, the parties acknowledge that after payment in full of the
Ownership Interests, the Yield accrued thereon and any other obligations of the
Company under the Operative Documents, any remaining proceeds of the Facility
shall be distributed to the Company.
 
(b)  The Company agrees that neither it nor any of its Affiliates (whether or
not consolidated or combined returns are filed for any such Affiliate and the
Company for federal, state or local income tax purposes) will at any time take
any action, directly or indirectly, or file any return or other document
inconsistent with the intended income tax treatment set forth in the preceding
clause (a), and the Company agrees that the Company and any such Affiliates will
file such returns, maintain such records, take such action and execute such
documents (as reasonably requested by the Lessor or the Lease Participants from
time to time) as may be appropriate to facilitate the realization of such
intended income tax treatment. Each of the Lessor and the Lease Participants
agrees that neither it nor any affiliate (whether or not consolidated or
combined returns are filed for such affiliate and the Lessor or any Lease
Participant, as the case may be, for federal, state or local income tax
purposes) will at any time take any action, directly or indirectly, or file any
return or other document claiming, or asserting that it is entitled to, the
income tax benefits, deductions and/or credits which, pursuant to the intended
income tax treatment set forth herein, would otherwise be claimed or claimable
by the Company, and that it and any such affiliates will file such returns,
maintain such records, take such actions, and execute such documents (as
reasonably requested by the Company from time to time) as may be appropriate to
facilitate the realization of, and as shall be consistent with, such intended
income tax treatment, and if any such filing, maintenance, action or execution
requested by the Company or the Guarantor would result in any additional income
tax liability payable by it or any affiliate, or could reasonably be expected to
result in liability payable by it or any affiliate, unrelated to the intended
income tax treatment set forth herein, then the Company will provide an
indemnity against such unrelated income tax liability satisfactory to the Lessor
or any Lease Participant, as the case may be, in its sole opinion.
 
(c)  The Company acknowledges that no Lease Participant, the Administrative
Agent, the Lessor or any Affiliate of any of the foregoing thereof is making any
representation, nor is it required to make any disclosure, now or in the future,
with respect to the parties’ tax or accounting treatment of the Facility or the
financing thereof, nor is any Lease Participant, the Lessor, the Administrative
Agent, or any Affiliate or any of the foregoing responsible, nor will it be
responsible in the future, for tax and accounting advice with respect to the
Facility or the financing thereof, and the Company has had or will have the
benefit of the advice of its own independent tax and accounting advisors with
respect to such matters.
 
Section 11.17  Compliance. None of the Lessor, the Administrative Agent, nor any
Lease Participant has any responsibility for compliance by the Facility or the
Company with any Governmental Requirement or other matters. The Company
expressly assumes such responsibilities and shall indemnify and hold harmless
the Lessor, the Administrative Agent, and the Lease Participants with respect
thereto in the manner provided in the Lease.
 
Section 11.18  Facility. Upon payment by the Company of the Purchase Price Value
in connection with its purchase of all of the Facility in accordance with the
Lease, or the repayment in full of all amounts then due and owing by the Company
under the Operative Documents, and promptly upon the request of the Company, the
Lessor shall convey the Facility to the Company or its designee, free and clear
of any Lien or other adverse interest of any kind created by the Lessor or any
Person claiming by, through or under the Lessor, including, without limitation,
the Lessor and the Lease Participants (except as consented to by the Company).
 
Section 11.19  Funding Parties. No recourse under any obligation, covenant or
agreement of any Funding Party contained in this Agreement, any Operative
Document or any agreement or document executed in connection herewith or
therewith or the transactions contemplated hereby or thereby shall be had
against any shareholder, employee, officer, director, affiliate or incorporator
of the Funding Parties. The obligations, covenants and agreements of the Funding
Parties under any of the foregoing agreements and documents are solely the
corporate obligations of the Funding Parties, and the Lessor (with respect to
the Lease Participants) and the Company and the Lease Participants (with respect
to the Lessor) agree to look solely to the Lease Participants or the Lessor, as
applicable, for payment of all obligations, including, without limitation, any
fees or other amounts due hereunder or thereunder, and claims arising out of or
relating to any of the foregoing agreements and documents. The provisions of
this Section shall survive the termination of this Agreement.
 
Section 11.20  Waiver of Jury Trial. EACH OF THE PARTIES HERETO WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT TO A TRIAL BY JURY IN ANY
ACTION OR PROCEEDING TO ENFORCE OR TO DEFEND ANY RIGHTS UNDER THIS AGREEMENT OR
ANY OTHER OPERATIVE DOCUMENT OR UNDER AMENDMENT, INSTRUMENT, DOCUMENT OR
AGREEMENT DELIVERED OR WHICH MAY IN THE FUTURE BE DELIVERED IN CONNECTION
HEREWITH OR THEREWITH OR ARISING FROM ANY RELATIONSHIP EXISTING IN CONNECTION
WITH THIS AGREEMENT OR ANY OTHER OPERATIVE DOCUMENT, AND AGREES THAT ANY SUCH
ACTION OR PROCEEDING SHALL BE TRIED BEFORE A COURT AND NOT BEFORE A JURY.
 
Section 11.21  Certain Acknowledgments of the Parties. Each of the parties
hereto hereby acknowledges and agrees that (i) this Agreement and the other
Operative Documents have not been negotiated by the Lessor or any of the Lease
Participants in the State of Alabama, (ii) the closing of the transactions
contemplated by this Agreement and the other Operative Documents shall take
place at the office of the Lessor in Charlotte, North Carolina, or at the office
of its counsel in Atlanta, GA, and (iii) in addition to the satisfaction of
other conditions set forth in Section 6.01 of this Agreement, this Agreement
shall not be effective until the Lessor has received at its office in Charlotte,
North Carolina the documents described in the first sentence of Section 6.01.
 
Section 11.22  Amendment and Restatement. This Agreement constitutes an
amendment and restatement of the Original Investment Agreement, the terms of
which survive, but only as amended and restated herein. 
 


--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the day and year first above written.
 
The Company:PROTECTIVE LIFE INSURANCE COMPANY




By:
Name:
Title:


Principal Place of Business and Chief Executive Office:


2801 Highway 280 South
Birmingham, Alabama 35223
Attention: Lance Black
Telecopier: 205-268-3642


--------------------------------------------------------------------------------



Lessor:WACHOVIA DEVELOPMENT CORPORATION


A Percentage Lessor Investment:By:
$0.00 Name:
Title:
B Percentage Lessor Investment
attributable to the Non-Recourse Amount:
$3,750,000.00


B Percentage Lessor Investment
in excess of the Non-Recourse Amount:
$0.00Applicable Funding Office and Address for Notices:


Wachovia Development Corporation
c/o Wachovia Bank, National Association
301 S. College Street
MC 0179
Charlotte, North Carolina 28288
Attention: Gabrielle Braverman
Telecopier No.: 704-715-0065
Telephone No. 704-383-1967


--------------------------------------------------------------------------------



Administrative Agent:WACHOVIA BANK, NATIONAL ASSOCIATION


By:
Name:
Title:


Address for Notices:


Wachovia Bank, National Association
301 S. College Street
MC 0179
Charlotte, North Carolina 28288
Attention: Gabrielle Braverman
Telecopier No.: 704-715-0065
Telephone No. 704-383-1967


--------------------------------------------------------------------------------



Lease Participant:WACHOVIA BANK, NATIONAL ASSOCIATION


A Percentage Lessor Investment:By:
$0.00 Name:
Title:
B Percentage Lessor Investment
attributable to the Non-Recourse Amount:
$9,825,000.00


B Percentage Lessor Investment
in excess of the Non-Recourse Amount:
$11,425,000.00Applicable Funding Office and Address for Notices:


Wachovia Bank, National Association
301 S. College Street
MC 0179
Charlotte, North Carolina 28288
Attention: Gabrielle Braverman
Telecopier No.: 704-715-0065
Telephone No. 704-383-1967






--------------------------------------------------------------------------------



Lease Participant:SUNTRUST BANK


A Percentage Lessor Investment:By:
$25,000,000.00 Name:
Title:
B Percentage Lessor Investment
attributable to the Non-Recourse Amount:
$0.00


B Percentage Lessor Investment
in excess of the Non-Recourse Amount:
$0.00Applicable Funding Office and Address for Notices:


SunTrust Bank
303 Peachtree Street, NE - 3rd Floor
Atlanta, Georgia 30308
Attention: E. Donald Besch, Jr.
Telecopier No.: 404-588-8833
Telephone No. 404-575-2649




--------------------------------------------------------------------------------



Lease Participant:CITIBANK, N.A.


A Percentage Lessor Investment:By:
$25,000,000.00 Name:
Title:
B Percentage Lessor Investment
attributable to the Non-Recourse Amount:
$0.00


B Percentage Lessor Investment
in excess of the Non-Recourse Amount:
$0.00Applicable Funding Office and Address for Notices:


Citibank, N.A.
388 Greenwich Street
New York, NY 10013
Attention: Catherine Morrow
Telecopier No.: 646-291-1723
Telephone No. 212-816-3863
 






--------------------------------------------------------------------------------



EXHIBIT A
 
DESCRIPTION OF SITE
 
ANNEX PARCEL
 
Acreage situated in the SW 1/4 of the SE 1/4 and the SE 1/4 of the SW 1/4 of
Section 8, Township 18 South, Range 2 West and the NW 1/4 of the NE 1/4 of
Section 17, Township 18 South, Range 2 West, Jefferson County, Alabama, being
more particularly described as follows:
 
Commence at the Northwesterly corner of Lot 10-A, Parkway Subdivision, as
recorded in Map Book 88, Page 38 in the office of the Judge of Probate of
Jefferson County, Alabama, said point lying on the Southwesterly Right-of-Way
line of Cahaba Road (Old U.S. Highway No. 280), said point also lying on the
East line of the SW 1/4 of the SE 1/4 of Section 8, Township 18 South, Range 2
West; thence run in a Southerly direction along the Westerly line of said Lot
10-A and the East line of said 1/4-1/4 section a distance of 291.49 feet to a
point; thence 55º35’25” to the right in a Southwesterly direction a distance of
328.53 feet to a point; thence 87º34’08” to the right in a Northwesterly
direction a distance of 2.20 feet to a point; thence 52º23’58” to the left in a
Westerly direction a distance of 482.90 feet to a point; thence 83º11’36” to the
left in a Southwesterly direction a distance of 16.97 feet to a point; thence
83º16’34” to the right in a Westerly direction a distance of 65.00 feet to a
point; thence 90º00’44” to the left in a Southerly direction a distance of 20.26
feet to a point; thence 31º54’03” to the right in a Southwesterly direction a
distance of 67.66 feet to a point; thence 90º00’ to the right in a Northwesterly
direction a distance of 122.74 feet to the POINT OF BEGINNING of the parcel
herein described, said point lying on the face of the newly constructed Building
Annex No. 3; thence 2º18’03” to the right in a Northwesterly direction along the
face of said building a distance of 39.90 feet to a point; thence 90º00’ to the
right in a Northeasterly direction along the face of said building a distance of
5.33 feet to a point; thence 90º00’ to the left in a Northwesterly direction
along the face of said building a distance of 254.97 feet to a point; thence
90º00’ to the right in a Northeasterly direction along the face of said building
a distance of 21.25 feet to a point on the face of an existing Parking Deck;
thence 90º00’ to the left in a Northwesterly direction along the face of said
parking deck a distance of 120.80 feet to a point on the face of existing
Building 1; thence 90º00’ to the left in a Southwesterly direction along the
face of said building a distance of 19.09 feet to a point; thence 90º00’ to the
right in a Northwesterly direction along the face of said building a distance of
10.89 feet to a point; thence 90º00’ to the left in a Southwesterly direction
along the face of said building and along the face of the newly constructed
Building Annex No. 3 a distance of 57.38 feet to a point; thence 90º00’ to the
left in a Southeasterly direction along the face of said Building Annex No. 3 a
distance of 64.38 feet to a point; thence 90º00’ to the right in a Southwesterly
direction along the face of said building a distance of 73.55 feet to a point;
thence 90º00’ to the left in a Southeasterly direction along the face of said
building a distance of 2.54 feet to a point; thence 90º00’ to the right in a
Southwesterly direction a distance of 6.00 feet to a point; thence 90º00’ to the
left in a Southeasterly direction a distance of 27.45 feet to a point; thence
90º00’ to the left in a Northeasterly direction a distance of 6.00 feet to a
point on the face of the newly constructed Building Annex No. 3; thence 90º00’
to the right in a Southeasterly direction along the face of said building a
distance of 281.48 feet to a point; thence 90º00’ to the right in a
Southwesterly direction a distance of 4.30 feet to a point; thence 90º00’ to the
left in a Southeasterly direction a distance of 9.17 feet to a point; thence
90º00’ to the left in a Northeasterly direction a distance of 4.30 feet to a
point on the face of the newly constructed Building Annex No. 3; thence 90º00’
to the right in a Southeasterly direction along the face of said building a
distance of 1.67 feet to a point; thence 90º00’ to the left in a Northeasterly
direction along the face of said building a distance of 27.92 feet to a point;
thence 90º00’ to the right in a Southeasterly direction along the face of said
building a distance of 39.87 feet to a point; thence 90º00’ to the left in a
Northeasterly direction along the face of said building a distance of 95.52 feet
to the Point of Beginning.
 
Containing 51,664 square feet or 1.186 acres.
 
TOGETHER WITH, a non exclusive easement for pedestrian and vehicular ingress and
egress to, upon, over and across the Protective Road, Protective Driveway and
Orchid Driveway (as the same are described in the certain Reciprocal Easement
Agreement by and between Orchid, L.L.C. and Protective Life Insurance Company
dated as of January 19, 1996, and recorded as Instrument #9601/6971 in the
Probate Office of Jefferson County, Alabama, as amended and restated by Amended
and Restated Reciprocal Easement Agreement dated as of March 16, 2004, and
recorded as Instrument #200405/9866, in said Probate Office), as the same may be
modified or relocated.
 
TOGETHER WITH, (a) a non-exclusive easement for the purpose of pedestrian and
vehicular ingress and egress to, on, over and across the Common Driveway; (b) an
easement along the Common Access Driveway for the drainage of storm water; and,
(c) an easement along the Common Access Driveway and over the Company Tract for
installing, operating, and maintaining utility facilities (as the same are
described in that certain Reciprocal Easement Agreement by and between
Protective Life Insurance Company and Wachovia Capital Investments, Inc. dated
as of the 1st day of February, 2000, and recorded as Instrument #200004/0950, in
the Probate Office of Jefferson County, Alabama, as amended by First Amendment
to Reciprocal Easement Agreement dated as of September 1, 2004 and recorded as
Instrument #200413/6654, in said Probate Office).
 


--------------------------------------------------------------------------------



PARKING DECK PARCEL
 
Acreage situated in the SW 1/4 of the SE 1/4 of Section 8, Township 18 South,
Range 2 West, Jefferson County, Alabama, being more particularly described as
follows:
 
Commence at the Northwesterly corner of Lot 10-A, Parkway Subdivision, as
recorded in Map Book 88, Page 38 in the office of the Judge of Probate of
Jefferson County, Alabama, said point lying on the Southwesterly Right-of-Way
line of Cahaba Road (Old U.S. Highway No. 280), said point also lying on the
East line of the SW 1/4 of the SE 1/4 of Section 8, Township 18 South, Range 2
West; thence run in a Southerly direction along the Westerly line of said Lot
10-A and the East line of said 1/4-1/4 section a distance of 291.49 feet to a
point; thence 55º35’25” to the right in a Southwesterly direction a distance of
328.53 feet to a point; thence 87º34’08” to the right in a Northwesterly
direction a distance of 2.20 feet to a point; thence 52º23’58” to the left in a
Westerly direction a distance of 310.55 feet to a point; thence 90º00’ to the
right in a Northerly direction a distance of 111.28 feet to a point on the face
of the newly constructed parking deck, said point being the POINT OF BEGINNING
of the parcel herein described; thence 34º26’54’ to the right in a Northeasterly
direction along the face of said parking deck a distance of 200.87 feet to a
point; thence 90º00’ to the left in a Northwesterly direction along the face of
said parking deck a distance of 3.99 feet to a point; thence 90º00’ to the right
in a Northeasterly direction along the face of said parking deck a distance of
13.22 feet to a point; thence 90º00’ to the left in a Northwesterly direction
along the face of said parking deck a distance of 12.98 feet to a point; thence
90º00’ to the right in a Northeasterly direction along the face of said parking
deck a distance of 4.00 feet to a point; thence 90º00’ to the left in a
Northwesterly direction along the face of said parking deck a distance of 274.49
feet to a point; thence 90º00’ to the left in a Southwesterly direction along
the face of said parking deck a distance of 4.06 feet to a point; thence 90º00’
to the right in a Northwesterly direction along the face of said parking deck a
distance of 13.00 feet to a point; thence 90º00’ to the left in a Southwesterly
direction along the face of said parking deck a distance of 13.02 feet to a
point; thence 90º00’ to the right in a Northwesterly direction along the face of
said parking deck a distance of 3.89 feet to a point; thence 90º00’ to the left
in a Southwesterly direction along the face of said parking deck a distance of
200.93 feet to a point; thence 90º00’ to the left in a Southeasterly direction
along the face of said parking deck a distance of 3.91 feet to a point; thence
90º00’ to the right in a Southwesterly direction along the face of said parking
deck and its extension a distance of 16.06 feet to a point along the roof
overhang line of the newly constructed pedestrian bridge; thence 90º00’ to the
right in a Northwesterly direction along said roof overhang line a distance of
95.00 feet to a point on the face of the existing parking deck; thence 90º00’ to
the left in a Southwesterly direction along the face of the existing parking
deck a distance of 15.94 feet to a point along the roof overhang line of the
newly constructed pedestrian bridge; thence 90º00’ to the left in a
Southeasterly direction along said roof overhang line a distance of 107.90 feet
to a point on the face of the newly constructed parking deck; thence 90º00’ to
the right in a Southwesterly direction along the face of said parking deck a
distance of 6.79 feet to a point; thence 90º00’ to the left in a Southeasterly
direction along the face of said parking deck a distance of 28.64 feet to a
point; thence 90º00’ to the left in a Northeasterly direction along the face of
said parking deck a distance of 21.62 feet to a point; thence 90º00’ to the
right in a Southeasterly direction along the face of said parking deck a
distance of 245.90 feet to a point; thence 90º00’ to the left in a Northeasterly
direction along the face of said parking deck a distance of 3.90 feet to a
point; thence 90º00’ to the right in a Southeasterly direction along the face of
said parking deck a distance of 13.02 feet to a point; thence 90º00’ to the left
in a Northeasterly direction along the face of said parking deck a distance of
13.19 feet to a point; thence 90º00’ to the right in a Southeasterly direction
along the face of said parking deck a distance of 3.98 feet to the Point of
Beginning.
 
Containing 74,417 square feet or 1.708 acres.
 
TOGETHER WITH, a non exclusive easement for pedestrian and vehicular ingress and
egress to, upon, over and across the Protective Road, Protective Driveway and
Orchid Driveway (as the same are described in the certain Reciprocal Easement
Agreement by and between Orchid, L.L.C. and Protective Life Insurance Company
dated as of January 19, 1996, and recorded as Instrument #9601/6971 in the
Probate Office of Jefferson County, Alabama, as amended and restated by Amended
and Restated Reciprocal Easement Agreement dated as of March 16, 2004, and
recorded as Instrument #200405/9866, in said Probate Office), as the same may be
modified or relocated.
 
TOGETHER WITH, (a) a non-exclusive easement for the purpose of pedestrian and
vehicular ingress and egress to, on, over and across the Common Driveway; (b) an
easement along the Common Access Driveway for the drainage of storm water; and,
(c) an easement along the Common Access Driveway and over the Company Tract for
installing, operating, and maintaining utility facilities (as the same are
described in that certain Reciprocal Easement Agreement by and between
Protective Life Insurance Company and Wachovia Capital Investments, Inc. dated
as of the 1st day of February, 2000, and recorded as Instrument #200004/0950, in
the Probate Office of Jefferson County, Alabama, as amended by First Amendment
to Reciprocal Easement Agreement dated as of September 1, 2004 and recorded as
Instrument #200413/6654, in said Probate Office).
 


--------------------------------------------------------------------------------



EXHIBIT B
 
OWNERSHIP CERTIFICATE
 
EFFECTIVE DATE OF OWNERSHIP CERTIFICATE:     ,  
 
THIS OWNERSHIP CERTIFICATE WAS ISSUED PURSUANT TO SECTION 2.01(b), SECTION 3.02
OR SECTION 11.06 OF THE AMENDED AND RESTATED INVESTMENT AND PARTICIPATION
AGREEMENT DATED AS OF JANUARY 11, 2007 (AS AMENDED, RESTATED OR SUPPLEMENTED OR
OTHERWISE MODIFIED FROM TIME TO TIME, THE “INVESTMENT AGREEMENT”), AMONG
PROTECTIVE LIFE INSURANCE COMPANY, AS THE COMPANY, WACHOVIA DEVELOPMENT
CORPORATION, AS THE LESSOR, WACHOVIA BANK, NATIONAL ASSOCIATION, AS
ADMINISTRATIVE AGENT, AND THE LEASE PARTICIPANTS PARTIES THERETO FROM TIME TO
TIME, AND WAS ISSUED BY THE LESSOR THEREUNDER. EACH OWNERSHIP CERTIFICATE WHICH
IS ISSUED BY THE LESSOR SUPERSEDES AND REPLACES ALL PRIOR OWNERSHIP
CERTIFICATES, AND REFERENCE SHOULD BE MADE TO THE BOOKS AND RECORDS OF THE
LESSOR MAINTAINED WITH THE ADMINISTRATIVE AGENT AT 301 S. COLLEGE STREET, MC
0174, CHARLOTTE, NORTH CAROLINA 28288, ATTENTION: GABRIELLE BRAVERMAN,
TELEPHONE: 704-383-1967, FACSIMILE: 704-715-0065, FOR A DETERMINATION AS TO THE
OWNERSHIP CERTIFICATE CURRENTLY IN EFFECT AT ANY TIME. CAPITALIZED TERMS USED
HEREIN WITHOUT DEFINITION HAVE THE MEANINGS SET FORTH IN SCHEDULE 1.02 TO THE
INVESTMENT AGREEMENT.
 
I. TOTAL LESSOR INVESTMENTS: $75,000,000:


II. A PERCENTAGE OWNERSHIP INTERESTS AND PERCENTAGE SHARES:


Funding Party
A Percentage Ownership Interest
A Percentage Share
Percentage of A Percentage Ownership Interest to all Lessor Investments
Lessor
     
[Lease Participant]
     
[Lease Participant]
     
. . .
     
[Lease Participant]
     
TOTAL
$[____]
[____]%
[____]%



III. B PERCENTAGE OWNERSHIP INTERESTS AND PERCENTAGE SHARES:


Funding Party
B Percentage Ownership Interest
Attributable to the Non-Recourse Amount (and Related B Percentage Share)
B Percentage Ownership Interest
In Excess of the Non-Recourse Amount (and Related B Percentage Share)
Overall B Percentage Share
Percentage of B Percentage Ownership Interest to all Lessor Investments
Lessor
       
[Lease Participant]
       
[Lease Participant]
       
. . .
       
[Lease Participant]
       
TOTAL
$[____]
$[____]
[____]%
[____]%



 
WACHOVIA DEVELOPMENT CORPORATION, as Lessor, by WACHOVIA BANK, NATIONAL
ASSOCIATION, as Administrative Agent
 


 


 
By:
Name:
Title:


--------------------------------------------------------------------------------





 
EXHIBIT C
 
FORM OF ASSIGNMENT AND ACCEPTANCE
 
ASSIGNMENT AND ACCEPTANCE
 
Dated ___________, _____
 
Reference is made to the Amended and Restated Investment and Participation
Agreement, dated as of January 11, 2007 (as the same may be amended,
supplemented or otherwise modified from time to time, the “Investment
Agreement”) among Protective Life Insurance Company, a Tennessee corporation
(the “Company”), the Lease Participants parties thereto (the “Lease
Participant”), Wachovia Bank, National Association, as Administrative Agent (the
“Administrative Agent”), and Wachovia Development Corporation, as Lessor (the
“Lessor”). Terms defined in the Investment Agreement are used herein with the
same meaning.
 
______________________________ (the “Assignor”) and _______________________ (the
“Assignee”) agree as follows:
 
The Assignor hereby sells and assigns to the Assignee, and the Assignee hereby
purchases and assumes from the Assignor, the A Percentage Ownership Interest and
B Percentage Ownership Interest, as applicable, in and to all of the Assignor’s
rights and obligations under the Investment Agreement as of the date hereof
which represents the A Percentage Share and B Percentage Share, as applicable,
specified on Schedule 1 of all outstanding rights and obligations under the
Investment Agreement, including without limitation, such A Percentage Ownership
Interest and B Percentage Ownership Interest, as applicable. After giving effect
to such sale and assignment, Assignor’s A Percentage Ownership Interest and B
Percentage Ownership Interest will be as set forth in Section 2 of Schedule 1.
 
The Assignor (i) represents and warrants that it is the legal and beneficial
owner of the Ownership Interest being assigned by it hereunder and that such
interest is free and clear of any adverse claim; (ii) makes no representation or
warranty and assumes no responsibility with respect to any statements,
warranties or representations made in or in connection with the Investment
Agreement or any other Operative Document or the execution, legality, validity,
enforceability, genuineness, sufficiency or value of the Investment Agreement or
any other Operative Document or other instrument or document furnished pursuant
thereto; and (iii) makes no representation or warranty and assumes no
responsibility with respect to the financial condition of the Guarantor or the
Company, or the performance or observance by the Guarantor or the Company of any
of their obligations under the Investment Agreement or any other Operative
Document or other instrument or document furnished pursuant thereto.
 
The Assignee (i) confirms that it has received a copy of the Investment
Agreement and each other Operative Document, together with copies of the
financial statements referred to in Section 8.01 of the Investment Agreement and
such other documents and information as it has deemed appropriate to make its
own credit analysis and decision to enter into this Assignment and Acceptance;
(ii) agrees that it will, independently and without reliance upon the Lessor,
the Assignor or any other Lease Participant and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Investment Agreement
or any other Operative Document; (iii) confirms that it is an Eligible Assignee;
(iv) appoints and authorizes the Lessor as its agent to take such action as
agent on its behalf and to exercise such powers under the Investment Agreement
and the other Operative Documents as are delegated to the Lessor by the terms
thereof, together with such powers as are reasonably incidental thereto; (v)
assumes the Lease Participant Commitment of the Assignor to the extent of the
Ownership Interest assigned to it pursuant hereto and agrees that it will
perform in accordance with their terms all of the obligations which by the terms
of the Investment Agreement are required to be performed by it as a Lease
Participant; [and] (vi) specifies as its address for notices the address set
forth beneath its name on the signatures pages hereof [and (vii) attaches the
forms prescribed by the Internal Revenue Service of the United States certifying
as to the Assignee’s status for purposes of determining exemption from United
States withholding taxes with respect to all payments to be made to the Assignee
under the Investment Agreement, or such other documents as are necessary to
indicate that all such payments are subject to such rates at a rate reduced by
an applicable tax treaty].1 
 
Following the execution of this Assignment and Acceptance by the Assignor and
the Assignee, it will be delivered to the Administrative Agent (on Lessor’s
behalf) for the consent by the Lessor and recording by the Administrative Agent.
The effective date of this Assignment and Acceptance shall be the date of
consent hereto by the Lessor, unless otherwise specified on Schedule 1 hereto
(the “Effective Date”). If the Lessor refuses to consent to this Assignment and
Acceptance (which it has the right to do, in its sole discretion), this
Assignment and Acceptance shall be null and void.
 
Upon such consent hereto and recording by the Lessor, as of the Effective Date,
(i) the Assignee shall be a party to the Investment Agreement as an A Percentage
Lease Participant and/or B Percentage Lease Participant, as applicable, and, to
the extent provided in this Assignment and Acceptance, have the rights and
obligations of an A Percentage Lease Participant and/or B Percentage Lease
Participant thereunder and under the other Operative Documents, and (ii) the
Assignor shall, to the extent provided in this Assignment and Acceptance,
relinquish its rights and obligations and be released from its Ownership
Interests under the Investment Agreement and the other Operative Documents.
 
Upon such consent and recording by the Lessor, from and after the Effective
Date, the Lessor (or the Administrative Agent on behalf of the Lessor) shall
make all payments under the Investment Agreement in respect of the Ownership
Interest assigned hereby (including, without limitation, all payments of Rent,
principal and Yield with respect thereto) to the Assignee. The Assignor and
Assignee shall make all appropriate adjustments in payments under the Investment
Agreement for periods prior to the Effective Date directly between themselves.
 
THIS ASSIGNMENT AND ACCEPTANCE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK.
 
IN WITNESS WHEREOF, the parties hereto have caused this Assignment and
Acceptance to be executed by their respective officers thereunto duly
authorized, as of the date first above written, such execution being made on
Schedule 1 hereto.
 
Assignor:




By:
Name:
Title:




Assignee:


By:
Name:
Title:
Consented to:
 
Wachovia Development Corporation, as Lessor
 


 
By:       
 
Title:
 


Protective Life Insurance Company, as the Company
[If required by Investment Agreement]






By:       
Title:


--------------------------------------------------------------------------------



Schedule 1
 
to
 
Assignment and Acceptance
 
Dated ___________, ____
 
Section 1.


A Percentage Share assigned to Assignee: [____]%


Overall B Percentage Share assigned
to Assignee:    [____]%


Aggregate Outstanding Principal Amount
of A Percentage Lessor Investments
assigned to Assignee:   $[_______________]


Aggregate Outstanding Principal Amount
of B Percentage Lessor Investments
assigned to Assignee:   $[_______________]


Section 2.


A Percentage Share retained by Assignor: [____]%
 
Overall B Percentage Share retained
by Assignor:    [____]% 


Aggregate Outstanding Principal Amount
of A Percentage Lessor Investments
retained by Assignor:   $[_______________]


Aggregate Outstanding Principal Amount
of B Percentage Lessor Investments
Attributable to the Non-Recourse Amount
retained by Assignor:   $[_______________]


Aggregate Outstanding Principal Amount
of B Percentage Lessor Investments
In Excess of the Non-Recourse Amount
retained by Assignor:   $[_______________]




Section 3* .


Effective Date:      [____________ ___], 200[__]






--------------------------------------------------------------------------------



EXHIBIT D
 
FORM OF LEGAL OPINION OF COUNSEL
 
TO THE COMPANY AND THE GUARANTOR
 
[PREPARED SEPARATELY]
 


--------------------------------------------------------------------------------



EXHIBIT E
 
FORM OF COMPLIANCE CERTIFICATE
 
Reference is made to the Amended and Restated Investment and Participation
Agreement dated as of January 11, 2007 (as amended, restated, supplemented, or
otherwise modified from time to time, the “Investment Agreement”) by and among
Protective Life Insurance Company, as the Company, the Lease Participants from
time to time parties thereto, Wachovia Bank, National Association, as
Administrative Agent, and Wachovia Development Corporation, as Lessor.
Capitalized terms used herein shall have the meanings ascribed thereto in the
Investment Agreement; all amounts shown herein, unless expressly set forth to
the contrary, shall be without duplication.
 
Pursuant to Section 8.01(iii) of the Investment Agreement, _____________, the
duly authorized __________ of the Guarantor, hereby (i) certifies to the Lessor
and the Lease Participants that the information contained in Schedule 1 attached
hereto is true, accurate and complete as of _________, _____, and that, to the
best of our knowledge, no Default is in existence on and as of the date hereof,
(ii) restates and reaffirms that the representations and warranties contained in
Article VII of the Investment Agreement are true on and as of the date hereof as
though restated on and as of this date (except to the extent any such
representation or warranty is expressly made as of a prior date) and (iii)
certifies that the Debt Rating as of the date of this Compliance Certificate
[has not changed from the prior Performance Pricing Determination Date] [has
changed to ____ by Moody’s and ___ by S&P and the Applicable Margin in effect as
a result thereof is ___%] .
 
PROTECTIVE LIFE CORPORATION,
 
a Delaware corporation
 


 


 


 
By:
 
Its:
 


--------------------------------------------------------------------------------



SCHEDULE I TO COMPLIANCE CERTIFICATE
 
Schedule of Compliance as of ________________
 
with provisions of 8.04, 8.19, 8.24, 8.25, 8.26 and 8.27 of the Agreement
 
1. Section 8.04 - Sales of Assets
       
A. Aggregate amount of assets sold during fiscal quarter just ended
 
   
B. Aggregate amount of assets sold during 3 prior fiscal quarters
 
   
C. Sum of A and B
 
   
D. Consolidated Total Assets
 
   
E. 15% of D
 
   
Limitation: C may not exceed E
 
   
Complies ________  Does Not Comply ________
 
         
2. Section 8.19 - Liens on Properties other than the Facility
       
A. Amount secured by Liens not permitted by items (a) through (l) of clause (ii)
of the definition of Permitted Liens
 
   
B. Adjusted Consolidated Net Worth (from line C of Paragraph 3 below)
 
   
C. 15% of B
 
   
Limitation: A may not exceed C
 
   
Complies ________  Does Not Comply ________
 
       
3. Section 8.24 - Adjusted Consolidated Net Worth
       
A. Consolidated Net Worth
 
   
B. Adjustments, if any, for unrealized net gains and losses on assets held for
sale pursuant to SFAS No. 115 and other accumulated comprehensive income
pursuant to SFAS No. 133
 
   
C. Adjusted Consolidated Net Worth (A excluding B)
 
   
D. $1,400,000,000
 
 
$1,400,000,000
 
E. Cumulative Consolidated Net Income earned after December 31, 2003 (if
positive)
 
   
F. 25% of E
 
   
G. Consolidated allowance for uncollectible amounts on investments
 
   
H. D plus F minus G
 
   
I. C minus H
 
(Must be greater than or equal to 0)
 
   
Complies ________  Does Not Comply ________
 
   
4. Section 8.25 - Ratio of Adjusted Consolidated Indebtedness
to Consolidated Capitalization
     
A. Consolidated Indebtedness
 
 
1. 
 
Borrowed money, obligations secured by liens and obligations evidenced by notes
acceptances, and other instruments
 
_____________
 
 
2. Deferred purchase of property or services
 
   
3. Capitalized Lease Obligations
 
   
4. Synthetic Lease Obligations
 
   
5. Letters of Credit
 
   
6. Guaranteed Obligations
 
   
B. Short-Term Indebtedness for advance fundings of guaranteed investment
contracts, annuities and other similar insurance and investment products
 
   
C. Adjusted Consolidated Indebtedness
 
(A minus B)
 
   
D. Consolidated Capitalization
 
   
1. Adjusted Consolidated Net Worth
 
   
2. Adjusted Consolidated Indebtedness
 
   
3. Sum of D.1 and D.2
 
   
E. Ratio of C to D.3
 
 
___ : 1.0
 
F. Permitted Ratio
 
 
Less than
 
0.40 : 1.00
 
Complies ________  Does Not Comply ________
 
 
5. Section 8.26 - Ratio of Unconsolidated Cash Inflow Available for Interest
Expense to Adjusted Consolidated Interest Expense
         
A. Unconsolidated Cash Inflow Available for Interest Expense (for most recent
fiscal quarter)
 
   
1. Interest and principal received by Guarantor from Subsidiaries during quarter
 
   
i. Interest
 
   
ii. Principal
 
   
2. Gross management fees received by Guarantor from Subsidiaries during quarter
 
   
3. Guarantor’s operating and administrative expenses during quarter (excluding
interest expense)
 
   
4. Net management fees received by Guarantor from Subsidiaries during quarter (2
minus 3)
 
   
5. Dividends available to be distributed by Subsidiaries to Guarantor during
this year (see attached Exhibit A)
 
   
6. A.5 divided by 4
 
   
7. Other income (investment income - $_____ Miscellaneous - $____
 
   
8. Sum of A.1, A.4, A.6 and A.7
 
   
B. Consolidated Interest Expense
 
   
C. Interest on Short-Term Indebtedness for advance fundings of guaranteed
investment contracts, annuities and other similar insurance and investment
products
 
   
D. Adjusted Consolidated Interest Expense (B minus C)
 
   
E. Ratio of A.8 to D
 
 
__ : 1.0
 
F. Permitted Ratio
 
Greater than 2.00 : 1.00
 
Complies ________  Does Not Comply ________
 
   
6. Section 8.27 - Company’s Total Adjusted Capital
       
A. Company’s Total Adjusted Capital
 
(See attached Exhibit B)
 
   
B. Company’s Authorized Control Level Risk-Based Capital
 
   
C. 4.0 times B
 
   
D. A minus C (must be greater than or equal to 0)
 
   
Complies ________  Does Not Comply ________
 
 



 


--------------------------------------------------------------------------------



EXHIBIT A
 
Dividends Available to be Distributed
 
[Quarter end date]
 
Protective Life Insurance Company
 
 
Prior Year Stat Net Gain from Operations
 
$___________
 
Prior Year End 10% of Policyholder Surplus
 
$___________
 
Greater of Above
 
$                      
 
Year-to-Date Dividends Actually Distributed
 
 
Protective Life Insurance Company
 
$___________
 
Protective Life and Annuity Insurance Company
 
$___________
 
Investment Distributors Advisory Services, Inc.
 
$___________
 
National Health Care Systems, Inc.
 
$___________
 
United Dental Care Inc.
 
$___________
 
   



 


--------------------------------------------------------------------------------



EXHIBIT B
 
[VERIFY LIST OF COMPANIES]
 
Total Adjusted Capital
 
[Quarter end date]
 
Protective Life Insurance Company
 
 
Capital and Surplus
 
$____________
 
Asset Valuation Reserve
 
____________
 
American Foundation Life Insurance Company
 
 
Capital and Surplus
 
____________
 
Asset Valuation Reserve
 
____________
 
Empire General Life Assurance Corporation
 
 
Capital and Surplus
 
____________
 
Asset Valuation Reserve
 
____________
 
Wisconsin National Life Insurance Company
 
 
Capital and Surplus
 
____________
 
Asset Valuation Reserve
 
____________
 
Protective Life Insurance Company of Kentucky
 
 
Capital and Surplus
 
____________
 
Asset Valuation Reserve
 
____________
 
Capital Investors Life Insurance Company
 
 
Capital and Surplus
 
____________
 
Asset Valuation Reserve
 
____________
 
Western Diversified
 
 
Capital and Surplus
 
____________
 
Asset Valuation Reserve
 
____________
 
West Coast Life Insurance Company
 
 
Capital and Surplus
 
____________
 
Asset Valuation Reserve
 
____________
 
Protective Life Insurance Co of Ohio
 
 
Capital and Surplus
 
____________
 
Asset Valuation Reserve
 
____________
 
Eliminate life subsidiary capital included in Company capital
 
____________
 
 
$                        
 


--------------------------------------------------------------------------------



EXHIBIT F
 
FORM OF AMENDED AND RESTATED GUARANTY
 
[DELIVERED SEPARATELY]
 


--------------------------------------------------------------------------------



EXHIBIT G
 
FORM OF LESSOR CONFIRMATION LETTER
 
[DELIVERED SEPARATELY]
 


--------------------------------------------------------------------------------



SCHEDULE 1.02
 
Defined Terms
 
The following terms shall have the following meanings when used in the
“Investment Agreement”, the “Lease”, the “Guaranty,” and all other “Operative
Documents” (all terms defined in the singular to have the same meanings when
used in the plural and vice versa):
 
“A Percentage Lease Participant”: any Person who is listed on the signature
pages of the Investment Agreement as having an A Percentage Lessor Investment
greater than $0.00, or who from time to time becomes an A Percentage Lease
Participant pursuant to an Assignment and Acceptance by accepting assignment of
an A Percentage Lessor Investment greater than $0.00; collectively, the “A
Percentage Lease Participants.”
 
“A Percentage Lessor Investments”: as of the Restatement Closing Date, that
portion of the Lessor Investments in an amount equal to 66.66667% of the
Facility Cost, as such amount may be reduced from time to time by payments of
principal attributable to the A Percentage Lessor Investments.
 
“A Percentage Ownership Interest”: an undivided ownership interest, in an amount
equal to a given A Percentage Lease Participant’s A Percentage Share, in the
Lessor's rights in the A Percentage Lessor Investments, and in all rights to
payments of Rent, Yield, Supplemental Rent (except fees payable pursuant to
Section 2.04(c) of the Investment Agreement) and other amounts payable with
respect thereto under the Agreement, the Lease and the other Operative
Documents, and with reference to the Lessor and each A Percentage Lease
Participant, its Ownership Interest in the A Percentage Lessor Investments, and
such rights to payment, after giving effect to the sale by the Lessor to, and
the purchase by such A Percentage Lease Participant of, an A Percentage
Ownership Interest pursuant to Section 2.01(b), or to the assignment by an A
Percentage Lease Participant pursuant to an Assignment and Acceptance, in each
case as set forth in the most recent Ownership Certificate. The title of the
Lessor in and to the Facility shall be held in trust by the Lessor for the A
Percentage Lease Participants, to the extent of their respective A Percentage
Ownership Interests, subject to the Lease, and in the event the Facility is sold
(either to the Lessee or a third party, pursuant to Section 15 of the Lease or
upon the exercise by the Lessor of rights and remedies pursuant to Section 26 of
the Lease), the net sale proceeds thereof also shall be held in trust by the
Lessor for the A Percentage Lease Participants, to the extent of their
respective A Percentage Ownership Interests.
 
“A Percentage Share”: for Lessor and each A Percentage Lease Participant, the
percentage which its A Percentage Ownership Interest bears to all of the A
Percentage Ownership Interests.
 
“A Percentage Yield”: all Yield accruing from time to time with respect to the A
Percentage Lessor Investments.
 
“Adjusted Consolidated Indebtedness”: (i) Consolidated Indebtedness, less (ii)
Short-Term Indebtedness for advance fundings of guaranteed investment contracts,
annuities and other similar insurance and investment products.
 
“Adjusted Consolidated Interest Expense”: for any period of calculation, (i)
Consolidated Interest Expense, less (ii) interest on Short-Term Indebtedness for
advance fundings of guaranteed investment contracts, annuities and other similar
insurance and investment products.
 
“Adjusted Consolidated Net Worth”: at any date of determination, Consolidated
Net Worth excluding all unrealized net losses and gains on assets held for sale
pursuant to SFAS 115 and other accumulated comprehensive income pursuant to SFAS
No. 133, to the extent such unrealized net losses and gains have been taken into
account in determining Consolidated Net Worth.
 
“Adjusted LIBO Rate”: with respect to any Yield Period, a rate per annum equal
to the quotient obtained (rounded upwards, if necessary, to the next higher
1/100th of 1%) by dividing (i) the applicable LIBO Rate for such Yield Period by
(ii) 1.00 minus the Eurodollar Reserve Percentage.
 
“Administrative Agent”: Wachovia Bank, National Association, together with its
successors and assigns.
 
“Administrative Supplemental Rent”: as defined in Section 2.04(c) of the
Investment Agreement.
 
“Affiliate”: with respect to the Guarantor or the Company, as the case may be,
(i) any Person that, directly or indirectly, through one or more intermediaries,
controls the Guarantor or the Company, as the case may be (a “Controlling
Person”), (ii) any Person (other than the Guarantor, the Company or another
Subsidiary) which is controlled by or is under common control with a Controlling
Person, or (iii) any Person (other than a Subsidiary) of which the
Guarantor owns, directly or indirectly, 10% or more of the common stock or
equivalent equity interests. As used herein, the term “control” means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of a Person, whether through the
ownership of voting securities, by contract or otherwise.
 
“Annual Statement”: the annual statutory financial statement of any Insurance
Subsidiary required to be filed with the insurance commissioner (or similar
authority) of its jurisdiction of incorporation, which statement shall be in the
form required by such Insurance Subsidiary’s jurisdiction of incorporation or,
if no specific form is so required, in the form of financial statements
recommended by the NAIC to be used for filing annual statutory financial
statements and shall contain the type of information recommended by the NAIC to
be disclosed therein, together with all exhibits or schedules filed therewith.
 
“Anti-Terrorism Law”: the USA Patriot Act or any other statute, regulation,
executive order, or other law pertaining to the prevention of future acts of
terrorism, in each case as such law may be amended from time to time.
 
“Applicable Funding Office”: for each Funding Party, the funding office of such
Funding Party (or an affiliate of such Funding Party) designated for any Lessor
Investments or Lease Participant Investments on the signature pages of the
Investment Agreement (or in an Assignment and Acceptance executed by a Lease
Participant pursuant to Section 11.06 of the Investment Agreement) or such other
offices of such Funding Party (or of an affiliate of such Funding Party) as such
Funding Party may from time to time specify to the Administrative Agent on
behalf of Lessor (if Lessor is not such Funding Party) and the Company as the
office by which its Lessor Investments or Lease Participant Investments, as
applicable, are to be made and maintained.
 
“Applicable Margin”: with respect to the Lessor Investments and Lease
Participant Investments, as applicable, the applicable rate per annum determined
in accordance with the Pricing Schedule.
 
“Applicable Permit”: any Permit that is or may be necessary to own, renovate,
construct, install, start-up, test, maintain, modify, expand, remove, operate,
lease or use all or any part of the Facility (including, without limitation, the
Site or any business conducted on or related to the Facility or the Site) in
accordance with the Operative Documents, and the failure to obtain or maintain
which would have a Material Adverse Effect.
 
“Approved Appraisal”: any appraisal, ordered by the Lessor, but at the Company’s
cost, from an appraiser or appraisers reasonably acceptable to the Lessor,
Arranger (with respect to the Approved Appraisal required for the Restatement
Closing Date), and the Agent, which: (i) complies with Title XI of the Financial
Institutions Reform, Recovery and Enforcement Act of 1989, as amended, 12 U.S.C.
3331, et seq., and The Regulations and Statements of General Policy on
Appraisals promulgated by the Federal Deposit Insurance Corporation, 12 C.F.R.
Part 32, as amended, (ii) is performed by a state-certified real estate
appraiser certified under the laws of any State, (iii) reflects the Market Value
of the Facility, and (iv) estimates the Market Value of the Facility as of the
expiration of the Basic Term.
 
“Arranger’s Supplemental Rent”: as defined in Section 2.04(c) of the Investment
Agreement.
 
“Assignment and Acceptance”: an Assignment and Acceptance, in the form of
Exhibit C to the Investment Agreement entered into by a Lease Participant and an
Eligible Assignee.
 
“Authorized Officers”: with respect to the Guarantor or the Company, the
officers whose signatures and incumbency shall have been certified to the Lessor
in a certificate certified by the Secretary or an Assistant Secretary of the
Guarantor or the Company, as applicable, in form and substance reasonably
satisfactory to the Lessor that are authorized to sign the Lease and the other
Operative Documents to which the Company is a party and, until replaced by
another Authorized Officer duly authorized for that purpose, to act as its
respective representative for the purposes of signing documents and giving
notices and other communications in connection with the Lease and the Operative
Documents to which it is a party.
 
“B Percentage Lease Participant”: any Person who is listed on the signature
pages to the Investment Agreement as having a B Percentage Lessor Investment
greater than $0.00, or who from time to time becomes a B Percentage Lease
Participant pursuant to an Assignment and Acceptance by accepting a B Percentage
Lessor Investment greater than $0.00; collectively, the “B Percentage Lease
Participants.”
 
“B Percentage Lessor Investments”: as of the Restatement Closing Date, that
portion of the Lessor Investments in an amount equal to 33.33333% of the
Facility Cost, as such amount may be reduced from time to time by payments of
principal attributable to the B Percentage Lessor Investments. As of the
Restatement Closing Date, the B Percentage Lessor Investments shall include all
of the Non-Recourse Amount; provided, however, that a portion of the B
Percentage Lessor Investments may be in excess of the Non-Recourse Amount.
 
“B Percentage Ownership Interest”: an undivided ownership interest, in an amount
equal to a given B Percentage Lease Participant’s B Percentage Share, in the
Lessor's rights in the B Percentage Lessor Investments, and in all rights to
payments of Rent, Yield, Supplement Rent (except fees payable pursuant to
Section 2.04(c) of the Investment Agreement) and other amounts payable with
respect thereto under the Agreement, the Lease and the other Operative
Documents, and with reference to the Lessor and each B Percentage Lease
Participant, its Ownership Interest in the B Percentage Lessor Investments, and
such rights to payment, after giving effect to the sale by the Lessor to, and
the purchase by such B Percentage Lease Participant of, a B Percentage Ownership
Interest pursuant to Section 2.01(b), or to the assignment by a B Percentage
Lease Participant pursuant to an Assignment and Acceptance, in each case as set
forth in the most recent Ownership Certificate. The title of the Lessor in and
to the Facility shall be held in trust by the Lessor for the B Percentage Lease
Participants, to the extent of their respective B Percentage Ownership
Interests, subject to the Lease, and in the event the Facility is sold (either
to the Lessee or a third party, pursuant to Section 15 of the Lease or upon the
exercise by the Lessor of rights and remedies pursuant to Section 26 of the
Lease), the net sale proceeds thereof also shall be held in trust by the Lessor
for the B Percentage Lease Participants, to the extent of their respective B
Percentage Ownership Interests.
 
“B Percentage Share”: as to Lessor or any given B Percentage Lease Participant
and based on the context in which such term is used:
 
(i) the percentage by which such Person’s B Percentage Lessor Investments in
excess of the Non-Recourse Amount bear to all other B Percentage Lessor
Investments in excess of the Non-Recourse Amount (with this subclause (i) being
applicable in all instances where the allocation of rights or interests among
the various B Percentage Lease Participants corresponds to that portion of the B
Percentage Lessor Investments in excess of the Non-Recourse Amount);
 
(ii) the percentage by which such Person’s B Percentage Lessor Investments
attributable to the Non-Recourse Amount bear to all other B Percentage Lessor
Investments attributable to the Non-Recourse Amount (with this subclause (ii)
being applicable in all instances where the allocation of rights or interests
among the various B Percentage Lease Participants corresponds to that portion of
the B Percentage Lessor Investments attributable to the Non-Recourse Amount);
and
 
(iii) the percentage by which such Person’s B Percentage Lessor Investments bear
to all B Percentage Lessor Investments (with this subclause (iii) being
applicable in all instances where the allocation of rights or interests among
the various B Percentage Lease Participants does not correspond to any portion
of the applicable B Percentage Lessor Investments being attributable to, or in
excess of, the Non-Recourse Amount).
 
“B Percentage Yield”: all Yield accruing from time to time with respect to the B
Percentage Lessor Investments.
 
“Banking Authority”: as defined in Section 5.02 of the Investment Agreement.
 
“Base Rate”: for any day, the rate per annum equal to the higher as of such day
of (i) the Prime Rate, and (ii) one-half of one percent above the Federal Funds
Rate. For purposes of determining the Base Rate for any day, changes in the
Prime Rate shall be effective on the date of each such change.
 
“Basic Rent”: with respect to any Rental Period during the Basic Term, for each
day during such Rental Period (whether or not a Business Day), the amount of all
Yield (excluding Yield on Supplemental Rent payable pursuant to Section 2.04)
accruing for such day pursuant to and in accordance with the Investment
Agreement.
 
“Basic Term”: with respect to the Lease, and subject to the terms and conditions
set forth therein and in the other Operative Documents, the period commencing on
the Lease Commencement Date and ending on the earlier to occur of (i) the Option
Date, (ii) the Cancellation Date, or (iii) the Scheduled Lease Termination Date.
 
“Blocked Person”: as defined in Section 7.01(t)(ii) of the Investment Agreement.
 
“Business Day”: (i) for all purposes other than as set forth in clause (ii)
below, any day except Saturday, Sunday or other day on which commercial banks in
Charlotte, North Carolina, or Birmingham, Alabama, are authorized or required by
law or other government action to close, and (ii) with respect to all notices
and determinations in connection with, and payments of principal of and interest
on, the Lessor Investments, and notices and determinations in connection with
and payments of Basic Rent, any day that is a Business Day described in clause
(i) above and that is also a day for trading by and between banks in the London
interbank eurodollar market.
 
“Cancellation Date”: as defined in Section 15(b) of the Lease.
 
“Cancellation Event”: as defined in Section 15(b) of the Lease, and shall
include a Loss Event.
 
“Capitalized Lease Obligations”: of a Person means the amount of the obligations
of such Person under leases that would be shown as a liability on a balance
sheet such Person prepared in accordance with GAAP, including obligations under
the Lease.
 
“Capital Stock”: any nonredeemable capital stock, membership interests or
partnership interests of the Guarantor or any Consolidated Subsidiary (to the
extent issued to a Person other than the Guarantor), whether common or
preferred.
 
“Casualty Occurrence”: any of the following events in respect of the Facility,
(i) any material loss of the Facility or material loss of use thereof which does
not constitute a Loss Event, or (ii) the condemnation, confiscation or seizure
of, or requisition of title to or use of, any material part of the Facility
which action does not constitute a Loss Event.
 
“CERCLA”: the Comprehensive Environmental Response Compensation and Liability
Act, 42 U.S.C. § 9601 et. seq., and its implementing regulations and amendments.
 
“CERCLIS”: the Comprehensive Environmental Response Compensation and Liability
Inventory System established pursuant to CERCLA.
 
“Change of Control”: the acquisition by any Person, or two or more Persons
acting in concert, of beneficial ownership (within the meaning of Rule 13d-3 of
the Securities and Exchange Commission under the Securities Exchange Act of
1934) of 35% or more of the outstanding shares of voting stock of the Guarantor.
 
“Change of Law”: as defined in Section 5.02 of the Investment Agreement.
 
“Code”: the Internal Revenue Code of 1986, as amended, and any successor Federal
tax code.
 
“Collateral”: as defined in Section 26 of the Lease.
 
“Co-Lessee”: as defined in Section 21(b) of the Lease.
 
“Company”: Protective Life Insurance Company, a Tennessee corporation, and its
successors, and such term shall refer to it, as the context shall require, as
(i) the Company hereunder, or (ii) as the Lessee under the Lease.
 
“Company Agents”: as defined in Section 11.03(b) of the Investment Agreement.
 
“Compliance Certificate: as defined in Section 8.01(iii) of the Investment
Agreement.
 
“Consolidated Capitalization”: at any date of determination, the sum of (i)
Adjusted Consolidated Net Worth as at such date plus (ii) Adjusted Consolidated
Indebtedness as at such time.
 
“Consolidated Indebtedness”: the Indebtedness of the Guarantor and the
Subsidiaries determined on a consolidated basis in accordance with GAAP.
 
“Consolidated Interest Expense”: for any period of calculation, interest
expense, whether paid or accrued, of the Guarantor and the Subsidiaries
calculated on a consolidated basis in accordance with GAAP.
 
Consolidated Net Income”: for any period of calculation, the net income of the
Guarantor and the Subsidiaries calculated on a consolidated basis in accordance
with GAAP.
 
“Consolidated Net Worth”: at any date of determination, the amount of
consolidated common shareholders’ equity of the Guarantor and the Subsidiaries,
determined as at such date in accordance with GAAP (or SAP, with respect to the
Insurance Subsidiaries).
 
“Consolidated Subsidiary”: a Subsidiary, the accounts of which are customarily
consolidated with those of the Guarantor, for the purpose of reporting to
stockholders of the Guarantor, or to the Lessor and each of the Lease
Participants, or, in the case of a recently acquired Subsidiary, the accounts of
which would, in accordance with the Guarantor’s regular practice, be so
consolidated for that purpose.
 
“Consolidated Total Assets”: at any time, the total assets of the Guarantor and
the Consolidated Subsidiaries, determined on a consolidated basis, as set forth
or reflected on the most recent consolidated balance sheet of the Guarantor and
the Consolidated Subsidiaries, prepared in accordance with GAAP and delivered to
the Lessor and the Lease Participants pursuant to Section 8.01(i) or (ii) of the
Investment Agreement.
 
“Controlled Group”: all members of a controlled group of corporations and all
trades or businesses (whether or not incorporated) under common control which,
together with the Guarantor, are treated as a single employer under Section 414
of the Code.
 
“Construction Term”: the “Construction Term” as defined in the Original
Investment Agreement.
 
“Debt Rating”: at any time whichever is the higher of the rating of the
Guarantor’s senior unsecured, unenhanced debt (or, if no such debt exists, its
issuer credit rating for debt of such type) by Moody’s or S&P  (provided, that
in the event of a double or greater split rating, the rating immediately above
the lowest rating shall apply), or if only one of them rates the Guarantor’s
senior unsecured, unenhanced debt, such rating.
 
“Default”: any condition or event that constitutes an Event of Default or that
with the giving of notice or the lapse of time or both would, unless cured or
waived, become an Event of Default.
 
“Default Rate”: with respect to any Lessor Investments, Rent or any other amount
payable under any Operative Document, on any day, the sum of 2% plus the
Adjusted LIBO Rate.
 
“Dollars” and “$”: dollars in lawful currency of the United States of America.
 
“Eligible Assignee”: with respect to any particular assignment under Section
11.06 of the Investment Agreement, any bank or other financial institution
consented to by the Company and the Lessor if such bank or other financial
institution is not already a Lease Participant or an affiliate of a Lease
Participant; provided that (i) the Lessor’s consent may be granted or withheld
in its sole and absolute discretion, and (ii) the Company’s consent shall not be
unreasonably withheld and, provided, further, that such consent of the Company
shall not be required if a Default or Event of Default is in existence.
 
“Eligible Lessor” shall mean a Person (a) of which another Person (the “Lessor
Parent”) has voting control of, which voting control is represented by a
majority of the outstanding voting equity interests (the “Majority Equity
Interest”), held by the Lessor Parent (b) that has a legal form that allows
holders of the Majority Equity Interests to make decisions and manage such
Person’s activities; (c) that believes that its level of net worth is sufficient
to allow it to finance its activities; (d) that has the Majority Equity
Interests which are the first interest subject to loss if such Person’s assets
are not sufficient to meet its obligations; (e) that did not receive assets that
are beneficial interests in a special purpose entity in exchange for the
issuance of the Majority Equity Interests; (f) that did not receive funds in
exchange for the Majority Equity Interests from any of the Lease Participants,
other than the Lessor Parent or its Affiliates; and (g) that holds title to real
estate or equipment assets with a fair market value equal to or in excess of
$250,000,000.
 
“Environmental Assessment”: collectively, a phase 1 report conducted by an
independent engineering firm reasonably acceptable to the Lessor in scope and
substance satisfactory to the Lessor, and in any event satisfying the minimum
standards set forth in ASTME 1527-05 (and, if recommended in or indicated by the
phase 1 report, a phase 2, environmental soil test or other environmental report
or reports), reflecting compliance of the Facility in all material respects with
all applicable Environmental Requirements.
 
“Environmental Authority”: any foreign, federal, state, local or regional
Governmental Authority that exercises any form of jurisdiction or authority
under any Environmental Requirement.
 
“Environmental Authorizations”: all licenses, permits, orders, approvals,
notices, registrations or other legal prerequisites for conducting the business
of the Guarantor, the Company or any other Subsidiary, or for the uses and
activities of, on or relating to the Facility, required by any Environmental
Requirement.
 
“Environmental Damages”: any and all claims, losses, costs, damages, penalties
and expenses which are incurred at any prior or subsequent time as a result of
the existence or release of Hazardous Materials upon, about or beneath the
Facility or migrating or threatening to migrate to or from the Facility, or the
existence of a violation of Environmental Requirements pertaining to the
Facility, regardless of whether the existence of such Hazardous Materials or the
violation of Environmental Requirements arose prior to the present ownership or
operation of the Facility.
 
“Environmental Judgments and Orders”: all Judgments, arising from or in any way
associated with any Environmental Requirements, whether or not entered upon
consent or written agreements with an Environmental Authority or other entity
arising from or in any way associated with any Environmental Requirement,
whether or not incorporated in a Judgment.
 
“Environmental Liabilities”: any liabilities or Liens, whether accrued,
contingent or otherwise, arising from and in any way associated with any
Environmental Requirements.
 
“Environmental Notices”: written notice from any Environmental Authority or by
any other Person, of possible or alleged noncompliance with or liability under
any Environmental Requirement, including without limitation any complaints,
citations, demands or requests from any Environmental Authority or from any
other person or entity for correction of any violation of any Environmental
Requirement or any investigations concerning any violation of any Environmental
Requirement.
 
“Environmental Proceedings”: any judicial or administrative proceedings arising
from or in any way associated with any Environmental Requirement.
 
“Environmental Release”: any actual or threatened release defined in CERCLA or
under any state or local environmental law or regulation.
 
“Environmental Requirements”: any statue, rule, regulation, ordinance, permit,
license administration or judicial decision or order (whether by consent or
otherwise) or the requirement of law with respect to: (i) the protection of
human health and/or the environment; (ii) the existence, handling, use,
generation, treatment, storage, packaging, labeling, removal or Environmental
Release of Hazardous Materials on, under, about and/or from any real property,
including the Facility; and (iii) the effects on the environment of any activity
now, previously, or hereinafter conducted on any real property, including the
Facility. The Environmental Requirements shall include, but not be limited to,
the following: CERCLA; the Superfund Amendments and Reauthorization Act, Public
Law 99-499, 100 Stat. 1613; the Resource Conservation and Recovery Act, 42
U.S.C. §§ 6901, et seq.; the Toxic Substances Control Act, 15 U.S.C. §§ 2601, et
seq.; the Federal Water Pollution Control Act, 33 U.S.C. §§ 1251, et seq.; the
Clean Air Act, 42 U.S.C. §§ 7401, et seq.; the Occupational Safety and Health
Act, 29 U.S.C. §§ 651, et seq.; the Emergency Planning and Community
Right-To-Know Act of 1986, 42 U.S.C. §§ 11001, et seq.; the state and local
analogies thereto, all as amended or superseded from time to time; and any
common-law doctrine, including but not limited to, negligence, nuisance, strict
liability, trespass, personal injury, or property damage related to or arising
out of the presence, Environmental Release or exposure to a Hazardous Material;
and all federal, state and local ordinances, regulations, orders, writs and
decrees.
 
“ERISA”: the Employee Retirement Income Security Act of 1974, as amended from
time to time, or any successor law and the regulations promulgated and rulings
issued from time to time thereunder. Any reference to any provision of ERISA
shall also be deemed to be a reference to any successor provision or provisions
thereof.
 
“Eurocurrency Liabilities”: as defined in Regulation D of the Board of Governors
of the Federal Reserve System, as in effect from time to time.
 
“Eurodollar Reserve Percentage”: for any day the percentage (expressed as a
decimal) that is in effect on such day, as prescribed by the Board of Governors
of the Federal Reserve System (or any successor) for determining the maximum
reserve requirement for a member bank of the Federal Reserve System in respect
of Eurocurrency Liabilities (or in respect of any other category of liabilities
which includes deposits by reference to which the interest rate on loans made at
the LIBO Rate is determined or any category of extensions of credit or other
assets which includes loans by a non-United States office of any Funding Party
to United States residents). The Adjusted LIBO Rate shall be adjusted
automatically on and as of the effective date of any change in the Eurodollar
Reserve Percentage.
 
“Event of Default”: each of the each of the events or circumstances defined as
an “Event of Default” in Section 9.01 of the Investment Agreement.
 
“Facility”: the collective reference to (i) the Lessor’s leasehold interest in
the Site, (ii) the Improvements, and (iii) all plans, specifications, warranties
and related rights and operating, maintenance and repair manuals related thereto
and all replacements of any of the above.
 
“Facility Cost”: $75,000,000.
 
“Facility Plan”: the architectural and engineering plans and specifications for
the Facility and list of Facility Plan documents furnished to the Lessor
pursuant to Section 6.01(f) of the Original Investment Agreement, as the same
may have been duly amended, restated, supplemented or otherwise modified from
time to time prior to the Restatement Closing Date.
 
“Federal Funds Rate”: for any day, the rate per annum (rounded upward, if
necessary, to the next higher 1/100th of 1%) equal to the weighted average of
the rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers on such day, as published by
the Federal Reserve Bank of New York on the Business Day next succeeding such
day, provided that (i) if the day for which such rate is to be determined is not
a Business Day, the Federal Funds Rate for such day shall be such rate on such
transactions on the next preceding Business Day, and (ii) if such rate is not so
published for any day, the Federal Funds Rate for such day shall be the average
rate charged to the Lessor on such day on such transactions, as determined by
the Lessor.
 
“Final Rent Payment”: an amount equal to the sum of (i) the aggregate amount of
the Unrecovered Lessor Investments attributable to the A Percentage Lessor
Investments, plus (ii) the aggregate amount of the Unrecovered Lessor
Investments attributable to that portion of the B Percentage Lessor Investments
which are in excess of the Non-Recourse Amount, plus (iii) all accrued, unpaid
Supplemental Rent through the end of the Lease Term, plus (iv) all accrued,
unpaid A Percentage Yield through the end of the Lease Term, plus (v) all
accrued and unpaid B Percentage Yield through the end of the Lease Term, plus
(vi) other amounts owing by the Company under the Operative Documents (other
than the Unrecovered Lessor Investments attributable to that portion of the B
Percentage Lessor Investments which are attributable to the Non-Recourse
Amount).
 
“Fiscal Quarter”: any fiscal quarter of the Guarantor or the Company, as the
case may be.
 
“Fiscal Year”: any fiscal year of the Guarantor or the Company, as the case may
be.
 
“Funded Amount”: the aggregate amount of the A Percentage Lessor Investments,
the B Percentage Lessor Investments, Yield thereon, Supplemental Rent pursuant
to Section 2.04, expenses and indemnities owing or to be owing to the Lessor and
the Lease Participants, and (without duplication) all other amounts owing by the
Company to the Lessor or the Lease Participants pursuant to the Investment
Agreement or any other Operative Document.
 
“Funding Party”: Any one, or more, or all, as the context shall require, of the
Lessor and the Lease Participants collectively, the “Funding Parties”.
 
“GAAP”: generally accepted accounting principles in the United States of America
applied on a basis consistent with those which, in accordance with Section 1.03
of the Investment Agreement, are to be used in making the calculations for
purposes of determining compliance by the Guarantor with the provisions of the
Operative Documents applicable thereto.
 
“Governmental Authority”: to include the country, state, county, city and
political subdivisions in which any Person or any such Person’s property is
located or that exercises valid jurisdiction over any such Person or any such
Person’s property, and any court, agency, department, commission, board, bureau
or instrumentality of any of them including monetary authorities that exercise
valid jurisdiction over any such Person or any such Person’s property. Unless
otherwise specified, all references to Governmental Authority herein shall mean
a Governmental Authority having jurisdiction over, where applicable, the
Guarantor, the Company, the Site, the Facility, the Lessor, any Lease
Participant, any Applicable Funding Office or any Operative Document.
 
“Governmental Requirement”: any law, statute, code, ordinance, order,
determination, rule, regulation, judgment, decree, writ, order, injunction,
franchise, permit, certificate, license, authorization or other direction or
requirement (whether or not having the force of law), including, without
limitation, Environmental Requirements, and occupational, safety and health
standards or controls, of any Governmental Authority.
 
“Ground Lease”: that certain Amended and Restated Ground Lease dated as of the
Restatement Closing Date by and between the Company, as lessor, and Lessor, as
lessee, as the same may be amended, restated, supplemented, or otherwise
modified from time to time.
 
“Guaranteed Obligations”: of a Person, without limitation, such Person’s
guaranties, endorsements, assumptions and other contingent obligations with
respect to, or to purchase or to otherwise pay or acquire, Indebtedness of
others.
 
“Guarantor”: Protective Life Corporation, a Delaware corporation, and its
successors.
 
“Guaranty”: the Guaranty, in the form of Exhibit F, of even date with the
Investment Agreement, from the Guarantor to the Lessor for the benefit of the
Lessor and the Lease Participants, pursuant to which the Guarantor, as primary
obligor, guarantees and is liable for all of the Company’s obligations under all
Operative Documents, as amended, supplemented or otherwise modified from time to
time.
 
“Hazardous Materials”: to include, without limitation, (i) solid or hazardous
waste, as defined in the Resource Conservation and Recovery Act of 1980, 42
U.S.C. § 6901 et seq., and its implementing regulations and amendments, or in
any applicable state or local law or regulation, (ii) “hazardous substance”,
“pollutant”, or “contaminant” as defined in CERCLA, or in any applicable
federal, state or local law or regulation, (iii) gasoline, or any other
petroleum product or by-product, including crude oil or any fraction thereof,
(iv) insecticides, fungicides, or rodenticides, as defined in the Federal
Insecticide, Fungicide, and Rodenticide Act of 1975, or in any applicable
federal, state or local law or regulation, as each such Act, statute or
regulation may be amended from time to time, or (v) any toxic or hazardous
materials, wastes, polychlorinated biphenyls (“PCBs”), lead-containing
materials, asbestos or asbestos-containing materials, urea formaldehyde,
radioactive materials, pesticides, the discharge of sewage or effluent, or any
other materials or substances defined as or included in the definition of
“hazardous materials,” “hazardous waste,” “contaminants” or similar terms under
any Environmental Requirement.
 
“Highest Lawful Rate”: with respect to each Funding Party, the maximum
non-usurious Yield that at any time or from time to time may be contracted for,
taken, reserved, charged or received on the Lessor Investments and the Lease
Participant Investments or on other amounts owing hereunder under laws
applicable to such Funding Party which are presently in effect or, to the extent
allowed by law, under such applicable laws which may hereafter be in effect and
which allow a higher maximum non-usurious Yield rate than applicable laws now
allow.
 
“Impositions”: without duplication, as to any Person, (i) all Taxes,
assessments, levies, fees, water and sewer rents and charges, inspection fees
and other authorization fees and all other governmental charges, general and
special, ordinary and extraordinary, foreseen and unforeseen, of every character
(including all penalties and interest thereon) that, at any time prior or
subsequent to the Restatement Closing Date, are imposed or levied upon or
assessed against or may be or constitute a Lien upon such Person or such
Person’s Property, or that arise in respect of the ownership, operation,
occupancy, possession, use, non-use, condition, leasing or subleasing of such
Person’s Property; (ii) all charges, levies, fees, rents or assessments for or
in respect of utilities, communications and other services rendered or used on
or about such Person’s Property; (iii) payments required in lieu of any of the
foregoing; but excluding any penalties or fines imposed on any Funding Party for
violation by it of any banking laws or securities law; and (iv) any and all
taxes, recording fees and other charges (including penalties and interest)
relating to or arising out of the execution, delivery or recording of any of the
Operative Documents for the amounts evidenced, secured or referred to be paid
thereby, including without limitation, documentary stamp taxes, intangible
taxes, recording fees and sales and rent taxes.
 
“Improvements”: collectively, the building and parking deck and related
enhancements and improvements, including furniture, fixtures and equipment
constructed or installed on the Site in accordance with the Facility Plan,
together with all accessions thereto and replacements thereof, and together with
all accessories, equipment, parts and devices thereto, and all fixtures now or
hereafter included in or attached to the Site, the building and such
enhancements and improvements and modifications, but excluding the Site.
 
“Indebtedness”: of a Person means, without duplication, such Person’s (i)
obligations for borrowed money, (ii) obligations representing the deferred
purchase price of Property or services (other than accounts payable arising in
the ordinary course of such Person’s business payable on terms customary in the
trade), (iii) obligations, whether or not assumed, payable out of the proceeds
or production from Property now or hereafter owned or acquired by such Person,
(iv) obligations evidenced by notes, acceptances or other similar debt
instruments, (v) Capitalized Lease Obligations, (vi) obligations for
reimbursement of drafts drawn or available to be drawn under letters of credit,
(vii) Synthetic Lease Obligations and (viii) Guaranteed Obligations. It is
understood and agreed, for the avoidance of doubt, that 9a) annuities,
guaranteed investment contracts, funding agreements and similar instruments and
agreements, (b) obligations (including without limitation trust obligations)
under reinsurance, coinsurance, modified coinsurance agreements or similar
agreements and related trust agreements, and (c) insurance products created or
entered into in the normal course of business shall not constitute
“Indebtedness.” Notwithstanding the foregoing, Indebtedness shall not include:
(1) the following obligations issued in connection with the funding of statutory
reserves with respect to which the Borrowers have no obligation to repay: (A)
surplus notes or other obligations of Subsidiaries of the Borrowers (“Capital
Market Notes”), (B) any securities backed by such Capital Market Notes, and (C)
any guarantees by the issuers of the obligations described in (A) and (B) above,
(2) any short-term indebtedness incurred for the pre-funding of anticipated
policy obligations or anticipated investment cash flow, or (3) obligations that
are not otherwise included in items (i) through (viii) of the definition of
Indebtedness, but which would be classified as a liability on the Borrowers’
financial statements only by reason of FASB Interpretation No. 46.
 
“Indemnified Party”: as defined in Section 11.03(c) of the Investment Agreement.
 
“Indemnified Risks”: as defined in Section 11.03(c) of the Investment Agreement.
 
“Initial Master Assignment and Acceptance”: that certain Initial Master
Assignment and Acceptance dated as of the Restatement Closing Date by and among
WCI, WDC, the Company, Guarantor, SunTrust Bank, and LaSalle Bank National
Association, as the same may be amended, restated, supplemented, or otherwise
modified from time to time.
 
“Insurance Requirements”: all terms of any insurance policy (including, without
limitation, casualty and general liability) covering or applicable to the
Facility or any portion thereof maintained in accordance with Section 14 of the
Lease and all requirements of the issuer of any such policy.
 
“Insurance Subsidiary”: any Subsidiary that is engaged in the business of
insuring risk, including, without limitation, the Company.
 
“Investment”: any investment in any Person, whether by means of purchase or
acquisition of obligations or securities of such Person, capital contribution to
such Person, loan or advance to such Person, making of a time deposit with such
Person, Guarantee or assumption of any obligation of such Person or otherwise.
 
“Investment Agreement”: the Amended and Restated Investment and Participation
Agreement, dated as of the Restatement Closing Date, among the Company, the
Administrative Agent, the Lessor, and the Lease Participants, as amended,
supplemented, renewed, extended or otherwise modified from time to time.
 
“Judgment”: any judgment, decree, writ, order, determination, injunction, rule
or other direction or requirement of any arbitrator or any court, tribunal or
other Governmental Authority.
 
“Lease”: the Amended and Restated Lease Agreement, dated as of the Restatement
Closing Date, pursuant to which the Company, as Lessee, has agreed to lease the
Facility on and after the Lease Commencement Date for the Permitted Use in
accordance with the terms and conditions set forth in the Lease, as the same may
be amended, restated, supplemented, or otherwise modified from time to time.
 
“Lease Commencement Date”: the Restatement Closing Date.
 
“Lease Event of Default”: as defined in the Lease Agreement.
 
“Lease Participant”: any Person who is listed as a Lease Participant on the
signature pages of the Investment Agreement, or who from time to time becomes a
Lease Participant pursuant to an Assignment and Acceptance; collectively, the
“Lease Participants”. The term Lease Participant shall include any or all of the
A Percentage Lease Participants and the B Percentage Lease Participants, as
applicable.
 
“Lease Participant Investments”: as to (a) each A Percentage Lease Participant,
its A Percentage Share of the A Percentage Lessor Investments and (b) each B
Percentage Lease Participant, its B Percentage Share of the B Percentage Lessor
Investments, in each case as evidenced by, embodied in, or corresponding to such
Lease Participant’s A Percentage Ownership Interest or B Percentage Ownership
Interest.
 
“Lease Term”: the period of time commencing on the Lease Commencement Date and
ending on the Lease Termination Date.
 
“Lease Termination Date”: the earlier to occur of (i) the Option Date, (ii) the
Cancellation Date, (iii) the date of termination as a result of a Termination
Event and (iv) the Scheduled Lease Termination Date.
 
“Lessee”: the Company in its capacity as Lessee under the Lease and any
successor or permitted assign in such capacity.
 
“Lessor”: the Lessor and any successor or Eligible Lessor Assignee permitted by
the terms of the Investment Agreement and the Lease.
 
“Lessor Assignment Agreement”: that certain Assignment and Assumption Agreement
dated the Restatement Closing Date, pursuant to which, among other things, WCI
assigned to Lessor all of WCI’s right, title, and interest in and to the
Original Lease Documents, as the same may be amended, restated, supplemented, or
otherwise modified from time to time.
 
“Lessor Equity Interest”: that portion of the B Percentage Lessor Investments in
an amount equal to 5.00000% of the Facility Cost and which is part of the
Non-Recourse Amount, which amount shall be owned and retained by the Lessor.
 
“Lessor Investments”: at any time of determination, the aggregate of all amounts
of Facility Cost funded by the Lessor or capitalized as part of Facility Cost
pursuant to the Investment Agreement, less any payments thereon or redemptions
thereof. The term “Lessor Investments” includes, at any time and as the context
may require, those Lessor Investments made by Lessor, the A Percentage Lessor
Investments, and the B Percentage Lessor Investments.
 
“LIBO Rate”: with respect to any Lessor Investments for the applicable Yield
Period therefor, or any other amount, the rate per annum determined on the basis
of the offered rate for deposits of three months in Dollars of amounts equal or
comparable to the principal amount of such Lessor Investments, or any such other
amount, as applicable, which rates appear on Dow Jones Markets, Inc. Page 3750
as of 11:00 A.M., London time, two Business Days prior to the first day of such
Yield Period, provided that will be the arithmetic average (rounded upward, if
necessary, to the next higher 1/16th of 1%) of such offered rates; (b) if no
such offered rates appear on such page, the “LIBO Rate” for such Yield Period,
as applicable, will be the arithmetic average (rounded upward, if necessary, to
the next higher 1/16th of 1%) of rates quoted by not less than two major banks
in New York City, selected by the Administrative Agent (on behalf of the
Lessor), at approximately 10:00 A.M., New York City time, two Business Days
prior to the first day of such Yield Period, as applicable, for deposits in
Dollars offered to leading European banks for a period comparable to such Yield
Period, in an amount comparable to the principal amount of such Lessor
Investments, or any such other amount.
 
“Lien”: with respect to any asset, any mortgage, deed to secure debt, deed of
trust, lien, pledge, charge, security interest, security title, preferential
arrangement which has the practical effect of constituting a security interest
or encumbrance, or encumbrance or servitude of any kind in respect of such asset
to secure or assure payment of any Indebtedness or a Guarantee, whether by
consensual agreement or by operation of statute or other law, or by any
agreement, contingent or otherwise, to provide any of the foregoing. For the
purposes of this definition, each of the Company, the Guarantor, and any
Subsidiary thereof shall be deemed to own subject to a Lien any asset which it
has acquired or holds subject to the interest of a vendor or lessor under any
conditional sale agreement, capital lease or other title retention agreement
relating to such asset.
 
“Limited Recourse Event of Default” means each Event of Default described on
Schedule 1.02(c), attached hereto and made a part hereof.
 
“Loss Event”: any of the following events in respect of the Facility: (i) the
total loss of the Facility or the total loss of use thereof due to theft,
disappearance, destruction, damage beyond repair or rendition of the Facility
permanently unfit for normal use for any reason whatsoever; (ii) any damage to
the Facility which results in an insurance settlement with respect to the
Facility on the basis of a total loss; (iii) the permanent condemnation,
confiscation or seizure of, or requisition of title to or use of, all or
substantially all of the Facility including, but not limited to, a permanent
taking by eminent domain of such scope that the untaken part of the Facility is
insufficient to permit the restoration of the Facility for continued use in the
Company’s business or that causes the remaining part of the Facility to be
incapable of being restored to a condition that would permit the remaining
portion of the Facility (without the portion of the Facility taken by eminent
domain) to continue to have the capacity and functional ability to perform on a
continuing basis (subject to normal interruptions in the ordinary course of
business for maintenance, inspection, service, repair and testing) and in
commercial operation, the function for which the Facility (as a whole) was
designed as specified in the Facility Plan or a temporary taking of such nature
for a period exceeding 180 consecutive days; or (iv) the occurrence of any event
or the discovery of any condition in, on, beneath or involving the Facility or
any portion thereof (including, but not limited to the presence of hazardous
substances or the violation of any applicable Environmental Requirement) that
would have a material adverse effect on the use, occupancy, possession,
condition, value or operation of the Facility or any portion thereof, which
event or condition requires remediation (A) the cost of which is anticipated, in
the opinion of the Lessor, in consultation with an independent environmental
engineering firm, to exceed 15% of the Termination Value, and (B) that could not
reasonably be expected to be completed substantially in its entirety prior to
the date that is 30 days prior to the then-applicable Scheduled Lease
Termination Date or is not actually completed substantially in its entirety on
or before the date that is 30 days prior to the then-applicable Scheduled Lease
Termination Date.
 
“Majority Funding Parties”: at any time Funding Parties owning at least 51% of
the aggregate amount of the Ownership Interests (the A Percentage Ownership
Interests and the B Percentage Ownership Interests being considered as a single
class and not separately and without regard to any sale by a Lease Participant
of a participation in its Ownership Interest under Section 11.06(f) of the
Investment Agreement).
 
“Margin Stock”: “margin stock” as defined in Regulations U or G of the Board of
Governors of the Federal Reserve System, as in effect from time to time.
 
“Market Value”: as defined in Section 323.2(f) of the Regulations and Statements
of General Policy on Appraisals promulgated by the Federal Deposit Insurance
Corporation, 12 C.F.R. § 323.2(f), as amended from time to time.
 
“Material Adverse Effect”: with respect to any event, act, condition or
occurrence of whatever nature (including any adverse determination in any
litigation, arbitration, or governmental investigation or proceeding), whether
singly or in conjunction with any other event or events, act or acts, condition
or conditions, occurrence or occurrences, whether or not related, a material
adverse change in, or a material adverse effect upon, any of (i) the financial
condition, operations, business, or properties of the Guarantor and the
Consolidated Subsidiaries taken as a whole, (ii) the rights and remedies of the
Funding Parties under the Operative Documents, or the ability of the Company or
the Guarantor to perform its obligations under the Operative Documents to which
it is a party, (iii) the legality, validity or enforceability of any Operative
Document, or (iv) the use, occupancy, possession, condition, value or operation
of the Facility.
 
“Material Subsidiary”: any Subsidiary the assets of which constitute 15% or more
of Consolidated Total Assets.
 
“Maturity Date”: the earlier to occur of (a) the Option Date, (B) the
Cancellation Date, and (C) the Lease Termination Date.
 
“Moody’s”: Moody’s Investor Service, Inc.
 
“Multiemployer Plan”: has the meaning set forth in Section 4001(a)(3) of ERISA.
 
“NAIC”: the National Association of Insurance Commissioners or any successor
thereto, or in lieu thereof, any other association, agency or other organization
performing advisory, coordination or other like functions among insurance
departments, insurance commissions and similar Governmental Authorities of the
various states of the United States of America toward the promotion of
uniformity in the practices of such Governmental Authorities.
 
“Non-Recourse Amount”: an amount equal to 18.10000% of the Facility Cost, which
amount includes that portion of the B Percentage Lessor Investments attributable
to the Lessor Equity Interest and all of which shall be held by one or more B
Percentage Lease Participants or the Lessor.
 
“Non-U.S. Domestic Participant”: as defined in Section 4.06(b) of the Investment
Agreement.
 
“Operative Documents”: collectively, the Investment Agreement, the Lease, the
Guaranty, the Lessor Assignment Agreement, the Initial Master Assignment and
Acceptance, the Secondary Master Assignment and Acceptance, and the Security
Instruments and any and all other agreements or instruments now or hereafter
executed and delivered, or required to be executed and delivered, by the Company
or the Guarantor in connection with the Investment Agreement or the other
Operative Documents, as such agreements or instruments may be amended,
supplemented, renewed, extended, increased or otherwise modified from time to
time.
 
“Option Date”: as defined in Section 15(c) of the Lease.
 
“Original Agency Agreement”: that certain Acquisition, Agency, Indemnity and
Support Agreement, dated as of February 1, 2000, between the WCI and the
Company, as Acquisition/Construction Agent, as amended, supplemented or
otherwise modified from time to time prior to the Restatement Closing Date.
 
“Original Ground Lease”: that certain Ground Lease dated as of February 1, 2000,
between the Company and WCI, as the same may be amended, restated, supplemented,
or otherwise modified from time to time up to but not including the Restatement
Closing Date.
 
“Original Guaranty Agreement”: that certain Guaranty dated as of February 1,
2000, executed and delivered by Guarantor in favor of WCI (for the ratable
benefit of the Lease Participants), which Guaranty contains certain limitations,
as the same may be amended, restated, supplemented, or otherwise modified from
time to time up to but not including the Restatement Closing Date.
 
“Original Investment Agreement”: that certain Investment and Participation
Agreement dated as of February 1, 2000, by and among the Company, WCI and each
of the “Lease Participants” party thereto, as the same may be amended, restated,
supplemented, or otherwise modified from time to time up to but not including
the Restatement Closing Date.
 
“Original Lease Agreement”: that certain Lease Agreement dated as of February 1,
2000, by and between WCI and the Company, as the same may be amended, restated,
supplemented, or otherwise modified from time to time up to but not including
the Restatement Closing Date.
 
“Original Lease Documents”: the Original Investment Agreement, the Original
Ground Lease, the Original Lease Agreement, the Original Guaranty Agreement, and
all other documents, instruments, and agreements entered into in connection with
or pursuant to any of the foregoing before the Restatement Closing Date.
 
“Other Taxes”: all taxes (other than Taxes), assessments, levies, fees, water
and sewer rents and charges, inspection fees and other authorization fees and
all other governmental charges, general and special, ordinary and extraordinary,
foreseen and unforeseen, of every character (including all penalties and
interest thereon) and all recording fees and other charges (including penalties
and interest) relating to or arising out of (i) the execution, delivery,
recording or enforcement of any of the Operative Documents, whether for the
amounts evidenced, secured or referred to be paid thereby, or otherwise, or (ii)
to the ownership, use, operation or transfer of the Facility or any other
Property or (iii) any other event or circumstance, including without limitation,
transfer taxes, documentary stamp taxes, intangible taxes, recording fees and
sales, use and rent taxes.
 
“Other Transaction Expenses”: as defined in Section 3.05(a)(i) of the Investment
Agreement.
 
“Ownership Certificate”: as defined in Section 2.01(b) of the Investment
Agreement.
 
“Ownership Interests”: A Percentage Ownership Interests or B Percentage
Ownership Interests, as applicable.
 
“PBGC”: the Pension Benefit Guaranty Corporation or any successor thereto.
 
“Percentage Share”: as to any Lease Participant or the Lessor, its A Percentage
Share or the B Percentage Share, as applicable.
 
“Performance Pricing Determination Date”: each date on which the Debt Rating
changes.
 
“Permit”: any approval, consent, waiver, exemption, variance, franchise, order,
permit, authorization, right or license of or from any Governmental Authority or
other Person.
 
“Permitted Insurers”: insurers with ratings of A or better and Class VIII or
better according to Best’s Insurance Reports, or other insurers acceptable to
the Lessor.
 
“Permitted Liens”: (i) with respect to the Lease or the Facility (including
without limitation, the Site) or any Property included in or comprising the
Facility or any portion thereof, any of the following:
 
(a) rights reserved to or vested in any Governmental Authority by the terms of
any right, power, franchise, grant, license, permit or provision of law
affecting the Facility to (1) terminate, or take any other action which has the
effect of modifying, such right, power, franchise, grant, license, permit or
provision of law, provided that such termination or other action, when taken,
shall not have resulted in a Loss Event and shall not have had a Material
Adverse Effect, or (2) purchase, condemn, appropriate or recapture, or designate
a purchaser of, the Facility;
 
(b) any Liens thereon for Impositions or taxes and any Liens of mechanics,
materialmen and laborers for work or services performed or materials furnished
which (i) are not overdue, or (ii) are being contested in good faith in the
manner described in Section 13 of the Lease;
 
(c) Liens of mechanics, materialmen and laborers for work or services performed
or materials furnished during the Construction Term;
 
(d) rights reserved to or vested in any Governmental Authority to control or
regulate the use of such Property or to use the Facility in any manner;
 
(e) in the case of the Site, encumbrances, easements, and other similar rights
existing on the Restatement Closing Date the existence or exercise of which do
not have a Material Adverse Effect; and
 
(f) any Liens created under the Operative Documents and any financing statements
filed in connection therewith;
 
and
 
(ii) with respect to any other Property, any of the following:
 
(a) Liens existing on the Restatement Closing Date securing Indebtedness
outstanding on the Restatement Closing Date in an aggregate principal amount
with respect to Indebtedness for borrowed money and capital leases not exceeding
$3,000,000;
 
(b) any Lien existing on any asset of any (a) corporation or partnership at the
time such corporation or such partnership becomes a Consolidated Subsidiary, or
(b) Subsidiary at the time it becomes a Subsidiary, and in either case not
created in contemplation of such event;
 
(c) any Lien on any asset securing Indebtedness incurred or assumed for the
purpose of financing all or any part of the cost of acquiring or constructing
such asset, provided that such Lien attaches to such asset concurrently with or
within 18 months after the acquisition or completion of construction thereof;
 
(d) any Lien on any asset of any corporation existing at the time such
corporation is merged or consolidated with or into the Company or the Guarantor
or a Consolidated Subsidiary and not created in contemplation of such event;
 
(e) any Lien existing on any asset prior to the acquisition thereof by the
Guarantor, the Company or another Consolidated Subsidiary and not created in
contemplation of such acquisition;
 
(f) Liens securing Indebtedness owing by any Subsidiary to the Guarantor or the
Company;
 
(g) any Lien arising out of the refinancing, extension, renewal or refunding of
any Indebtedness secured by any Lien permitted by any of the foregoing clauses
of this subsection (ii), provided that (a) such Indebtedness is not secured by
any additional assets, and (ii) the amount of such Indebtedness secured by any
such Lien is not increased;
 
(h) Liens incidental to the conduct of the business of the Guarantor, the
Company or any of the Subsidiaries or the ownership of their respective assets
which (a) do not secure Indebtedness and (b) do not in the aggregate materially
detract from the value of their respective assets or materially impair the use
thereof in the operation of their respective businesses;
 
(i) any Lien on Margin Stock;
 
(j) Liens for Impositions or Taxes either not yet delinquent or which are being
contested in good faith by appropriate proceedings;
 
(k) Liens not securing Indebtedness which are created by or relate to any legal
proceedings which at the time are being contested in good faith by appropriate
proceedings;
 
(l) any other statutory or inchoate Lien securing amounts other than
Indebtedness which are not delinquent; and
 
(m) Liens not otherwise permitted by the foregoing paragraphs of this subsection
(ii) securing Indebtedness and other obligations in an aggregate principal
amount at any time outstanding not to exceed 15% of Adjusted Consolidated Net
Worth.
 
“Permitted Use”: with respect to the Facility, the occupation and use of the
Site and the Improvements as a corporate office building in compliance with all
applicable Governmental Requirements and Insurance Requirements.
 
“Person”: an individual, a corporation, a partnership, a limited liability
company, an unincorporated association, a trust or any other entity or
organization, including, but not limited to, a government or political
subdivision or other Governmental Authority.
 
“Plan”: at any time an employee pension benefit plan which is covered by Title
IV of ERISA or subject to the minimum funding standards under Section 412 of the
Code and is either (i) maintained by a member of the Controlled Group for
employees of any member of the Controlled Group or (ii) maintained pursuant to a
collective bargaining agreement or any other arrangement under which more than
one employer makes contributions and to which a member of the Controlled Group
is then making or accruing an obligation to make contributions or has within the
preceding 5 plan years made contributions.
 
“Pricing Schedule”: the Pricing Schedule attached as Schedule 1.02(b) to the
Investment Agreement.
 
“Prime Rate”: that rate of interest so denominated and set by the Administrative
Agent from time to time as an interest rate basis for borrowings. The Prime Rate
is but one of several interest rate bases used by Administrative Agent, and is
set by the Administrative Agent as a general reference rate of interest, taking
into account such factors as the Administrative Agent may deem appropriate, it
being understood that many of the Administrative Agent’s commercial or other
loans are priced in relation to such rate, that it is not necessarily the lowest
or best rate actually charged to any customer and that the Administrative Agent
may make various commercial or other loans at rates of interest having no
relationship to such rate.
 
“Property”: any kind of property or asset, whether real, personal or mixed, or
tangible or intangible, and any interest therein.
 
“Purchase Closing Date”: as defined in Section 15(e) of the Lease.
 
“Purchase Price”: at any time of determination, an amount equal to the sum, as
of the purchase date of (i) the aggregate amount of the Unrecovered Lessor
Investments attributable to the A Percentage Lessor Investments, plus (ii) all
accrued but unpaid A Percentage Yield through the end of the Lease Term, plus
(iii) the aggregate amount of the Unrecovered Lessor Investments attributable to
the B Percentage Lessor Investments, plus (iv) all accrued but unpaid B
Percentage Yield through the end of the Lease Term, plus (v) all accrued, unpaid
Supplemental Rent through the end of the Lease Term, plus (iv) all other amounts
owing by the Company under the Operative Documents.
 
“Real Property”: as defined in Section 26(i)(2) of the Lease.
 
“Redeemable Preferred Stock”: of any Person means any preferred stock issued by
such Person (i) required (by the terms of the governing instruments or at the
option of the holder thereof) to be mandatorily redeemed for cash at any time
prior to the Maturity Date (by sinking fund or similar payments or otherwise) or
(ii) redeemable at the option of the holder thereof at any time prior to the
Maturity Date.
 
“Register”: as defined in Section 11.06(d) of the Investment Agreement.
 
“Regulation A”: Regulation A of the Board of Governors of the Federal Reserve
System, as in effect from time to time, together with all official rulings and
interpretations issued thereunder.
 
“Regulation D”: Regulation D of the Board of Governors of the Federal Reserve
System, as in effect from time to time, together with all official rulings and
interpretations issued thereunder.
 
“Regulation T”: Regulation T of the Board of Governors of the Federal Reserve
System, as in effect from time to time, together with all official rulings and
interpretations issued thereunder.
 
“Regulation U”: Regulation U of the Board of Governors of the Federal Reserve
System, as in effect from time to time, together with all official rulings and
interpretations issued thereunder.
 
“Regulation X”: Regulation X of the Board of Governors of the Federal Reserve
System, as in effect from time to time, together with all official rulings and
interpretations issued thereunder.
 
“Related Contract”: any agreement, contract, bill of sale, receipt or Vendor’s
warranty relating to or for the purchase, acquisition, design, engineering,
testing, manufacture, renovation, assembly, construction or installation of the
Facility or any portion thereof or the provision of enhancements and
improvements to the Facility, or otherwise in connection with the acquisition,
ownership, use, operation or sale or other disposition of the Facility, made,
entered into or received by the Company, as Lessee under the Lease or as
Lessor’s agent, or by the Guarantor or the Company and assigned to the Lessor
pursuant to the Original Agency Agreement or other Operative Document, with or
from one or more Vendors or other Persons.
 
“Rent”: Basic Rent, Supplemental Rent and the Final Rent Payment, collectively.
 
“Rent Payment Date”: with respect to Basic Rent, each March 31st, June 30th,
September 30th and December 31st of each year, commencing on the first such date
occurring after the Lease Commencement Date.
 
“Rental Period”: with respect to Basic Rent, the period beginning on the Lease
Commencement Date and ending on the first Rent Payment Date occurring thereafter
and, thereafter, each subsequent period commencing on the day following each
Rent Payment Date and ending on the next Rent Payment Date or on the Lease
Termination Date.
 
“Reported Net Income”: for any period, the Net Income of the Guarantor and the
Consolidated Subsidiaries determined on a consolidated basis.
 
“Restatement Closing Date”: January 11, 2007.
 
“Restricted Payment”: (i) any dividend or other distribution on any shares of
the Guarantor’s Capital Stock (except dividends payable solely in shares of its
Capital Stock or additional rights to acquire its Capital Stock) or (ii) any
payment on account of the purchase, redemption, retirement or acquisition of (a)
any shares of the Guarantor’s Capital Stock (except shares acquired upon the
conversion thereof into other shares of its Capital Stock) or (b) any option,
warrant or other right to acquire shares of the Guarantor’s Capital Stock.
 
“Revolving Credit Agreement”: The Amended and Restated Credit Agreement dated as
of July 30, 2004, among the Guarantor, as the Borrower, the Company, the lenders
from time to time party thereto, and AmSouth Bank, as administrative agent for
such lenders, as the same may be amended, restated, supplemented, or otherwise
modified from time to time.
 
“S&P”: Standard & Poor’s Ratings Group, a division of McGraw-Hill, Inc.
 
“SAP”: with respect to any Insurance Subsidiary, the statutory accounting
practices prescribed or permitted by the insurance commissioner (or other
similar authority) as of the Restatement Closing Date in the jurisdiction of
incorporation of such Insurance Subsidiary for the preparation of annual
statements and other financial reports by insurance companies of the same type
as such Insurance Subsidiary.
 
“Scheduled Lease Termination Date”: the date that is 7 years after the Lease
Commencement Date.
 
“Secondary Master Assignment and Acceptance”: that certain Secondary Master
Assignment and Acceptance dated as of the Restatement Closing Date by and among
WDC, the Administrative Agent, the Company, Guarantor, SunTrust Bank, Wachovia
Bank, National Association, and Citibank, N.A., as the same may be amended,
restated, supplemented, or otherwise modified from time to time.
 
“Secured Amount”: as defined in Section 26 of the Lease.
 
“Secured Party”: as defined in Section 26 of the Lease.
 
“Security Instruments”: collectively, the Lease and any and all agreements or
instruments, including, without limitation, financing statements, now or
hereafter executed and delivered by the Company as security for the payment or
performance of the Secured Amount, as such agreements or instruments may be
amended, supplemented or otherwise modified from time to time.
 
“Short-Term Indebtedness”: all Indebtedness that by its terms matures within one
year from, and that is not renewable at the option of the obligor to a date
later than one year after, the date such Indebtedness was incurred. Any
Indebtedness which is extended or renewed (other than pursuant to the option of
the obligor) shall be deemed to have been incurred at the date of such extension
or renewal.
 
“Site”: certain real property located in Jefferson County, Alabama, described in
greater detail on Exhibit A to the Investment Agreement and the Lease.
 
“Sublessee”: as defined in Section 21(c) of the Lease.
 
“Subsidiary”: any corporation or other entity of which securities or other
ownership interests having ordinary voting power to elect a majority of the
board of directors or other persons performing similar functions are at the time
directly or indirectly owned by the Guarantor. A separate account established
pursuant to SAP or any applicable insurance regulatory requirement shall be
deemed not to be a Subsidiary.
 
“Supplemental Rent”: as defined in Section 3(c) of the Lease and Section 2.04 of
the Investment Agreement.
 
“Support Expenses”: as defined in Section 8.30.
 
“Surplus Note”: a promissory note executed by an Insurance Subsidiary to the
Guarantor of the type generally described in the insurance industry as a
“surplus note”, the principal amount of which is properly recorded by the issuer
as an addition to capital and surplus rather than as a liability in accordance
with SAP.
 
“Survey”: an ALTA-ACSM boundary survey of the Site and existing improvements in
form and substance satisfactory to the Lessor, containing such certifications as
the Lessor may request, and completed or certified as recently before the
Restatement Closing Date as is satisfactory to the Lessor.
 
“Synthetic Lease Obligations”: of a Person means the amount of the obligations
of such Person under any lease that would not be shown as a liability, but would
be treated as an operating lease, in accordance with GAAP, but which arise under
a transaction in which the property subject to such lease is owned by the lessee
for purposes of the Code. Obligations under the Lease are Synthetic Lease
Obligations.
 
“Taxes”: as defined in Section 4.06(a) of the Investment Agreement.
 
“Termination Event”: as defined in Section 15(a) of the Lease.
 
“Termination Value”: at any time will be an amount equal to the sum of (i) the
Final Rent Payment, plus (ii) the Unrecovered Lessor Investments attributable to
that portion of the B Percentage Lessor Investments attributable to the
Non-Recourse Amount.
 
“Third Party”: any Person other than (i) the Lessor, (ii) the Company, (iii) the
Guarantor, or (iv) any Affiliate of any of the foregoing.
 
“UCC”: the Uniform Commercial Code as in effect in the State of Alabama and any
other jurisdiction whose laws may be mandatorily applicable.
 
“Unconsolidated Cash Inflow Available for Interest Expense”: for any period of
calculation, the sum (without duplication) of (a) all amounts received by the
Guarantor from the Subsidiaries during such period as (i) interest and principal
on Indebtedness (including but not limited to Surplus Notes) and (ii) management
fees (net of expenses incurred in providing the services for which such
management fees were paid), (b) all amounts that the Subsidiaries were
permitted, under applicable laws and regulations, to distribute to the Guarantor
during such period as dividends, whether or not so distributed, and (c) other
income of the Guarantor.
 
“Unrecovered Facility Cost”: at any time the sum of (i) the aggregate original
Facility Cost, less (ii) the aggregate amount of any voluntary prepayments of
Facility Cost and casualty and condemnation proceeds received by the Lessor.
 
“Unrecovered Lessor Investments”: at any time an amount equal to the Unrecovered
Facility Cost at such time.
 
“Upfront Supplemental Rent”: as defined in Section 2.04(b) of the Investment
Agreement.
 
“Vendor”: any designer, supplier, manufacturer or installer of, or provider of
Property or services with respect to, the Facility or any Property included
therein or any part thereof.
 
“WCI”: Wachovia Capital Investments, Inc.
 
“Wholly Owned Subsidiary”: any Subsidiary all of the shares of capital stock or
other ownership interests of which (except directors’ qualifying shares) are at
the time directly or indirectly owned by the Guarantor.
 
“Yield”: has the meaning given such term in Section 3.03(a). Any unqualified
reference to “Yield” shall mean a reference to A Percentage Yield or B
Percentage Yield, or both, as the context shall require.
 
“Yield Period”: with respect to the Lessor Investments, each Rental Period;
provided, however, that:
 
(i) the duration of any Yield Period that commences before the Scheduled Lease
Termination Date and would otherwise end after the Scheduled Lease Termination
Date shall end on the Scheduled Lease Termination Date; and
 
(iii) if the last day of such Yield Period would otherwise occur on a day that
is not a Business Day, such last day shall be extended to the next succeeding
Business Day, except if such extension would cause such last day to occur in a
new calendar month, then such last day shall occur on the next preceding
Business Day.
 


--------------------------------------------------------------------------------



SCHEDULE 1.02(b)
 
Pricing Schedule
 
The terms “Applicable Margin” means, for any day, the rate per annum set forth
below corresponding to the Pricing Level that applies on such day:
 
Pricing Level
 
Level I
 
Level II
 
Level III
 
Level IV
 
Level V
 
Level VI
 
Applicable Margin for Lessor Investments on:
 
           
1. Adjusted LIBO Rate basis
 
0.60%
 
0.65%
 
0.75%
 
0.90%
 
1.40%
 
1.75%
 
2. Base Rate basis
 
0.00%
 
0.00%
 
0.00%
 
0.00%
 
0.40%
 
0.75%
 



 
For purposes of this Pricing Schedule, the following terms have the following
meanings:
 
“Level I Pricing” applies if the Debt Rating at the most recent Performance
Pricing Determination Date was equal to or better than A+ or A1.
 
“Level II Pricing” applies if the Debt Rating at the most recent Performance
Pricing Determination Date was equal to A or A2.
 
“Level III Pricing” applies if the Debt Rating at the most recent Performance
Pricing Determination Date was equal to A- or A3.
 
“Level IV Pricing” applies if the Debt Rating at the most recent Performance
Pricing Determination Date was equal to or less than BBB+ or Baa1, but greater
than BBB- or Baa3.
 
“Level V Pricing” applies if the Debt Rating at the most recent Performance
Pricing Determination Date was equal to BBB- or Baa3.
 
“Level VI Pricing” applies if the Debt Rating at the most recent Performance
Pricing Determination Date was less than BBB- or Baa3 or if there is no Debt
Rating.
 
All determinations hereunder shall be made by the Lessor unless the Majority
Funding Parties shall object to any such determination. The Guarantor shall
promptly notify the Lessor of any change in the Debt Rating as required in the
Operative Documents.
 


--------------------------------------------------------------------------------



SCHEDULE 1.02(c)
 
Limited Recourse Events of Default
 
1. Any Event of Default under Section 9.01(b) is a Limited Recourse Event of
Default to the extent such Event of Default occurred on account of any breach of
any of the following representations and warranties (with certain exceptions as
noted below; all section references in this Schedule 1.02(c) are deemed to be
references to the Investment Agreement, except to the extent otherwise expressly
provided):
 
(a) The second sentence of Section 7.01(a);
 
(b) Section 7.01(b)(v);
 
(c) Section 7.01(d);
 
(d) Section 7.01(e)(i);
 
(e) Section 7.01(f);
 
(f) Section 7.01(g), but only to the extent any breach does not relate to the
payment of taxes relating to the Facility;
 
(g) Section 7.01(h);
 
(h) Section 7.01(i);
 
(i) Section 7.01(k), but only to the extent such breach does not relate to (i)
the Company’s title or interest in and to the Facility or (ii) Liens on the
Site, the Facility, and any of the Collateral;
 
(j)  Section 7.01(l), but only to the extent such breach does not relate to any
agreement, instrument or undertaking respecting the Facility or the operation or
maintenance thereof;
 
(k) Section 7.01(m), but only to the extent such breach does not relate to any
information provided with respect to the Facility, the operation thereof, or the
Borrower’s use or maintenance of the Facility;
 
(l) Sections 7.01(n)(i), (ii), and (iii), but only to the extent such breach
does not relate to the Facility; and
 
(m) Section 7.01(o); and
 
(n)  Any representation and warranty covered by Section 9.01(b) but which is not
set forth in Section 7.01 of the Investment Agreement, but only to the extent
such breach (i) does not relate to the Facility, the operation thereof, the
Company’s use or maintenance thereof, or the enforceability of the Operative
Documents and (ii) is not objectively determinable.
 
2. Any Event of Default under Section 9.01(c) or (d) is a Limited Recourse Event
of Default to the extent such Event of Default occurred on account of any breach
of any of the following covenants or agreements (with certain exceptions as
noted below):
 
(a) The first sentence of Section 8.08, but only to the extent such breach does
not relate to laws, regulations and similar requirements of governmental
authorities applicable to the Facility, the operation thereof, or the Borrower’s
use or maintenance of the Facility;
 
(b) The second sentence of section 8.10, but only to the extent such breach does
not relate to the maintenance and preservation of the Facility;
 
(c) Section 8.11, but only to the extent such breach does not relate to
Environmental Liabilities, pending or threatened Environmental Proceedings,
Environmental Notices, Environmental Judgments and orders, and Environmental
Releases concerning, in whole or in part, the Facility;
 
(c)  Section 8.12, but only to the extent such breach does not relate to the
use, production, manufacture, processing, treatment, recycling, generation,
storage, disposal of, or management at, or otherwise handling, or shipping or
transporting to or from the Facility;
 
(d) Section 8.13, but only to the extent such breach relates to an Environmental
Release at or on the Facility;
 
(e) Section 8.14; and
 
(f)  Any other covenant or agreement covered by Sections 9.01(c) or (d) but
which is not set forth in Article VIII of the Investment Agreement, but only to
the extent such breach (i) does not relate to the Facility, the operation
thereof, the Company’s use or maintenance thereof, or the enforceability of the
Operative Documents and (ii) is not objectively determinable.
 
3. Any Event of Default under Section 9.01(n) is a Limited Recourse Event of
Default.
 
All other Events of Default described in Section 9.01 of the Investment
Agreement are not Limited Recourse Events of Default, even if the facts and
circumstances giving rise to such Event of Default also cause such Event of
Default to constitute, in part, a Limited Recourse Event of Default.
 


--------------------------------------------------------------------------------



SCHEDULE 7.01(e)
 
Litigation
 
None.
 


--------------------------------------------------------------------------------



SCHEDULE 7.01(h)
 
Subsidiaries
 
[DELIVERED SEPARATELY]
 


--------------------------------------------------------------------------------



SCHEDULE 7.01(n)
 
Environmental Matters
 
The Company installed an above-ground storage tank on February 19, 1999 that
holds diesel fuel for generators used to power the Facility.
 



--------------------------------------------------------------------------------

1 If the Assignee is organized under the laws of a jurisdiction outside the
United States.
 
* This date should be no earlier than the date of consent by the Lessor.
 